Exhibit 10.2

 

AMENDED AND RESTATED DECLARATION

OF TRUST

by and among

WILMINGTON TRUST COMPANY,

as Delaware Trustee,

WILMINGTON TRUST COMPANY,

as Institutional Trustee,

NATIONAL MERCANTILE BANCORP,

as Sponsor,

and

SCOTT A. MONTGOMERY and DAVID R. BROWN,

as Administrators,

 

Dated as of January 25, 2007

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

 

 

 

ARTICLE I INTERPRETATION AND DEFINITIONS

1

Section 1.1.

Definitions

1

 

 

 

ARTICLE II ORGANIZATION

8

Section 2.1.

Name

8

Section 2.2.

Office

8

Section 2.3.

Purpose

8

Section 2.4.

Authority

9

Section 2.5.

Title to Property of the Trust

9

Section 2.6.

Powers and Duties of the Trustees and the Administrators

9

Section 2.7.

Prohibition of Actions by the Trust and the Institutional Trustee

12

Section 2.8.

Powers and Duties of the Institutional Trustee

13

Section 2.9.

Certain Duties and Responsibilities of the Trustees and Administrators

14

Section 2.10.

Certain Rights of Institutional Trustee

15

Section 2.11.

Delaware Trustee

17

Section 2.12.

Execution of Documents

18

Section 2.13.

Not Responsible for Recitals or Issuance of Securities

18

Section 2.14.

Duration of Trust

18

Section 2.15.

Mergers

18

 

 

 

ARTICLE III SPONSOR

19

Section 3.1.

Sponsor’s Purchase of Common Securities

19

Section 3.2.

Responsibilities of the Sponsor

19

Section 3.3.

Expenses

20

Section 3.4.

Right to Proceed

20

 

 

 

ARTICLE IV INSTITUTIONAL TRUSTEE AND ADMINISTRATORS

20

Section 4.1.

Number of Trustees

20

Section 4.2.

Delaware Trustee; Eligibility

21

Section 4.3.

Institutional Trustee; Eligibility

21

Section 4.4.

Administrators

21

Section 4.5.

Appointment, Removal and Resignation of Trustees and Administrators

22

Section 4.6.

Vacancies Among Trustees

23

Section 4.7.

Effect of Vacancies

23

Section 4.8.

Meetings of the Trustees and the Administrators

23

Section 4.9.

Delegation of Power

24

Section 4.10.

Conversion, Consolidation or Succession to Business

24

 

 

 

ARTICLE V DISTRIBUTIONS

24

Section 5.1.

Distributions

24

 

 

 

ARTICLE VI ISSUANCE OF SECURITIES

24

Section 6.1.

General Provisions Regarding Securities

24

Section 6.2.

Paying Agent, Transfer Agent and Registrar

25

Section 6.3.

Form and Dating

26

Section 6.4.

Book-Entry Capital Securities

26

Section 6.5.

Mutilated, Destroyed, Lost or Stolen Certificates

28

 

i


--------------------------------------------------------------------------------


 

Section 6.6.

Temporary Securities

28

Section 6.7.

Cancellation

28

Section 6.8.

CUSIP Numbers

28

Section 6.9.

Rights of Holders; Waivers of Past Defaults

29

 

 

 

ARTICLE VII DISSOLUTION AND TERMINATION OF TRUST

30

Section 7.1.

Dissolution and Termination of Trust

30

 

 

 

ARTICLE VIII TRANSFER OF INTERESTS

31

Section 8.1.

General

31

Section 8.2.

Transfer Procedures and Restrictions

32

Section 8.3.

Deemed Security Holders

34

 

 

 

ARTICLE IX LIMITATION OF LIABILITY OF HOLDERS OF SECURITIES, INSTITUTIONAL
TRUSTEE OR OTHERS

34

Section 9.1.

Liability

34

Section 9.2.

Exculpation

35

Section 9.3.

Fiduciary Duty

35

Section 9.4.

Indemnification

36

Section 9.5.

Outside Businesses

38

Section 9.6.

Compensation; Fee

38

 

 

 

ARTICLE X ACCOUNTING

38

Section 10.1.

Fiscal Year

38

Section 10.2.

Certain Accounting Matters

38

Section 10.3.

Banking

39

Section 10.4.

Withholding

39

 

 

 

ARTICLE XI AMENDMENTS AND MEETINGS

39

Section 11.1.

Amendments

39

Section 11.2.

Meetings of the Holders of Securities; Action by Written Consent

41

 

 

 

ARTICLE XII REPRESENTATIONS OF INSTITUTIONAL TRUSTEE AND THE DELAWARE TRUSTEE

42

Section 12.1.

Representations and Warranties of Institutional Trustee

42

Section 12.2.

Representations of the Delaware Trustee

42

 

 

 

ARTICLE XIII MISCELLANEOUS

43

Section 13.1.

Notices

43

Section 13.2.

Governing Law

44

Section 13.3.

Intention of the Parties

44

Section 13.4.

Headings

44

Section 13.5.

Successors and Assigns

45

Section 13.6.

Partial Enforceability

45

Section 13.7.

Counterparts

45

 

 

 

 

 

 

Annex I

Terms of Securities

 

Exhibit A-1

Form of Capital Security Certificate

 

Exhibit A-2

Form of Common Security Certificate

 

Exhibit B

Specimen of Initial Debenture

 

Exhibit C

Placement Agreement

 

 

ii


--------------------------------------------------------------------------------


AMENDED AND RESTATED

DECLARATION OF TRUST

OF

FIRST CALIFORNIA CAPITAL TRUST I

January 25, 2007

AMENDED AND RESTATED DECLARATION OF TRUST (“Declaration”) dated and effective as
of January 25, 2007, by the Trustees (as defined herein), the Administrators (as
defined herein), the Sponsor (as defined herein) and by the holders, from time
to time, of undivided beneficial interests in the Trust (as defined herein) to
be issued pursuant to this Declaration;

WHEREAS, the Trustees, the Administrators and the Sponsor established First
California Capital Trust I (the “Trust”), a statutory trust under the Statutory
Trust Act (as defined herein) pursuant to a Declaration of Trust dated as of
January 16, 2007 (the “Original Declaration”), and a Certificate of Trust filed
with the Secretary of State of the State of Delaware on January 16, 2007, for
the sole purpose of issuing and selling certain securities representing
undivided beneficial interests in the assets of the Trust and investing the
proceeds thereof in certain debentures of the Debenture Issuer (as defined
herein);

WHEREAS, as of the date hereof, no interests in the Trust have been issued; and

WHEREAS, the Trustees, the Administrators and the Sponsor, by this Declaration,
amend and restate each and every term and provision of the Original Declaration;

NOW, THEREFORE, it being the intention of the parties hereto to continue the
Trust as a statutory trust under the Statutory Trust Act and that this
Declaration constitutes the governing instrument of such statutory trust, the
Trustees declare that all assets contributed to the Trust will be held in trust
for the benefit of the holders, from time to time, of the securities
representing undivided beneficial interests in the assets of the Trust issued
hereunder, subject to the provisions of this Declaration.  The parties hereto
hereby agree as follows:


ARTICLE I


INTERPRETATION AND DEFINITIONS


SECTION 1.1.           DEFINITIONS.

Unless the context otherwise requires:

(a)           Capitalized terms used in this Declaration but not defined in the
preamble above have the respective meanings assigned to them in this Section
1.1;

(b)           a term defined anywhere in this Declaration has the same meaning
throughout;

(c)           all references to “the Declaration” or “this Declaration” are to
this Declaration as modified, supplemented or amended from time to time;

(d)           all references in this Declaration to Articles and Sections and
Annexes and Exhibits are to Articles and Sections of and Annexes and Exhibits to
this Declaration unless otherwise specified; and

1


--------------------------------------------------------------------------------


(e)           a reference to the singular includes the plural and vice versa.

“Acceleration Event of Default” has the meaning set forth in the Indenture.

“Additional Interest” has the meaning set forth in the Indenture.

“Administrative Action” has the meaning set forth in paragraph 4(a) of Annex I.

“Administrators” means each of Scott A. Montgomery and David R. Brown, solely in
such Person’s capacity as Administrator of the Trust created and continued
hereunder and not in such Person’s individual capacity, or such Administrator’s
successor in interest in such capacity, or any successor appointed as herein
provided.

“Affiliate” has the same meaning as given to that term in Rule 405 of the
Securities Act or any successor rule thereunder.

“Applicable Depositary Procedures” means, with respect to any transfer or
transaction involving a Book-Entry Capital Security, the rules and procedures of
the Depositary for such Book-Entry Capital Security, in each case to the extent
applicable to such transaction and as in effect from time to time.

“Authorized Officer” of a Person means any Person that is authorized to bind
such Person.

“Bankruptcy Event” means, with respect to any Person:

(a)           a court having jurisdiction in the premises shall enter a decree
or order for relief in respect of such Person in an involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of such Person or for any substantial part of
its property, or ordering the winding-up or liquidation of its affairs and such
decree or order shall remain unstayed and in effect for a period of
90 consecutive days; or

(b)           such Person shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, shall
consent to the entry of an order for relief in an involuntary case under any
such law, or shall consent to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator (or other
similar official) of such Person of any substantial part of its property, or
shall make any general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due.

“Book-Entry Capital Securities” means a Capital Security, the ownership and
transfer of which shall be made through book entries by a Depositary.

“Business Day” means any day other than Saturday, Sunday or any other day on
which banking institutions in New York City or Wilmington, Delaware are
permitted or required by any applicable law or executive order to close.

“Capital Securities” has the meaning set forth in paragraph 1(a) of Annex I.

“Capital Security Certificate” means a definitive Certificate in fully
registered form representing a Capital Security substantially in the form of
Exhibit A-1.

“Capital Treatment Event” has the meaning set forth in paragraph 4(a) of
Annex I.

“Certificate” means any certificate evidencing Securities.

2


--------------------------------------------------------------------------------


“Closing Date” has the meaning set forth in the Placement Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor legislation.

“Common Securities” has the meaning set forth in paragraph 1(b) of Annex I.

“Common Security Certificate” means a definitive Certificate in fully registered
form representing a Common Security substantially in the form of Exhibit A-2.

“Company Indemnified Person” means (a) any Administrator; (b) any Affiliate of
any Administrator; (c) any officers, directors, shareholders, members, partners,
employees, representatives or agents of any Administrator; or (d) any officer,
employee or agent of the Trust or its Affiliates.

“Comparable Treasury Issue” has the meaning set forth in paragraph 4(a) of
Annex I.

“Comparable Treasury Price” has the meaning set forth in paragraph 4(a) of
Annex I.

“Corporate Trust Office” means the office of the Institutional Trustee at which
the corporate trust business of the Institutional Trustee shall, at any
particular time, be principally administered, which office at the date of
execution of this Declaration is located at Rodney Square North, 1100 North
Market Street, Wilmington, Delaware  19890-1600, Attn: Corporate Trust
Administration.

“Coupon Rate” has the meaning set forth in paragraph 2(a) of Annex I.

“Covered Person” means:  (a) any Administrator, officer, director, shareholder,
partner, member, representative, employee or agent of (i) the Trust or (ii) any
of the Trust’s Affiliates; and (b) any Holder of Securities.

“Creditor” has the meaning set forth in Section 3.3.

“Debenture Issuer” means National Mercantile Bancorp, a California corporation,
in its capacity as issuer of the Debentures under the Indenture.

“Debenture Trustee” means Wilmington Trust Company, as trustee under the
Indenture until a successor is appointed thereunder, and thereafter means such
successor trustee.

“Debentures” means the Fixed/Floating Rate Junior Subordinated Deferrable
Interest Debentures due 2037 to be issued by the Debenture Issuer under the
Indenture.

“Defaulted Interest” has the meaning set forth in the Indenture.

“Definitive Capital Securities Certificates” means Capital Securities issued in
certificated, fully registered form that are not Global Capital Securities.

“Delaware Trustee” has the meaning set forth in Section 4.2.

“Depositary” means an organization registered as a clearing agency under the
Exchange Act that is designated as Depositary by the Administrators or any
successor thereto.  DTC will be the initial Depositary.

3


--------------------------------------------------------------------------------


“Depositary Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time the Depositary effects
book-entry transfers and pledges of securities deposited with the Depositary.

“Determination Date” has the meaning set forth in paragraph 4(a) of Annex I.

“Direct Action” has the meaning set forth in Section 2.8(d).

“Distribution” means a distribution payable to Holders of Securities in
accordance with Section 5.1.

“Distribution Payment Date” has the meaning set forth in paragraph 2(b) of
Annex I.

“Distribution Period” means (i) with respect to the Distribution paid on the
first Distribution Payment Date, the period beginning on (and including) the
date of original issuance and ending on (but excluding) the Distribution Payment
Date in March 2007 and (ii) thereafter, with respect to a Distribution paid on
each successive Distribution Payment Date, the period beginning on (and
including) the preceding Distribution Payment Date and ending on (but excluding)
such current Distribution Payment Date.

“Distribution Rate” means, for the Distribution Period beginning on (and
including) the date of original issuance and ending on (but excluding) the
Distribution Payment Date in March 2012, the rate per annum of 6.80%, and for
each Distribution Period beginning on or after the Distribution Payment Date in
March 2012, the Coupon Rate for such Distribution Period.

“DTC” means The Depository Trust Company or any successor thereto.

“Event of Default” means any one of the following events (whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

(a)           the occurrence of an Indenture Event of Default; or

(b)           default by the Trust in the payment of any Redemption Price or
Special Redemption Price of any Security when it becomes due and payable; or

(c)           default in the performance, or breach, in any material respect, of
any covenant or warranty of the Institutional Trustee in this Declaration (other
than those specified in clause (a) or (b) above) and continuation of such
default or breach for a period of 60 days after there has been given, by
registered or certified mail to the Institutional Trustee and to the Sponsor by
the Holders of at least 25% in aggregate liquidation amount of the outstanding
Capital Securities, a written notice specifying such default or breach and
requiring it to be remedied and stating that such notice is a “Notice of
Default” hereunder; or

(d)           the occurrence of a Bankruptcy Event with respect to the
Institutional Trustee if a successor Institutional Trustee has not been
appointed within 90 days thereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor legislation.

“Extension Period” has the meaning set forth in paragraph 2(b) of Annex I.

4


--------------------------------------------------------------------------------


“Federal Reserve” has the meaning set forth in paragraph 3 of Annex I.

“Fiduciary Indemnified Person” shall mean each of the Institutional Trustee
(including in its individual capacity), the Delaware Trustee (including in its
individual capacity), any Affiliate of the Institutional Trustee or Delaware
Trustee and any officers, directors, shareholders, members, partners, employees,
representatives, custodians, nominees or agents of the Institutional Trustee or
Delaware Trustee.

“Fiscal Year” has the meaning set forth in Section 10.1.

“Fixed Rate Period Remaining Life” has the meaning set forth in paragraph 4(a)
of Annex I.

“Global Capital Security” means a Capital Securities Certificate evidencing
ownership of Book-Entry Capital Securities.

“Guarantee” means the guarantee agreement to be dated as of the Closing Date, of
the Sponsor in respect of the Capital Securities.

“Holder” means a Person in whose name a Certificate representing a Security is
registered, such Person being a beneficial owner within the meaning of the
Statutory Trust Act.

“Indemnified Person” means a Company Indemnified Person or a Fiduciary
Indemnified Person.

“Indenture” means the Indenture dated as of the Closing Date, between the
Debenture Issuer and the Debenture Trustee, and any indenture supplemental
thereto pursuant to which the Debentures are to be issued, as such Indenture and
any supplemental indenture may be amended, supplemented or otherwise modified
from time to time.

“Indenture Event of Default” means an “Event of Default” as defined in the
Indenture.

“Institutional Trustee” means the Trustee meeting the eligibility requirements
set forth in Section 4.3.

“Interest” means any interest due on the Debentures including any Additional
Interest and Defaulted Interest.

“Investment Company” means an investment company as defined in the Investment
Company Act.

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time, or any successor legislation.

“Investment Company Event” has the meaning set forth in paragraph 4(a) of
Annex I.

“Liquidation” has the meaning set forth in paragraph 3 of Annex I.

“Liquidation Distribution” has the meaning set forth in paragraph 3 of Annex I.

“Majority in liquidation amount of the Securities” means Holder(s) of
outstanding Securities voting together as a single class or, as the context may
require, Holders of outstanding Capital Securities or Holders of outstanding
Common Securities voting separately as a class, who are the record owners of
more than 50% of the aggregate liquidation amount (including the stated amount
that would be paid on

5


--------------------------------------------------------------------------------


redemption, liquidation or otherwise, plus accrued and unpaid Distributions to
the date upon which the voting percentages are determined) of all outstanding
Securities of the relevant class.

“Maturity Date” has the meaning set forth in paragraph 4(a) of Annex I.

“Officers’ Certificates” means, with respect to any Person, a certificate signed
by two Authorized Officers of such Person.  Any Officers’ Certificate delivered
with respect to compliance with a condition or covenant providing for it in this
Declaration shall include:

(a)           a statement that each officer signing the Certificate has read the
covenant or condition and the definitions relating thereto;

(b)           a brief statement of the nature and scope of the examination or
investigation undertaken by each officer in rendering the Certificate;

(c)           a statement that each such officer has made such examination or
investigation as, in such officer’s opinion, is necessary to enable such officer
to express an informed opinion as to whether or not such covenant or condition
has been complied with; and

(d)           a statement as to whether, in the opinion of each such officer,
such condition or covenant has been complied with.

“OTS” has the meaning set forth in paragraph 3 of Annex I.

“Owner” means each Person who is the beneficial owner of Book-Entry Capital
Securities as reflected in the records of the Depositary or, if a Depositary
Participant is not the beneficial owner, then the beneficial owner as reflected
in the records of the Depositary Participant.

“Paying Agent” has the meaning specified in Section 6.2.

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, limited liability
company, trust, unincorporated association, or government or any agency or
political subdivision thereof, or any other entity of whatever nature.

“Placement Agreement” means the Placement Agreement relating to the offering and
sale of Capital Securities in the form of Exhibit C.

“Primary Treasury Dealer” has the meaning set forth in paragraph 4(a) of
Annex I.

“Property Account” has the meaning set forth in Section 2.8(c).

“Pro Rata” has the meaning set forth in paragraph 8 of Annex I.

“QIB” means a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act.

“Quorum” means a majority of the Administrators or, if there are only two
Administrators, both of them.

“Quotation Agent” has the meaning set forth in paragraph 4(a) of Annex I.

“Redemption Date” has the meaning set forth in paragraph 4(a) of Annex I.

“Redemption/Distribution Notice” has the meaning set forth in paragraph 4(e) of
Annex I.

6


--------------------------------------------------------------------------------


“Redemption Price” has the meaning set forth in paragraph 4(a) of Annex I.

“Reference Treasury Dealer” has the meaning set forth in paragraph 4(a) of
Annex I.

“Reference Treasury Dealer Quotations” has the meaning set forth in
paragraph 4(a) of Annex I.

“Registrar” has the meaning set forth in Section 6.2.

“Relevant Trustee” has the meaning set forth in Section 4.5(a).

“Responsible Officer” means, with respect to the Institutional Trustee, any
officer within the Corporate Trust Office of the Institutional Trustee,
including any vice-president, any assistant vice-president, any assistant
secretary, the treasurer, any assistant treasurer, any trust officer or other
officer of the Corporate Trust Office of the Institutional Trustee customarily
performing functions similar to those performed by any of the above designated
officers and also means, with respect to a particular corporate trust matter,
any other officer to whom such matter is referred because of that officer’s
knowledge of and familiarity with the particular subject.

“Restricted Securities Legend” has the meaning set forth in Section 8.2(b).

“Rule 3a-5” means Rule 3a-5 under the Investment Company Act.

“Rule 3a-7” means Rule 3a-7 under the Investment Company Act.

“Securities” means the Common Securities and the Capital Securities.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor legislation.

“Special Event” has the meaning set forth in paragraph 4(a) of Annex I.

“Special Redemption Date” has the meaning set forth in paragraph 4(a) of
Annex I.

“Special Redemption Price” has the meaning set forth in paragraph 4(a) of
Annex I.

“Sponsor” means National Mercantile Bancorp, a California corporation, or any
successor entity in a merger, consolidation or amalgamation, in its capacity as
sponsor of the Trust.

“Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware Code, 12 Del.
C. §§ 3801, et seq. as may be amended from time to time.

“Successor Entity” has the meaning set forth in Section 2.15(b).

“Successor Delaware Trustee” has the meaning set forth in Section 4.5(e).

“Successor Institutional Trustee” has the meaning set forth in Section 4.5(b).

“Successor Securities” has the meaning set forth in Section 2.15(b).

“Super Majority” has the meaning set forth in paragraph 5(b) of Annex I.

“Tax Event” has the meaning set forth in paragraph 4(a) of Annex I.

7


--------------------------------------------------------------------------------


“10% in liquidation amount of the Securities” means Holder(s) of outstanding
Securities voting together as a single class or, as the context may require,
Holders of outstanding Capital Securities or Holders of outstanding Common
Securities voting separately as a class, who are the record owners of 10% or
more of the aggregate liquidation amount (including the stated amount that would
be paid on redemption, liquidation or otherwise, plus accrued and unpaid
Distributions to the date upon which the voting percentages are determined) of
all outstanding Securities of the relevant class.

“3-Month LIBOR” has the meaning set forth in paragraph 4(a) of Annex I.

“Transfer Agent” has the meaning set forth in Section 6.2.

“Treasury Rate” has the meaning set forth in paragraph 4(a) of Annex I.

“Treasury Regulations” means the income tax regulations, including temporary and
proposed regulations, promulgated under the Code by the United States Treasury,
as such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).

“Trust Property” means (a) the Debentures, (b) any cash on deposit in, or owing
to, the Property Account and (c) all proceeds and rights in respect of the
foregoing and any other property and assets for the time being held or deemed to
be held by the Institutional Trustee pursuant to the trusts of this Declaration.

“Trustee” or “Trustees” means each Person who has signed this Declaration as a
trustee, so long as such Person shall continue in office in accordance with the
terms hereof, and all other Persons who may from time to time be duly appointed,
qualified and serving as Trustees in accordance with the provisions hereof, and
references herein to a Trustee or the Trustees shall refer to such Person or
Persons solely in their capacity as trustees hereunder.

“U.S. Person” means a United States Person as defined in Section 7701(a)(30) of
the Code.


ARTICLE II


ORGANIZATION


SECTION 2.1.           NAME. THE TRUST IS NAMED “FIRST CALIFORNIA CAPITAL
TRUST I,” AS SUCH NAME MAY BE MODIFIED FROM TIME TO TIME BY THE ADMINISTRATORS
FOLLOWING WRITTEN NOTICE TO THE HOLDERS OF THE SECURITIES.  THE TRUST’S
ACTIVITIES MAY BE CONDUCTED UNDER THE NAME OF THE TRUST OR ANY OTHER NAME DEEMED
ADVISABLE BY THE ADMINISTRATORS.


SECTION 2.2.           OFFICE. THE ADDRESS OF THE PRINCIPAL OFFICE OF THE TRUST
IS C/O WILMINGTON TRUST COMPANY, RODNEY SQUARE NORTH, 1100 NORTH MARKET STREET,
WILMINGTON, DELAWARE  19890-1600.  ON AT LEAST 10 BUSINESS DAYS WRITTEN NOTICE
TO THE HOLDERS OF THE SECURITIES, THE ADMINISTRATORS MAY DESIGNATE ANOTHER
PRINCIPAL OFFICE, WHICH SHALL BE IN A STATE OF THE UNITED STATES OR IN THE
DISTRICT OF COLUMBIA.


SECTION 2.3.           PURPOSE. THE EXCLUSIVE PURPOSES AND FUNCTIONS OF THE
TRUST ARE (A) TO ISSUE AND SELL THE SECURITIES REPRESENTING UNDIVIDED BENEFICIAL
INTERESTS IN THE ASSETS OF THE TRUST, (B) TO INVEST THE GROSS PROCEEDS FROM SUCH
SALE TO ACQUIRE THE DEBENTURES, (C) TO FACILITATE DIRECT INVESTMENT IN THE
ASSETS OF THE TRUST THROUGH ISSUANCE OF THE COMMON SECURITIES AND THE CAPITAL
SECURITIES AND (D) EXCEPT AS OTHERWISE LIMITED HEREIN, TO ENGAGE IN ONLY THOSE
OTHER ACTIVITIES NECESSARY OR INCIDENTAL THERETO.  THE TRUST SHALL NOT BORROW
MONEY, ISSUE DEBT OR REINVEST PROCEEDS DERIVED FROM INVESTMENTS, PLEDGE ANY OF
ITS ASSETS, OR OTHERWISE UNDERTAKE (OR PERMIT TO BE UNDERTAKEN) ANY ACTIVITY
THAT WOULD CAUSE THE TRUST NOT TO BE CLASSIFIED FOR UNITED STATES FEDERAL INCOME
TAX PURPOSES AS A GRANTOR TRUST.

8


--------------------------------------------------------------------------------



SECTION 2.4.           AUTHORITY. EXCEPT AS SPECIFICALLY PROVIDED IN THIS
DECLARATION, THE INSTITUTIONAL TRUSTEE SHALL HAVE EXCLUSIVE AND COMPLETE
AUTHORITY TO CARRY OUT THE PURPOSES OF THE TRUST.  AN ACTION TAKEN BY A TRUSTEE
IN ACCORDANCE WITH ITS POWERS SHALL CONSTITUTE THE ACT OF AND SERVE TO BIND THE
TRUST.  IN DEALING WITH THE TRUSTEES ACTING ON BEHALF OF THE TRUST, NO PERSON
SHALL BE REQUIRED TO INQUIRE INTO THE AUTHORITY OF THE TRUSTEES TO BIND THE
TRUST.  PERSONS DEALING WITH THE TRUST ARE ENTITLED TO RELY CONCLUSIVELY ON THE
POWER AND AUTHORITY OF THE TRUSTEES AS SET FORTH IN THIS DECLARATION.  THE
ADMINISTRATORS SHALL HAVE ONLY THOSE MINISTERIAL DUTIES SET FORTH HEREIN WITH
RESPECT TO ACCOMPLISHING THE PURPOSES OF THE TRUST AND ARE NOT INTENDED TO BE
TRUSTEES OR FIDUCIARIES WITH RESPECT TO THE TRUST OR THE HOLDERS.  THE
INSTITUTIONAL TRUSTEE SHALL HAVE THE RIGHT, BUT SHALL NOT BE OBLIGATED EXCEPT AS
PROVIDED IN SECTION 2.6, TO PERFORM THOSE DUTIES ASSIGNED TO THE ADMINISTRATORS.


SECTION 2.5.           TITLE TO PROPERTY OF THE TRUST. EXCEPT AS PROVIDED IN
SECTION 2.8 WITH RESPECT TO THE DEBENTURES AND THE PROPERTY ACCOUNT OR AS
OTHERWISE PROVIDED IN THIS DECLARATION, LEGAL TITLE TO ALL ASSETS OF THE TRUST
SHALL BE VESTED IN THE TRUST.  THE HOLDERS SHALL NOT HAVE LEGAL TITLE TO ANY
PART OF THE ASSETS OF THE TRUST, BUT SHALL HAVE AN UNDIVIDED BENEFICIAL INTEREST
IN THE ASSETS OF THE TRUST.


SECTION 2.6.           POWERS AND DUTIES OF THE TRUSTEES AND THE ADMINISTRATORS.


(A)           THE TRUSTEES AND THE ADMINISTRATORS SHALL CONDUCT THE AFFAIRS OF
THE TRUST IN ACCORDANCE WITH THE TERMS OF THIS DECLARATION.  SUBJECT TO THE
LIMITATIONS SET FORTH IN PARAGRAPH (B) OF THIS SECTION, AND IN ACCORDANCE WITH
THE FOLLOWING PROVISIONS (I) AND (II), THE TRUSTEES AND THE ADMINISTRATORS SHALL
HAVE THE AUTHORITY TO ENTER INTO ALL TRANSACTIONS AND AGREEMENTS DETERMINED BY
THE INSTITUTIONAL TRUSTEE TO BE APPROPRIATE IN EXERCISING THE AUTHORITY, EXPRESS
OR IMPLIED, OTHERWISE GRANTED TO THE TRUSTEES OR THE ADMINISTRATORS, AS THE CASE
MAY BE, UNDER THIS DECLARATION, AND TO PERFORM ALL ACTS IN FURTHERANCE THEREOF,
INCLUDING WITHOUT LIMITATION, THE FOLLOWING:

(i)            Each Administrator shall have the power and authority to act on
behalf of the Trust with respect to the following matters:

(A)  the issuance and sale of the Securities;

(B)  to cause the Trust to enter into, and to execute and deliver on behalf of
the Trust, such agreements as may be necessary or desirable in connection with
the purposes and function of the Trust, including agreements with the Paying
Agent;

(C)  ensuring compliance with the Securities Act, applicable state securities or
blue sky laws;

(D)  the sending of notices (other than notices of default), and other
information regarding the Securities and the Debentures to the Holders in
accordance with this Declaration;

(E)  the consent to the appointment of a Paying Agent, Transfer Agent and
Registrar in accordance with this Declaration, which consent shall not be
unreasonably withheld or delayed;

(F)  execution and delivery of the Securities in accordance with this
Declaration;

(G)  execution and delivery of closing certificates pursuant to the Placement
Agreement and the application for a taxpayer identification number;

9


--------------------------------------------------------------------------------


(H)  unless otherwise determined by the Holders of a Majority in liquidation
amount of the Securities or as otherwise required by the Statutory Trust Act, to
execute on behalf of the Trust (either acting alone or together with any or all
of the Administrators) any documents that the Administrators have the power to
execute pursuant to this Declaration;

(I)  THE TAKING OF ANY ACTION INCIDENTAL TO THE FOREGOING AS THE INSTITUTIONAL
TRUSTEE MAY FROM TIME TO TIME DETERMINE IS NECESSARY OR ADVISABLE TO GIVE EFFECT
TO THE TERMS OF THIS DECLARATION FOR THE BENEFIT OF THE HOLDERS (WITHOUT
CONSIDERATION OF THE EFFECT OF ANY SUCH ACTION ON ANY PARTICULAR HOLDER);

(J)  TO ESTABLISH A RECORD DATE WITH RESPECT TO ALL ACTIONS TO BE TAKEN
HEREUNDER THAT REQUIRE A RECORD DATE BE ESTABLISHED, INCLUDING DISTRIBUTIONS,
VOTING RIGHTS, REDEMPTIONS AND EXCHANGES, AND TO ISSUE RELEVANT NOTICES TO THE
HOLDERS OF CAPITAL SECURITIES AND HOLDERS OF COMMON SECURITIES AS TO SUCH
ACTIONS AND APPLICABLE RECORD DATES; AND

(K)  TO DULY PREPARE AND FILE ALL APPLICABLE TAX RETURNS AND TAX INFORMATION
REPORTS THAT ARE REQUIRED TO BE FILED WITH RESPECT TO THE TRUST ON BEHALF OF THE
TRUST.

(II)           AS AMONG THE TRUSTEES AND THE ADMINISTRATORS, THE INSTITUTIONAL
TRUSTEE SHALL HAVE THE POWER, DUTY AND AUTHORITY TO ACT ON BEHALF OF THE TRUST
WITH RESPECT TO THE FOLLOWING MATTERS:

(A)  THE ESTABLISHMENT OF THE PROPERTY ACCOUNT;

(B)  THE RECEIPT OF THE DEBENTURES;

(C)  THE COLLECTION OF INTEREST, PRINCIPAL AND ANY OTHER PAYMENTS MADE IN
RESPECT OF THE DEBENTURES IN THE PROPERTY ACCOUNT;

(D)  THE DISTRIBUTION THROUGH THE PAYING AGENT OF AMOUNTS OWED TO THE HOLDERS IN
RESPECT OF THE SECURITIES;

(E)  THE EXERCISE OF ALL OF THE RIGHTS, POWERS AND PRIVILEGES OF A HOLDER OF THE
DEBENTURES;

(F)  THE SENDING OF NOTICES OF DEFAULT AND OTHER INFORMATION REGARDING THE
SECURITIES AND THE DEBENTURES TO THE HOLDERS IN ACCORDANCE WITH THIS
DECLARATION;

(G)  THE DISTRIBUTION OF THE TRUST PROPERTY IN ACCORDANCE WITH THE TERMS OF THIS
DECLARATION;

(H)  TO THE EXTENT PROVIDED IN THIS DECLARATION, THE WINDING UP OF THE AFFAIRS
OF AND LIQUIDATION OF THE TRUST AND THE PREPARATION, EXECUTION AND FILING OF THE
CERTIFICATE OF CANCELLATION WITH THE SECRETARY OF STATE OF THE STATE OF
DELAWARE;

(I)  AFTER ANY EVENT OF DEFAULT (PROVIDED THAT SUCH EVENT OF DEFAULT IS NOT BY
OR WITH RESPECT TO THE INSTITUTIONAL TRUSTEE) THE TAKING OF ANY ACTION
INCIDENTAL TO THE FOREGOING AS THE INSTITUTIONAL TRUSTEE MAY FROM TIME TO TIME
DETERMINE IS NECESSARY OR ADVISABLE TO GIVE EFFECT TO THE TERMS OF THIS
DECLARATION AND PROTECT AND CONSERVE THE TRUST PROPERTY FOR THE BENEFIT OF THE
HOLDERS (WITHOUT CONSIDERATION OF THE EFFECT OF ANY SUCH ACTION ON ANY
PARTICULAR HOLDER); AND

10


--------------------------------------------------------------------------------


11


--------------------------------------------------------------------------------


Company required to be registered under the Investment Company Act, and
(ii) fail to be classified as a “grantor trust” for United States federal income
tax purposes.  The Administrators and the Holders of a Majority in liquidation
amount of the Common Securities shall not take any action inconsistent with the
treatment of the Debentures as indebtedness of the Debenture Issuer for United
States federal income tax purposes.  In this connection, the Administrators and
the Holders of a Majority in liquidation amount of the Common Securities are
authorized to take any action, not inconsistent with applicable laws, the
Certificate of Trust or this Declaration, as amended from time to time, that
each of the Administrators and the Holders of a Majority in liquidation amount
of the Common Securities determines in their discretion to be necessary or
desirable for such purposes.

(e)           All expenses incurred by the Administrators or the Trustees
pursuant to this Section 2.6 shall be reimbursed by the Sponsor, and the
Trustees and the Administrators shall have no obligations with respect to such
expenses (for purposes of clarification, this Section 2.6(e) does not
contemplate the payment by the Sponsor of acceptance or annual administration
fees owing to the Trustees under this Declaration or the fees and expenses of
the Trustees’ counsel in connection with the closing of the transactions
contemplated by this Declaration).

(f)            The assets of the Trust shall consist of the Trust Property.

(g)           Legal title to all Trust Property shall be vested at all times in
the Institutional Trustee (in its capacity as such) and shall be held and
administered by the Institutional Trustee and the Administrators for the benefit
of the Trust in accordance with this Declaration.

(h)           If the Institutional Trustee or any Holder has instituted any
proceeding to enforce any right or remedy under this Declaration and such
proceeding has been discontinued or abandoned for any reason, or has been
determined adversely to the Institutional Trustee or to such Holder, then and in
every such case the Sponsor, the Institutional Trustee and the Holders shall,
subject to any determination in such proceeding, be restored severally and
respectively to their former positions hereunder, and thereafter all rights and
remedies of the Institutional Trustee and the Holders shall continue as though
no such proceeding had been instituted.


SECTION 2.7.           PROHIBITION OF ACTIONS BY THE TRUST AND THE INSTITUTIONAL
TRUSTEE.

(a)           The Trust shall not, and the Institutional Trustee shall cause the
Trust not to, engage in any activity other than as required or authorized by
this Declaration.  In particular, the Trust shall not and the Institutional
Trustee shall cause the Trust not to:

(i)            invest any proceeds received by the Trust from holding the
Debentures, but shall distribute all such proceeds to Holders of the Securities
pursuant to the terms of this Declaration and of the Securities;

(ii)           acquire any assets other than as expressly provided herein;

(iii)          possess Trust Property for other than a Trust purpose;

(iv)          make any loans or incur any indebtedness other than loans
represented by the Debentures;

(v)           possess any power or otherwise act in such a way as to vary the
Trust assets or the terms of the Securities in any way whatsoever other than as
expressly provided herein;

12


--------------------------------------------------------------------------------


(vi)          issue any securities or other evidences of beneficial ownership
of, or beneficial interest in, the Trust other than the Securities;

(vii)         carry on any “trade or business” as that phrase is used in the
Code; or

(viii)        other than as provided in this Declaration (including Annex I),
(A) direct the time, method and place of exercising any trust or power conferred
upon the Debenture Trustee with respect to the Debentures, (B) waive any past
default that is waivable under the Indenture, (C) exercise any right to rescind
or annul any declaration that the principal of all the Debentures shall be due
and payable, or (D) consent to any amendment, modification or termination of the
Indenture or the Debentures where such consent shall be required unless the
Trust shall have received a written opinion of counsel to the effect that such
modification will not cause the Trust to cease to be classified as a “grantor
trust” for United States federal income tax purposes.


SECTION 2.8.           POWERS AND DUTIES OF THE INSTITUTIONAL TRUSTEE.

(a)           The legal title to the Debentures shall be owned by and held of
record in the name of the Institutional Trustee in trust for the benefit of the
Trust and the Holders of the Securities.  The right, title and interest of the
Institutional Trustee to the Debentures shall vest automatically in each Person
who may hereafter be appointed as Institutional Trustee in accordance with
Section 4.5.  Such vesting and cessation of title shall be effective whether or
not conveyancing documents with regard to the Debentures have been executed and
delivered.

(b)           The Institutional Trustee shall not transfer its right, title and
interest in the Debentures to the Administrators or to the Delaware Trustee.

(c)           The Institutional Trustee shall:

(i)            establish and maintain a segregated non-interest bearing trust
account (the “Property Account”) in the name of and under the exclusive control
of the Institutional Trustee, and maintained in the Institutional Trustee’s
trust department, on behalf of the Holders of the Securities and, upon the
receipt of payments of funds made in respect of the Debentures held by the
Institutional Trustee, deposit such funds into the Property Account and make
payments, or cause the Paying Agent to make payments, to the Holders of the
Capital Securities and Holders of the Common Securities from the Property
Account in accordance with Section 5.1.  Funds in the Property Account shall be
held uninvested until disbursed in accordance with this Declaration;

(ii)           engage in such ministerial activities as shall be necessary or
appropriate to effect the redemption of the Capital Securities and the Common
Securities to the extent the Debentures are redeemed or mature; and

(iii)          upon written notice of distribution issued by the Administrators
in accordance with the terms of the Securities, engage in such ministerial
activities as shall be necessary or appropriate to effect the distribution of
the Debentures to Holders of Securities upon the occurrence of certain
circumstances pursuant to the terms of the Securities.

(d)           The Institutional Trustee may bring or defend, pay, collect,
compromise, arbitrate, resort to legal action with respect to, or otherwise
adjust claims or demands of or against, the Trust which arises out of or in
connection with an Event of Default of which a Responsible Officer of the
Institutional Trustee has actual knowledge or arises out of the Institutional
Trustee’s duties and obligations under this Declaration; provided, however, that
if an Event of Default has occurred and is continuing and such event is
attributable to the failure of the Debenture Issuer to pay interest or principal
on the Debentures on the

13


--------------------------------------------------------------------------------


date such interest or principal is otherwise payable (or in the case of
redemption, on the redemption date), then a Holder of the Capital Securities may
directly institute a proceeding for enforcement of payment to such Holder of the
principal of or interest on the Debentures having a principal amount equal to
the aggregate liquidation amount of the Capital Securities of such Holder (a
“Direct Action”) on or after the respective due date specified in the
Debentures.  In connection with such Direct Action, the rights of the Holders of
the Common Securities will be subrogated to the rights of such Holder of the
Capital Securities to the extent of any payment made by the Debenture Issuer to
such Holder of the Capital Securities in such Direct Action; provided, however,
that no Holder of the Common Securities may exercise such right of subrogation
so long as an Event of Default with respect to the Capital Securities has
occurred and is continuing.

(e)           The Institutional Trustee shall continue to serve as a Trustee
until either:

(i)            the Trust has been completely liquidated and the proceeds of the
liquidation distributed to the Holders of the Securities pursuant to the terms
of the Securities and this Declaration; or

(ii)           a Successor Institutional Trustee has been appointed and has
accepted that appointment in accordance with Section 4.5.

(f)            The Institutional Trustee shall have the legal power to exercise
all of the rights, powers and privileges of a Holder of the Debentures under the
Indenture and, if an Event of Default occurs and is continuing, the
Institutional Trustee may, for the benefit of Holders of the Securities, enforce
its rights as holder of the Debentures subject to the rights of the Holders
pursuant to this Declaration (including Annex I) and the terms of the
Securities.

The Institutional Trustee must exercise the powers set forth in this Section 2.8
in a manner that is consistent with the purposes and functions of the Trust set
out in Section 2.3, and the Institutional Trustee shall not take any action that
is inconsistent with the purposes and functions of the Trust set out in Section
2.3.


SECTION 2.9.           CERTAIN DUTIES AND RESPONSIBILITIES OF THE TRUSTEES AND
ADMINISTRATORS.

(a)           The Institutional Trustee, before the occurrence of any Event of
Default and after the curing or waiving of all such Events of Default that may
have occurred, shall undertake to perform only such duties as are specifically
set forth in this Declaration and no implied covenants shall be read into this
Declaration against the Institutional Trustee.  In case an Event of Default has
occurred (that has not been cured or waived pursuant to Section 6.8), the
Institutional Trustee shall exercise such of the rights and powers vested in it
by this Declaration, and use the same degree of care and skill in their
exercise, as a prudent person would exercise or use under the circumstances in
the conduct of his or her own affairs.

(b)           The duties and responsibilities of the Trustees and the
Administrators shall be as provided by this Declaration.  Notwithstanding the
foregoing, no provision of this Declaration shall require any Trustee or
Administrator to expend or risk their own funds or otherwise incur any financial
liability in the performance of any of their duties hereunder, or in the
exercise of any of their rights or powers if it shall have reasonable grounds to
believe that repayment of such funds or adequate protection against such risk of
liability is not reasonably assured to it.  Whether or not therein expressly so
provided, every provision of this Declaration relating to the conduct or
affecting the liability of or affording protection to the Trustees or
Administrators shall be subject to the provisions of this Article.  Nothing in
this Declaration shall be construed to relieve an Administrator or a Trustee
from liability for its own negligent act, its own negligent failure to act, or
its own willful misconduct.  To the extent that, at law or in equity, a Trustee
or an Administrator has duties and liabilities relating to the Trust or to the
Holders,

14


--------------------------------------------------------------------------------


such Trustee or such Administrator shall not be liable to the Trust or to any
Holder for such Trustee’s or such Administrator’s good faith reliance on the
provisions of this Declaration.  The provisions of this Declaration, to the
extent that they restrict the duties and liabilities of the Administrators or
the Trustee otherwise existing at law or in equity, are agreed by the Sponsor
and the Holders to replace such other duties and liabilities of the
Administrators or the Trustees.

(c)           All payments made by the Institutional Trustee or a Paying Agent
in respect of the Securities shall be made only from the revenue and proceeds
from the Trust Property and only to the extent that there shall be sufficient
revenue or proceeds from the Trust Property to enable the Institutional Trustee
or a Paying Agent to make payments in accordance with the terms hereof.  Each
Holder, by its acceptance of a Security, agrees that it will look solely to the
revenue and proceeds from the Trust Property to the extent legally available for
distribution to it as herein provided and that the Trustees and the
Administrators are not personally liable to it for any amount distributable in
respect of any Security or for any other liability in respect of any Security. 
This Section 2.9(c) does not limit the liability of the Trustees expressly set
forth elsewhere in this Declaration.

(d)           The Institutional Trustee shall not be liable for its own acts or
omissions hereunder except as a result of its own negligent action, its own
negligent failure to act, or its own willful misconduct, except that:

(i)            the Institutional Trustee shall not be liable for any error of
judgment made in good faith by an Authorized Officer of the Institutional
Trustee, unless it shall be proved that the Institutional Trustee was negligent
in ascertaining the pertinent facts;

(ii)           the Institutional Trustee shall not be liable with respect to any
action taken or omitted to be taken by it in good faith in accordance with the
direction of the Holders of not less than a Majority in liquidation amount of
the Capital Securities or the Common Securities, as applicable, relating to the
time, method and place of conducting any proceeding for any remedy available to
the Institutional Trustee, or exercising any trust or power conferred upon the
Institutional Trustee under this Declaration;

(iii)          the Institutional Trustee’s sole duty with respect to the
custody, safekeeping and physical preservation of the Debentures and the
Property Account shall be to deal with such property in a similar manner as the
Institutional Trustee deals with similar property for its fiduciary accounts
generally, subject to the protections and limitations on liability afforded to
the Institutional Trustee under this Declaration;

(iv)          the Institutional Trustee shall not be liable for any interest on
any money received by it except as it may otherwise agree in writing with the
Sponsor; and money held by the Institutional Trustee need not be segregated from
other funds held by it except in relation to the Property Account maintained by
the Institutional Trustee pursuant to Section 2.8(c)(i) and except to the extent
otherwise required by law; and

(v)           the Institutional Trustee shall not be responsible for monitoring
the compliance by the Administrators or the Sponsor with their respective duties
under this Declaration, nor shall the Institutional Trustee be liable for any
default or misconduct of the Administrators or the Sponsor.

15


--------------------------------------------------------------------------------



SECTION 2.10.        CERTAIN RIGHTS OF INSTITUTIONAL TRUSTEE. SUBJECT TO THE
PROVISIONS OF SECTION 2.9:

(a)           the Institutional Trustee may conclusively rely and shall fully be
protected in acting or refraining from acting in good faith upon any resolution,
opinion of counsel, certificate, written representation of a Holder or
transferee, certificate of auditors or any other certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order,
appraisal, bond, debenture, note, other evidence of indebtedness or other paper
or document believed by it to be genuine and to have been signed, sent or
presented by the proper party or parties;

(b)           if (i) in performing its duties under this Declaration, the
Institutional Trustee is required to decide between alternative courses of
action, (ii) in construing any of the provisions of this Declaration, the
Institutional Trustee finds the same ambiguous or inconsistent with any other
provisions contained herein, or (iii) the Institutional Trustee is unsure of the
application of any provision of this Declaration, then, except as to any matter
as to which the Holders of Capital Securities are entitled to vote under the
terms of this Declaration, the Institutional Trustee may deliver a notice to the
Sponsor requesting the Sponsor’s written instructions as to the course of action
to be taken and the Institutional Trustee shall take such action, or refrain
from taking such action, as the Institutional Trustee shall be instructed in
writing, in which event the Institutional Trustee shall have no liability except
for its own negligence or willful misconduct;

(c)           any direction or act of the Sponsor or the Administrators
contemplated by this Declaration shall be sufficiently evidenced by an Officers’
Certificate;

(d)           whenever in the administration of this Declaration, the
Institutional Trustee shall deem it desirable that a matter be proved or
established before undertaking, suffering or omitting any action hereunder, the
Institutional Trustee (unless other evidence is herein specifically prescribed)
may request and conclusively rely upon an Officers’ Certificate as to factual
matters which, upon receipt of such request, shall be promptly delivered by the
Sponsor or the Administrators;

(e)           the Institutional Trustee shall have no duty to see to any
recording, filing or registration of any instrument (including any financing or
continuation statement or any filing under tax or securities laws) or any
rerecording, refiling or reregistration thereof;

(f)            the Institutional Trustee may consult with counsel of its
selection (which counsel may be counsel to the Sponsor or any of its Affiliates)
and the advice of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in reliance thereon and in accordance with such advice; the
Institutional Trustee shall have the right at any time to seek instructions
concerning the administration of this Declaration from any court of competent
jurisdiction;

(g)           the Institutional Trustee shall be under no obligation to exercise
any of the rights or powers vested in it by this Declaration at the request or
direction of any of the Holders pursuant to this Declaration, unless such
Holders shall have offered to the Institutional Trustee security or indemnity
reasonably satisfactory to it against the costs, expenses and liabilities which
might be incurred by it in compliance with such request or direction; provided,
that nothing contained in this Section 2.10(g) shall be taken to relieve the
Institutional Trustee, subject to Section 2.9(b), upon the occurrence of an
Event of Default (that has not been cured or waived pursuant to Section 6.9), to
exercise such of the rights and powers vested in it by this Declaration, and use
the same degree of care and skill in their exercise, as a prudent person would
exercise or use under the circumstances in the conduct of his or her own
affairs;

(h)           the Institutional Trustee shall not be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order,
approval, bond, debenture, note or other evidence of indebtedness or other paper
or

16


--------------------------------------------------------------------------------


document, unless requested in writing to do so by one or more Holders, but the
Institutional Trustee may make such further inquiry or investigation into such
facts or matters as it may see fit;

(i)            the Institutional Trustee may execute any of the trusts or powers
hereunder or perform any duties hereunder either directly or by or through its
agents or attorneys and the Institutional Trustee shall not be responsible for
any misconduct or negligence on the part of or for the supervision of, any such
agent or attorney appointed with due care by it hereunder;

(j)            whenever in the administration of this Declaration the
Institutional Trustee shall deem it desirable to receive instructions with
respect to enforcing any remedy or right or taking any other action hereunder
the Institutional Trustee (i) may request instructions from the Holders of the
Capital Securities which instructions may only be given by the Holders of the
same proportion in liquidation amount of the Capital Securities as would be
entitled to direct the Institutional Trustee under the terms of the Capital
Securities in respect of such remedy, right or action, (ii) may refrain from
enforcing such remedy or right or taking such other action until such
instructions are received, and (iii) shall be fully protected in acting in
accordance with such instructions;

(k)           except as otherwise expressly provided in this Declaration, the
Institutional Trustee shall not be under any obligation to take any action that
is discretionary under the provisions of this Declaration;

(l)            when the Institutional Trustee incurs expenses or renders
services in connection with a Bankruptcy Event, such expenses (including the
fees and expenses of its counsel) and the compensation for such services are
intended to constitute expenses of administration under any bankruptcy law or
law relating to creditors rights generally;

(m)          the Institutional Trustee shall not be charged with knowledge of an
Event of Default unless a Responsible Officer of the Institutional Trustee
obtains actual knowledge of such event or the Institutional Trustee receives
written notice of such event from any Holder, the Sponsor or the Debenture
Trustee;

(n)           any action taken by the Institutional Trustee or its agents
hereunder shall bind the Trust and the Holders of the Securities, and the
signature of the Institutional Trustee or its agents alone shall be sufficient
and effective to perform any such action and no third party shall be required to
inquire as to the authority of the Institutional Trustee to so act or as to its
compliance with any of the terms and provisions of this Declaration, both of
which shall be conclusively evidenced by the Institutional Trustee’s or its
agent’s taking such action; and

(o)           no provision of this Declaration shall be deemed to impose any
duty or obligation on the Institutional Trustee to perform any act or acts or
exercise any right, power, duty or obligation conferred or imposed on it, in any
jurisdiction in which it shall be illegal, or in which the Institutional Trustee
shall be unqualified or incompetent in accordance with applicable law, to
perform any such act or acts, or to exercise any such right, power, duty or
obligation.  No permissive power or authority available to the Institutional
Trustee shall be construed to be a duty.


SECTION 2.11.        DELAWARE TRUSTEE. NOTWITHSTANDING ANY OTHER PROVISION OF
THIS DECLARATION OTHER THAN SECTION 4.1, THE DELAWARE TRUSTEE SHALL NOT BE
ENTITLED TO EXERCISE ANY POWERS, NOR SHALL THE DELAWARE TRUSTEE HAVE ANY OF THE
DUTIES AND RESPONSIBILITIES OF ANY OF THE TRUSTEES OR THE ADMINISTRATORS
DESCRIBED IN THIS DECLARATION (EXCEPT AS MAY BE REQUIRED UNDER THE STATUTORY
TRUST ACT).  EXCEPT AS SET FORTH IN SECTION 4.1, THE DELAWARE TRUSTEE SHALL BE A
TRUSTEE FOR THE SOLE AND LIMITED PURPOSE OF FULFILLING THE REQUIREMENTS OF §
3807 OF THE STATUTORY TRUST ACT.

17


--------------------------------------------------------------------------------



SECTION 2.12.        EXECUTION OF DOCUMENTS. UNLESS OTHERWISE DETERMINED IN
WRITING BY THE INSTITUTIONAL TRUSTEE, AND EXCEPT AS OTHERWISE REQUIRED BY THE
STATUTORY TRUST ACT, THE INSTITUTIONAL TRUSTEE, OR ANY ONE OR MORE OF THE
ADMINISTRATORS, AS THE CASE MAY BE, IS AUTHORIZED TO EXECUTE ON BEHALF OF THE
TRUST ANY DOCUMENTS THAT THE TRUSTEES OR THE ADMINISTRATORS, AS THE CASE MAY BE,
HAVE THE POWER AND AUTHORITY TO EXECUTE PURSUANT TO SECTION 2.6.


SECTION 2.13.        NOT RESPONSIBLE FOR RECITALS OR ISSUANCE OF SECURITIES. THE
RECITALS CONTAINED IN THIS DECLARATION AND THE SECURITIES SHALL BE TAKEN AS THE
STATEMENTS OF THE SPONSOR, AND THE TRUSTEES DO NOT ASSUME ANY RESPONSIBILITY FOR
THEIR CORRECTNESS.  THE TRUSTEES MAKE NO REPRESENTATIONS AS TO THE VALUE OR
CONDITION OF THE PROPERTY OF THE TRUST OR ANY PART THEREOF.  THE TRUSTEES MAKE
NO REPRESENTATIONS AS TO THE VALIDITY OR SUFFICIENCY OF THIS DECLARATION, THE
DEBENTURES OR THE SECURITIES.


SECTION 2.14.        DURATION OF TRUST. THE TRUST, UNLESS EARLIER DISSOLVED
PURSUANT TO THE PROVISIONS OF ARTICLE VII HEREOF, SHALL BE IN EXISTENCE FOR 35
YEARS FROM THE CLOSING DATE.


SECTION 2.15.        MERGERS.

(a)           The Trust may not consolidate, amalgamate, merge with or into, or
be replaced by, or convey, transfer or lease its properties and assets
substantially as an entirety to any corporation or other body, except as
described in Section 2.15(b) and (c) and except in connection with the
liquidation of the Trust and the distribution of the Debentures to Holders of
Securities pursuant to Section 7.1(a)(iv) of the Declaration or Section 4 of
Annex I.

(b)           The Trust may, with the consent of the Institutional Trustee and
without the consent of the Holders of the Capital Securities, consolidate,
amalgamate, merge with or into, or be replaced by a trust organized as such
under the laws of any state; provided that:

(i)            if the Trust is not the surviving entity, such successor entity
(the “Successor Entity”) either:

(A)          expressly assumes all of the obligations of the Trust under the
Securities; or

(B)           substitutes for the Securities other securities having
substantially the same terms as the Securities (the “Successor Securities”) so
that the Successor Securities rank the same as the Securities rank with respect
to Distributions and payments upon Liquidation, redemption and otherwise;

(ii)           the Sponsor expressly appoints a trustee of the Successor Entity
that possesses substantially the same powers and duties as the Institutional
Trustee as the Holder of the Debentures;

(iii)          such merger, consolidation, amalgamation or replacement does not
adversely affect the rights, preferences and privileges of the Holders of the
Securities (including any Successor Securities) in any material respect;

(iv)          the Institutional Trustee receives written confirmation from
Moody’s Investor Services, Inc. and any other nationally recognized statistical
rating organization that rates securities issued by the initial purchaser of the
Capital Securities that it will not reduce or withdraw the rating of any such
securities because of such merger, conversion, consolidation, amalgamation or
replacement;

(v)           such Successor Entity has a purpose substantially identical to
that of the Trust;

18


--------------------------------------------------------------------------------


(vi)          prior to such merger, consolidation, amalgamation or replacement,
the Trust has received an opinion of a nationally recognized independent counsel
to the Trust experienced in such matters to the effect that:

(A)          such merger, consolidation, amalgamation or replacement does not
adversely affect the rights, preferences and privileges of the Holders of the
Securities (including any Successor Securities) in any material respect;

(B)           following such merger, consolidation, amalgamation or replacement,
neither the Trust nor the Successor Entity will be required to register as an
Investment Company; and

(C)           following such merger, consolidation, amalgamation or replacement,
the Trust (or the Successor Entity) will continue to be classified as a “grantor
trust” for United States federal income tax purposes;

(vii)         the Sponsor guarantees the obligations of such Successor Entity
under the Successor Securities at least to the extent provided by the Guarantee;

(viii)        the Sponsor owns 100% of the common securities of any Successor
Entity; and

(ix)           prior to such merger, consolidation, amalgamation or replacement,
the Institutional Trustee shall have received an Officers’ Certificate of the
Administrators and an opinion of counsel, each to the effect that all conditions
precedent under this Section 2.15(b) to such transaction have been satisfied.

(c)           Notwithstanding Section 2.15(b), the Trust shall not, except with
the consent of Holders of 100% in aggregate liquidation amount of the
Securities, consolidate, amalgamate, merge with or into, or be replaced by any
other entity or permit any other entity to consolidate, amalgamate, merge with
or into, or replace it if such consolidation, amalgamation, merger or
replacement would cause the Trust or Successor Entity to be classified as other
than a grantor trust for United States federal income tax purposes.


ARTICLE III


SPONSOR


SECTION 3.1.           SPONSOR’S PURCHASE OF COMMON SECURITIES. ON THE CLOSING
DATE, THE SPONSOR WILL PURCHASE ALL OF THE COMMON SECURITIES ISSUED BY THE TRUST
IN AN AMOUNT AT LEAST EQUAL TO 3% OF THE CAPITAL OF THE TRUST, AT THE SAME TIME
AS THE CAPITAL SECURITIES ARE SOLD.


SECTION 3.2.           RESPONSIBILITIES OF THE SPONSOR. IN CONNECTION WITH THE
ISSUE AND SALE OF THE CAPITAL SECURITIES, THE SPONSOR SHALL HAVE THE EXCLUSIVE
RIGHT AND RESPONSIBILITY TO ENGAGE IN, OR DIRECT THE ADMINISTRATORS TO ENGAGE
IN, THE FOLLOWING ACTIVITIES:

(a)           to determine the States in which to take appropriate action to
qualify the Trust or to qualify or register for sale all or part of the Capital
Securities and to do any and all such acts, other than actions which must be
taken by the Trust, and advise the Trust of actions it must take, and prepare
for execution and filing any documents to be executed and filed by the Trust, as
the Sponsor deems necessary or advisable in order to comply with the applicable
laws of any such States, to protect the limited liability of the Holders of the
Capital Securities or to enable the Trust to effect the purposes for which it
was created; and

19


--------------------------------------------------------------------------------


(b)           to negotiate the terms of and/or execute on behalf of the Trust,
the Placement Agreement and other related agreements providing for the sale of
the Capital Securities.


SECTION 3.3.           EXPENSES. IN CONNECTION WITH THE OFFERING, SALE AND
ISSUANCE OF THE DEBENTURES TO THE TRUST AND IN CONNECTION WITH THE SALE OF THE
SECURITIES BY THE TRUST, THE SPONSOR, IN ITS CAPACITY AS DEBENTURE ISSUER,
SHALL:


(A)           PAY ALL REASONABLE COSTS AND EXPENSES OWING TO THE DEBENTURE
TRUSTEE PURSUANT TO SECTION 6.7 OF THE INDENTURE;


(B)           BE RESPONSIBLE FOR AND SHALL PAY ALL DEBTS AND OBLIGATIONS (OTHER
THAN WITH RESPECT TO THE SECURITIES) AND ALL COSTS AND EXPENSES OF THE TRUST,
THE OFFERING, SALE AND ISSUANCE OF THE SECURITIES (INCLUDING FEES TO THE
PLACEMENT AGENTS IN CONNECTION THEREWITH), THE COSTS AND EXPENSES (INCLUDING
REASONABLE COUNSEL FEES AND EXPENSES) OF THE INSTITUTIONAL TRUSTEE AND THE
ADMINISTRATORS, THE COSTS AND EXPENSES RELATING TO THE OPERATION OF THE TRUST,
INCLUDING, WITHOUT LIMITATION, COSTS AND EXPENSES OF ACCOUNTANTS, ATTORNEYS,
STATISTICAL OR BOOKKEEPING SERVICES, EXPENSES FOR PRINTING AND ENGRAVING AND
COMPUTING OR ACCOUNTING EQUIPMENT, PAYING AGENTS, REGISTRARS, TRANSFER AGENTS,
DUPLICATING, TRAVEL AND TELEPHONE AND OTHER TELECOMMUNICATIONS EXPENSES AND
COSTS AND EXPENSES INCURRED IN CONNECTION WITH THE ACQUISITION, FINANCING, AND
DISPOSITION OF TRUST ASSETS AND THE ENFORCEMENT BY THE INSTITUTIONAL TRUSTEE OF
THE RIGHTS OF THE HOLDERS (FOR PURPOSES OF CLARIFICATION, THIS SECTION 3.3(B)
DOES NOT CONTEMPLATE THE PAYMENT BY THE SPONSOR OF ACCEPTANCE OR ANNUAL
ADMINISTRATION FEES OWING TO THE TRUSTEES PURSUANT TO THE SERVICES TO BE
PROVIDED BY THE TRUSTEES UNDER THIS DECLARATION OR THE FEES AND EXPENSES OF THE
TRUSTEES’ COUNSEL IN CONNECTION WITH THE CLOSING OF THE TRANSACTIONS
CONTEMPLATED BY THIS DECLARATION); AND

(c)           pay any and all taxes (other than United States withholding taxes
attributable to the Trust or its assets) and all liabilities, costs and expenses
with respect to such taxes of the Trust.

The Sponsor’s obligations under this Section 3.3 shall be for the benefit of,
and shall be enforceable by, any Person to whom such debts, obligations, costs,
expenses and taxes are owed (a “Creditor”) whether or not such Creditor has
received notice hereof.  Any such Creditor may enforce the Sponsor’s obligations
under this Section 3.3 directly against the Sponsor and the Sponsor irrevocably
waives any right or remedy to require that any such Creditor take any action
against the Trust or any other Person before proceeding against the Sponsor. 
The Sponsor agrees to execute such additional agreements as may be necessary or
desirable in order to give full effect to the provisions of this Section 3.3.


SECTION 3.4.           RIGHT TO PROCEED. THE SPONSOR ACKNOWLEDGES THE RIGHTS OF
HOLDERS TO INSTITUTE A DIRECT ACTION AS SET FORTH IN SECTION 2.8(D) HERETO.


ARTICLE IV


INSTITUTIONAL TRUSTEE AND ADMINISTRATORS


SECTION 4.1.           NUMBER OF TRUSTEES. THE NUMBER OF TRUSTEES SHALL
INITIALLY BE TWO, AND;


(A)           AT ANY TIME BEFORE THE ISSUANCE OF ANY SECURITIES, THE SPONSOR
MAY, BY WRITTEN INSTRUMENT, INCREASE OR DECREASE THE NUMBER OF TRUSTEES; AND


(B)           AFTER THE ISSUANCE OF ANY SECURITIES, THE NUMBER OF TRUSTEES MAY
BE INCREASED OR DECREASED BY VOTE OF THE HOLDER OF A MAJORITY IN LIQUIDATION
AMOUNT OF THE COMMON SECURITIES VOTING AS A CLASS AT A MEETING OF THE HOLDER OF
THE COMMON SECURITIES; PROVIDED, HOWEVER, THAT THERE SHALL BE A DELAWARE TRUSTEE
IF REQUIRED BY SECTION 4.2; AND THERE SHALL ALWAYS BE ONE TRUSTEE WHO SHALL BE
THE INSTITUTIONAL TRUSTEE, AND SUCH TRUSTEE MAY ALSO SERVE AS DELAWARE TRUSTEE
IF IT MEETS THE APPLICABLE

20


--------------------------------------------------------------------------------



REQUIREMENTS, IN WHICH CASE SECTION 2.11 SHALL HAVE NO APPLICATION TO SUCH
ENTITY IN ITS CAPACITY AS INSTITUTIONAL TRUSTEE.


SECTION 4.2.           DELAWARE TRUSTEE; ELIGIBILITY.

(a)           If required by the Statutory Trust Act, one Trustee (the “Delaware
Trustee”) shall be:

(i)            a natural person at least 21 years of age who is a resident of
the State of Delaware; or

(ii)           if not a natural person, an entity which is organized under the
laws of the United States or any state thereof or the District of Columbia, has
its principal place of business in the State of Delaware, and otherwise meets
the requirements of applicable law, including § 3807 of the Statutory Trust Act.

(b)           The initial Delaware Trustee shall be Wilmington Trust Company.


SECTION 4.3.           INSTITUTIONAL TRUSTEE; ELIGIBILITY.

(a)           There shall at all times be one Trustee which shall:

(i)            not be an Affiliate of the Sponsor;

(ii)           not offer or provide credit or credit enhancement to the Trust;
and

(iii)          be a banking corporation or trust company organized and doing
business under the laws of the United States of America or any state thereof or
the District of Columbia, authorized under such laws to exercise corporate trust
powers, having a combined capital and surplus of at least 50 million U.S.
dollars ($50,000,000.00), and subject to supervision or examination by Federal,
state, or District of Columbia authority.  If such corporation publishes reports
of condition at least annually, pursuant to law or to the requirements of the
supervising or examining authority referred to above, then for the purposes of
this Section 4.3(a)(iii), the combined capital and surplus of such corporation
shall be deemed to be its combined capital and surplus as set forth in its most
recent report of condition so published.

(b)           If at any time the Institutional Trustee shall cease to be
eligible to so act under Section 4.3(a), the Institutional Trustee shall
immediately resign in the manner and with the effect set forth in Section 4.5.

(c)           If the Institutional Trustee has or shall acquire any “conflicting
interest” within the meaning of Section 310(b) of the Trust Indenture Act of
1939, as amended, the Institutional Trustee shall either eliminate such interest
or resign, to the extent and in the manner provided by, and subject to this
Declaration.

(d)           The initial Institutional Trustee shall be Wilmington Trust
Company.


SECTION 4.4.           ADMINISTRATORS. EACH ADMINISTRATOR SHALL BE A U.S.
PERSON, 21 YEARS OF AGE OR OLDER AND AUTHORIZED TO BIND THE SPONSOR.  THE
INITIAL ADMINISTRATORS SHALL BE SCOTT A. MONTGOMERY AND DAVID R. BROWN.  THERE
SHALL AT ALL TIMES BE AT LEAST ONE ADMINISTRATOR.  EXCEPT WHERE A REQUIREMENT
FOR ACTION BY A SPECIFIC NUMBER OF ADMINISTRATORS IS EXPRESSLY SET FORTH IN THIS
DECLARATION AND EXCEPT WITH RESPECT TO ANY ACTION THE TAKING OF WHICH IS THE
SUBJECT OF A MEETING OF THE ADMINISTRATORS, ANY ACTION REQUIRED OR PERMITTED TO
BE TAKEN BY THE ADMINISTRATORS MAY BE TAKEN BY, AND ANY POWER OF THE
ADMINISTRATORS MAY BE EXERCISED BY, OR WITH THE CONSENT OF, ANY ONE SUCH
ADMINISTRATOR.

21


--------------------------------------------------------------------------------



SECTION 4.5.           APPOINTMENT, REMOVAL AND RESIGNATION OF TRUSTEES AND
ADMINISTRATORS.

(a)           No resignation or removal of any Trustee (the “Relevant Trustee”)
and no appointment of a successor Trustee pursuant to this Article shall become
effective until the acceptance of appointment by the successor Trustee in
accordance with the applicable requirements of this Section 4.5.

(b)           Subject to Section 4.5(a), a Relevant Trustee may resign at any
time by giving written notice thereof to the Holders of the Securities and by
appointing a successor Relevant Trustee.  Upon the resignation of the
Institutional Trustee, the Institutional Trustee shall appoint a successor by
requesting from at least three Persons meeting the eligibility requirements
their expenses and charges to serve as the successor Institutional Trustee on a
form provided by the Administrators, and selecting the Person who agrees to the
lowest expense and charges (the “Successor Institutional Trustee”).  If the
instrument of acceptance by the successor Relevant Trustee required by this
Section 4.5 shall not have been delivered to the Relevant Trustee within 60 days
after the giving of such notice of resignation or delivery of the instrument of
removal, the Relevant Trustee may petition, at the expense of the Trust, any
federal, state or District of Columbia court of competent jurisdiction for the
appointment of a successor Relevant Trustee.  Such court may thereupon, after
prescribing such notice, if any, as it may deem proper, appoint a Relevant
Trustee. The Institutional Trustee shall have no liability for the selection of
such successor pursuant to this Section 4.5.

(c)           Unless an Event of Default shall have occurred and be continuing,
any Trustee may be removed at any time by an act of the Holders of a Majority in
liquidation amount of the Common Securities.  If any Trustee shall be so
removed, the Holders of the Common Securities, by act of the Holders of a
Majority in liquidation amount of the Common Securities delivered to the
Relevant Trustee, shall promptly appoint a successor Relevant Trustee, and such
successor Trustee shall comply with the applicable requirements of this Section
4.5.  If an Event of Default shall have occurred and be continuing, the
Institutional Trustee or the Delaware Trustee, or both of them, may be removed
by the act of the Holders of a Majority in liquidation amount of the Capital
Securities, delivered to the Relevant Trustee (in its individual capacity and on
behalf of the Trust).  If any Trustee shall be so removed, the Holders of
Capital Securities, by act of the Holders of a Majority in liquidation amount of
the Capital Securities then outstanding delivered to the Relevant Trustee, shall
promptly appoint a successor Relevant Trustee or Trustees, and such successor
Trustee shall comply with the applicable requirements of this Section 4.5.  If
no successor Relevant Trustee shall have been so appointed by the Holders of a
Majority in liquidation amount of the Capital Securities and accepted
appointment in the manner required by this Section 4.5 within 30 days after
delivery of an instrument of removal, the Relevant Trustee or any Holder who has
been a Holder of the Securities for at least six months may, on behalf of
himself and all others similarly situated, petition any federal, state or
District of Columbia court of competent jurisdiction for the appointment of a
successor Relevant Trustee.  Such court may thereupon, after prescribing such
notice, if any, as it may deem proper, appoint a successor Relevant Trustee or
Trustees.

(d)           The Institutional Trustee shall give notice of each resignation
and each removal of a Trustee and each appointment of a successor Trustee to all
Holders and to the Sponsor.  Each notice shall include the name of the successor
Relevant Trustee and the address of its Corporate Trust Office if it is the
Institutional Trustee.

(e)           Notwithstanding the foregoing or any other provision of this
Declaration, in the event a Delaware Trustee who is a natural person dies or is
adjudged by a court to have become incompetent or incapacitated, the vacancy
created by such death, incompetence or incapacity may be filled by the
Institutional Trustee following the procedures in this Section 4.5 (with the
successor being a Person who satisfies the eligibility requirement for a
Delaware Trustee set forth in this Declaration) (the “Successor Delaware
Trustee”).

22


--------------------------------------------------------------------------------


(f)            In case of the appointment hereunder of a successor Relevant
Trustee, the retiring Relevant Trustee and each successor Relevant Trustee with
respect to the Securities shall execute and deliver an amendment hereto wherein
each successor Relevant Trustee shall accept such appointment and which
(a) shall contain such provisions as shall be necessary or desirable to transfer
and confirm to, and to vest in, each successor Relevant Trustee all the rights,
powers, trusts and duties of the retiring Relevant Trustee with respect to the
Securities and the Trust and (b) shall add to or change any of the provisions of
this Declaration as shall be necessary to provide for or facilitate the
administration of the Trust by more than one Relevant Trustee, it being
understood that nothing herein or in such amendment shall constitute such
Relevant Trustees co-trustees and upon the execution and delivery of such
amendment the resignation or removal of the retiring Relevant Trustee shall
become effective to the extent provided therein and each such successor Relevant
Trustee, without any further act, deed or conveyance, shall become vested with
all the rights, powers, trusts and duties of the retiring Relevant Trustee; but,
on request of the Trust or any successor Relevant Trustee, such retiring
Relevant Trustee shall duly assign, transfer and deliver to such successor
Relevant Trustee all Trust Property, all proceeds thereof and money held by such
retiring Relevant Trustee hereunder with respect to the Securities and the Trust
subject to the payment of all unpaid fees, expenses and indemnities of such
retiring Relevant Trustee.

(g)           No Institutional Trustee or Delaware Trustee shall be liable for
the acts or omissions to act of any Successor Institutional Trustee or Successor
Delaware Trustee, as the case may be.

(h)           The Holders of the Capital Securities will have no right to vote
to appoint, remove or replace the Administrators, which voting rights are vested
exclusively in the Holders of the Common Securities.

(i)            Any successor Delaware Trustee shall file an amendment to the
Certificate of Trust with the Secretary of State of the State of Delaware
identifying the name and principal place of business of such Delaware Trustee in
the State of Delaware.


SECTION 4.6.           VACANCIES AMONG TRUSTEES. IF A TRUSTEE CEASES TO HOLD
OFFICE FOR ANY REASON AND THE NUMBER OF TRUSTEES IS NOT REDUCED PURSUANT TO
SECTION 4.1, A VACANCY SHALL OCCUR.  A RESOLUTION CERTIFYING THE EXISTENCE OF
SUCH VACANCY BY THE TRUSTEES OR, IF THERE ARE MORE THAN TWO, A MAJORITY OF THE
TRUSTEES, SHALL BE CONCLUSIVE EVIDENCE OF THE EXISTENCE OF SUCH VACANCY.  THE
VACANCY SHALL BE FILLED WITH A TRUSTEE APPOINTED IN ACCORDANCE WITH SECTION 4.5.


SECTION 4.7.           EFFECT OF VACANCIES. THE DEATH, RESIGNATION, RETIREMENT,
REMOVAL, BANKRUPTCY, DISSOLUTION, LIQUIDATION, INCOMPETENCE OR INCAPACITY TO
PERFORM THE DUTIES OF A TRUSTEE SHALL NOT OPERATE TO DISSOLVE, TERMINATE OR
ANNUL THE TRUST OR TERMINATE THIS DECLARATION.  WHENEVER A VACANCY IN THE NUMBER
OF TRUSTEES SHALL OCCUR, UNTIL SUCH VACANCY IS FILLED BY THE APPOINTMENT OF A
TRUSTEE IN ACCORDANCE WITH SECTION 4.5, THE INSTITUTIONAL TRUSTEE SHALL HAVE ALL
THE POWERS GRANTED TO THE TRUSTEES AND SHALL DISCHARGE ALL THE DUTIES IMPOSED
UPON THE TRUSTEES BY THIS DECLARATION.


SECTION 4.8.           MEETINGS OF THE TRUSTEES AND THE ADMINISTRATORS. MEETINGS
OF THE ADMINISTRATORS SHALL BE HELD FROM TIME TO TIME UPON THE CALL OF AN
ADMINISTRATOR.  REGULAR MEETINGS OF THE ADMINISTRATORS MAY BE HELD IN PERSON IN
THE UNITED STATES OR BY TELEPHONE, AT A PLACE (IF APPLICABLE) AND TIME FIXED BY
RESOLUTION OF THE ADMINISTRATORS.  NOTICE OF ANY IN-PERSON MEETINGS OF THE
TRUSTEES WITH THE ADMINISTRATORS OR MEETINGS OF THE ADMINISTRATORS SHALL BE HAND
DELIVERED OR OTHERWISE DELIVERED IN WRITING (INCLUDING BY FACSIMILE, WITH A HARD
COPY BY OVERNIGHT COURIER) NOT LESS THAN 48 HOURS BEFORE SUCH MEETING.  NOTICE
OF ANY TELEPHONIC MEETINGS OF THE TRUSTEES WITH THE ADMINISTRATORS OR MEETINGS
OF THE ADMINISTRATORS OR ANY COMMITTEE THEREOF SHALL BE HAND DELIVERED OR
OTHERWISE DELIVERED IN WRITING (INCLUDING BY FACSIMILE, WITH A HARD COPY BY
OVERNIGHT COURIER) NOT LESS THAN 24 HOURS BEFORE A MEETING.  NOTICES SHALL
CONTAIN A BRIEF STATEMENT OF THE TIME, PLACE AND ANTICIPATED PURPOSES OF THE
MEETING.  THE PRESENCE (WHETHER IN PERSON OR BY TELEPHONE) OF A TRUSTEE OR AN
ADMINISTRATOR, AS THE CASE MAY BE, AT A

23


--------------------------------------------------------------------------------



MEETING SHALL CONSTITUTE A WAIVER OF NOTICE OF SUCH MEETING EXCEPT WHERE THE
TRUSTEE OR AN ADMINISTRATOR, AS THE CASE MAY BE, ATTENDS A MEETING FOR THE
EXPRESS PURPOSE OF OBJECTING TO THE TRANSACTION OF ANY ACTIVITY ON THE GROUNDS
THAT THE MEETING HAS NOT BEEN LAWFULLY CALLED OR CONVENED.  UNLESS PROVIDED
OTHERWISE IN THIS DECLARATION, ANY ACTION OF THE TRUSTEES OR THE ADMINISTRATORS,
AS THE CASE MAY BE, MAY BE TAKEN AT A MEETING BY VOTE OF A MAJORITY OF THE
TRUSTEES OR THE ADMINISTRATORS PRESENT (WHETHER IN PERSON OR BY TELEPHONE) AND
ELIGIBLE TO VOTE WITH RESPECT TO SUCH MATTER, PROVIDED THAT A QUORUM IS PRESENT,
OR WITHOUT A MEETING BY THE UNANIMOUS WRITTEN CONSENT OF THE TRUSTEES OR THE
ADMINISTRATORS.  MEETINGS OF THE TRUSTEES AND THE ADMINISTRATORS TOGETHER SHALL
BE HELD FROM TIME TO TIME UPON THE CALL OF ANY TRUSTEE OR AN ADMINISTRATOR.


SECTION 4.9.           DELEGATION OF POWER.

(a)           Any Administrator may, by power of attorney consistent with
applicable law, delegate to any other natural person over the age of 21 that is
a U.S. Person his or her power for the purpose of executing any documents
contemplated in Section 2.6; and

(b)           the Administrators shall have power to delegate from time to time
to such of their number the doing of such things and the execution of such
instruments either in the name of the Trust or the names of the Administrators
or otherwise as the Administrators may deem expedient, to the extent such
delegation is not prohibited by applicable law or contrary to the provisions of
the Trust, as set forth herein.


SECTION 4.10.        CONVERSION, CONSOLIDATION OR SUCCESSION TO BUSINESS.  ANY
PERSON INTO WHICH THE INSTITUTIONAL TRUSTEE OR THE DELAWARE TRUSTEE MAY BE
MERGED OR CONVERTED OR WITH WHICH IT MAY BE CONSOLIDATED, OR ANY PERSON
RESULTING FROM ANY MERGER, CONVERSION OR CONSOLIDATION TO WHICH THE
INSTITUTIONAL TRUSTEE OR THE DELAWARE TRUSTEE SHALL BE A PARTY, OR ANY PERSON
SUCCEEDING TO ALL OR SUBSTANTIALLY ALL THE CORPORATE TRUST BUSINESS OF THE
INSTITUTIONAL TRUSTEE OR THE DELAWARE TRUSTEE SHALL BE THE SUCCESSOR OF THE
INSTITUTIONAL TRUSTEE OR THE DELAWARE TRUSTEE HEREUNDER, PROVIDED SUCH PERSON
SHALL BE OTHERWISE QUALIFIED AND ELIGIBLE UNDER THIS ARTICLE AND, PROVIDED,
FURTHER, THAT SUCH PERSON SHALL FILE AN AMENDMENT TO THE CERTIFICATE OF TRUST
WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE AS CONTEMPLATED IN SECTION
4.5(I).


ARTICLE V


DISTRIBUTIONS


SECTION 5.1.           DISTRIBUTIONS. HOLDERS SHALL RECEIVE DISTRIBUTIONS IN
ACCORDANCE WITH THE APPLICABLE TERMS OF THE RELEVANT HOLDER’S SECURITIES.
DISTRIBUTIONS SHALL BE MADE ON THE CAPITAL SECURITIES AND THE COMMON SECURITIES
IN ACCORDANCE WITH THE PREFERENCES SET FORTH IN THEIR RESPECTIVE TERMS.  IF AND
TO THE EXTENT THAT THE DEBENTURE ISSUER MAKES A PAYMENT OF INTEREST OR ANY
PRINCIPAL ON THE DEBENTURES HELD BY THE INSTITUTIONAL TRUSTEE, THE INSTITUTIONAL
TRUSTEE SHALL AND IS DIRECTED, TO THE EXTENT FUNDS ARE AVAILABLE FOR THAT
PURPOSE, TO MAKE A DISTRIBUTION (A “DISTRIBUTION”) OF SUCH AMOUNTS TO HOLDERS.


ARTICLE VI


ISSUANCE OF SECURITIES


SECTION 6.1.           GENERAL PROVISIONS REGARDING SECURITIES.

(a)           The Administrators shall, on behalf of the Trust, issue one series
of capital securities substantially in the form of Exhibit A-1 representing
undivided beneficial interests in the assets of the Trust having such terms as
are set forth in Annex I and one series of common securities representing

24


--------------------------------------------------------------------------------


undivided beneficial interests in the assets of the Trust having such terms as
are set forth in Annex I.  The Trust shall issue no securities or other
interests in the assets of the Trust other than the Capital Securities and the
Common Securities.  The Capital Securities rank pari passu to, and payment
thereon shall be made Pro Rata with, the Common Securities except that, where an
Event of Default has occurred and is continuing, the rights of Holders of the
Common Securities to payment in respect of Distributions and payments upon
liquidation, redemption and otherwise are subordinated to the rights to payment
of the Holders of the Capital Securities as set forth in Annex I.

(b)           The Certificates shall be signed on behalf of the Trust by one or
more Administrators. Such signature shall be the facsimile or manual signature
of any Administrator.  In case any Administrator of the Trust who shall have
signed any of the Securities shall cease to be such Administrator before the
Certificates so signed shall be delivered by the Trust, such Certificates
nevertheless may be delivered as though the person who signed such Certificates
had not ceased to be such Administrator, and any Certificate may be signed on
behalf of the Trust by such persons who, at the actual date of execution of such
Security, shall be an Administrator of the Trust, although at the date of the
execution and delivery of the Declaration any such person was not such an
Administrator.  A Capital Security shall not be valid until authenticated by the
facsimile or manual signature of an Authorized Officer of the Institutional
Trustee.  Such signature shall be conclusive evidence that the Capital Security
has been authenticated under this Declaration.  Upon written order of the Trust
signed by one Administrator, the Institutional Trustee shall authenticate the
Capital Securities for original issue.  The Institutional Trustee may appoint an
authenticating agent that is a U.S. Person acceptable to the Trust to
authenticate the Capital Securities.  A Common Security need not be so
authenticated.

(c)           The Capital Securities issued to QIBs shall be, except as provided
in Section 6.4, Book-Entry Capital Securities issued in the form of one or more
Global Capital Securities registered in the name of the Depositary or its
nominee and deposited with the Depositary or a custodian for the Depositary for
credit by the Depositary to the respective accounts of the Depositary
Participants thereof (or such other accounts as they may direct).  The Capital
Securities issued to a Person other than a QIB shall be issued in the form of a
Definitive Capital Securities Certificate.

(d)           The consideration received by the Trust for the issuance of the
Securities shall constitute a contribution to the capital of the Trust and shall
not constitute a loan to the Trust.

(e)           Upon issuance of the Securities as provided in this Declaration,
the Securities so issued shall be deemed to be validly issued, fully paid and,
except as provided in Section 9.1(b) with respect to the Common Securities,
non-assessable.

(f)            Every Person, by virtue of having become a Holder in accordance
with the terms of this Declaration, shall be deemed to have expressly assented
and agreed to the terms of, and shall be bound by, this Declaration and the
Guarantee.


SECTION 6.2.           PAYING AGENT, TRANSFER AGENT AND REGISTRAR. THE TRUST
SHALL MAINTAIN IN WILMINGTON, DELAWARE, AN OFFICE OR AGENCY WHERE THE CAPITAL
SECURITIES MAY BE PRESENTED FOR PAYMENT (“PAYING AGENT”), AND AN OFFICE OR
AGENCY WHERE SECURITIES MAY BE PRESENTED FOR REGISTRATION OF TRANSFER OR
EXCHANGE (THE “TRANSFER AGENT”).  THE TRUST SHALL KEEP OR CAUSE TO BE KEPT AT
SUCH OFFICE OR AGENCY A REGISTER FOR THE PURPOSE OF REGISTERING SECURITIES,
TRANSFERS AND EXCHANGES OF SECURITIES, SUCH REGISTER TO BE HELD BY A REGISTRAR
(THE “REGISTRAR”).  THE ADMINISTRATORS MAY APPOINT THE PAYING AGENT, THE
REGISTRAR AND THE TRANSFER AGENT AND MAY APPOINT ONE OR MORE ADDITIONAL PAYING
AGENTS OR ONE OR MORE CO-REGISTRARS, OR ONE OR MORE CO-TRANSFER AGENTS IN SUCH
OTHER LOCATIONS AS IT SHALL DETERMINE.  THE TERM “PAYING AGENT” INCLUDES ANY
ADDITIONAL PAYING AGENT, THE TERM “REGISTRAR” INCLUDES ANY ADDITIONAL REGISTRAR
OR CO-REGISTRAR AND THE TERM “TRANSFER AGENT” INCLUDES ANY ADDITIONAL TRANSFER
AGENT.  THE ADMINISTRATORS MAY CHANGE ANY PAYING AGENT, TRANSFER AGENT OR
REGISTRAR AT ANY TIME WITHOUT PRIOR NOTICE TO ANY HOLDER.

25


--------------------------------------------------------------------------------



THE ADMINISTRATORS SHALL NOTIFY THE INSTITUTIONAL TRUSTEE OF THE NAME AND
ADDRESS OF ANY PAYING AGENT, TRANSFER AGENT AND REGISTRAR NOT A PARTY TO THIS
DECLARATION.  THE ADMINISTRATORS HEREBY INITIALLY APPOINT THE INSTITUTIONAL
TRUSTEE TO ACT AS PAYING AGENT, TRANSFER AGENT AND REGISTRAR FOR THE CAPITAL
SECURITIES AND THE COMMON SECURITIES.  THE INSTITUTIONAL TRUSTEE OR ANY OF ITS
AFFILIATES IN THE UNITED STATES MAY ACT AS PAYING AGENT, TRANSFER AGENT OR
REGISTRAR.


SECTION 6.3.           FORM AND DATING. THE CAPITAL SECURITIES AND THE
INSTITUTIONAL TRUSTEE’S CERTIFICATE OF AUTHENTICATION THEREON SHALL BE
SUBSTANTIALLY IN THE FORM OF EXHIBIT A-1, AND THE COMMON SECURITIES SHALL BE
SUBSTANTIALLY IN THE FORM OF EXHIBIT A-2, EACH OF WHICH IS HEREBY INCORPORATED
IN AND EXPRESSLY MADE A PART OF THIS DECLARATION.  CERTIFICATES MAY BE TYPED,
PRINTED, LITHOGRAPHED OR ENGRAVED OR MAY BE PRODUCED IN ANY OTHER MANNER AS IS
REASONABLY ACCEPTABLE TO THE ADMINISTRATORS, AS CONCLUSIVELY EVIDENCED BY THEIR
EXECUTION THEREOF.  THE SECURITIES MAY HAVE LETTERS, NUMBERS, NOTATIONS OR OTHER
MARKS OF IDENTIFICATION OR DESIGNATION AND SUCH LEGENDS OR ENDORSEMENTS REQUIRED
BY LAW, STOCK EXCHANGE RULE, AGREEMENTS TO WHICH THE TRUST IS SUBJECT IF ANY, OR
USAGE (PROVIDED THAT ANY SUCH NOTATION, LEGEND OR ENDORSEMENT IS IN A FORM
ACCEPTABLE TO THE SPONSOR).  THE TRUST AT THE DIRECTION OF THE SPONSOR SHALL
FURNISH ANY SUCH LEGEND NOT CONTAINED IN EXHIBIT A-1 TO THE INSTITUTIONAL
TRUSTEE IN WRITING.  EACH CAPITAL SECURITY SHALL BE DATED ON OR BEFORE THE DATE
OF ITS AUTHENTICATION.  THE TERMS AND PROVISIONS OF THE SECURITIES SET FORTH IN
ANNEX I AND THE FORMS OF SECURITIES SET FORTH IN EXHIBITS A-1 AND A-2 ARE PART
OF THE TERMS OF THIS DECLARATION AND TO THE EXTENT APPLICABLE, THE INSTITUTIONAL
TRUSTEE, THE DELAWARE TRUSTEE, THE ADMINISTRATORS AND THE SPONSOR, BY THEIR
EXECUTION AND DELIVERY OF THIS DECLARATION, EXPRESSLY AGREE TO SUCH TERMS AND
PROVISIONS AND TO BE BOUND THEREBY.  CAPITAL SECURITIES WILL BE ISSUED ONLY IN
BLOCKS HAVING A STATED LIQUIDATION AMOUNT OF NOT LESS THAN $100,000.00 AND ANY
MULTIPLE OF $1,000.00 IN EXCESS THEREOF.

The Capital Securities are being offered and sold by the Trust pursuant to the
Placement Agreement in definitive, registered form without coupons and with the
Restricted Securities Legend.


SECTION 6.4.           BOOK-ENTRY CAPITAL SECURITIES.

(a)           A Global Capital Security may be exchanged, in whole or in part,
for Definitive Capital Securities Certificates registered in the names of Owners
only if such exchange complies with Article VIII and (i) the Depositary advises
the Administrators and the Institutional Trustee in writing that the Depositary
is no longer willing or able to properly discharge its responsibilities with
respect to the Global Capital Security, and no qualified successor is appointed
by the Administrators within ninety (90) days of receipt of such notice, (ii)
the Depositary ceases to be a clearing agency registered under the Exchange Act
and the Administrators fail to appoint a qualified successor within ninety (90)
days of obtaining knowledge of such event, (iii) the Administrators at their
option advise the Institutional Trustee in writing that the Trust elects to
terminate the book-entry system through the Depositary, or (iv) an Indenture
Event of Default has occurred and is continuing.  Upon the occurrence of any
event specified in clause (i), (ii), (iii) or (iv) above, the Administrators
shall notify the Depositary and instruct the Depositary to notify all Owners of
Book-Entry Capital Securities and the Institutional Trustee of the occurrence of
such event and of the availability of Definitive Capital Securities Certificates
to Owners of the Capital Securities requesting the same.  Upon the issuance of
Definitive Capital Securities Certificates, the Administrators and the
Institutional Trustee shall recognize the Holders of the Definitive Capital
Securities Certificates as Holders.  Notwithstanding the foregoing, if an Owner
of a beneficial interest in a Global Capital Security wishes at any time to
transfer an interest in such Global Capital Security to a Person other than a
QIB, such transfer shall be effected, subject to the Applicable Depositary
Procedures, in accordance with the provisions of this Section 6.4 and Article
VIII, and the transferee shall receive a Definitive Capital Securities
Certificate in connection with such transfer.  A holder of a Definitive Capital
Securities Certificate that is a QIB may upon request, and in accordance with
the provisions of this Section 6.4 and

26


--------------------------------------------------------------------------------


Article VIII, exchange such Definitive Capital Securities Certificate for a
beneficial interest in a Global Capital Security.

(b)           If any Global Capital Security is to be exchanged for Definitive
Capital Securities Certificates or canceled in part, or if any Definitive
Capital Securities Certificate is to be exchanged in whole or in part for any
Global Capital Security, then either (i) such Global Capital Security shall be
so surrendered for exchange or cancellation as provided in this Section 6.4 and
Article VIII or (ii) the aggregate liquidation amount represented by such Global
Capital Security shall be reduced, subject to Section 6.3, or increased by an
amount equal to the liquidation amount represented by that portion of the Global
Capital Security to be so exchanged or canceled, or equal to the liquidation
amount represented by such Definitive Capital Securities Certificates to be so
exchanged for any Global Capital Security, as the case may be, by means of an
appropriate adjustment made on the records of the Registrar, whereupon the
Institutional Trustee, in accordance with the Applicable Depositary Procedures,
shall instruct the Depositary or its authorized representative to make a
corresponding adjustment to its records. Upon any such surrender to the
Administrators or the Registrar of any Global Capital Security or Securities by
the Depositary, accompanied by registration instructions, the Administrators, or
any one of them, shall execute the Definitive Capital Securities Certificates in
accordance with the instructions of the Depositary.  None of the Registrar,
Administrators, or the Institutional Trustee shall be liable for any delay in
delivery of such instructions and may conclusively rely on, and shall be fully
protected in relying on, such instructions.

(c)           Every Definitive Capital Securities Certificate executed and
delivered upon registration or transfer of, or in exchange for or in lieu of, a
Global Capital Security or any portion thereof shall be executed and delivered
in the form of, and shall be, a Global Capital Security, unless such Definitive
Capital Securities Certificate is registered in the name of a Person other than
the Depositary for such Global Capital Security or a nominee thereof.

(d)           The Depositary or its nominee, as registered owner of a Global
Capital Security, shall be the Holder of such Global Capital Security for all
purposes under this Declaration and the Global Capital Security, and Owners with
respect to a Global Capital Security shall hold such interests pursuant to the
Applicable Depositary Procedures.  The Registrar, the Administrators and the
Institutional Trustee shall be entitled to deal with the Depositary for all
purposes of this Declaration relating to the Global Capital Securities
(including the payment of the liquidation amount of and Distributions on the
Book-Entry Capital Securities represented thereby and the giving of instructions
or directions by Owners of Book-Entry Capital Securities represented thereby and
the giving of notices) as the sole Holder of the Book-Entry Capital Securities
represented thereby and shall have no obligations to the Owners thereof.  None
of the Administrators, the Institutional Trustee nor the Registrar shall have
any liability in respect of any transfers effected by the Depositary.

(e)           The rights of the Owners of the Book-Entry Capital Securities
shall be exercised only through the Depositary and shall be limited to those
established by law, the Applicable Depositary Procedures and agreements between
such Owners and the Depositary and/or the Depositary Participants; provided,
however, solely for the purpose of determining whether the Holders of the
requisite amount of Capital Securities have voted on any matter provided for in
this Declaration, to the extent that Capital Securities are represented by a
Global Capital Security, the Administrators and the Institutional Trustee may
conclusively rely on, and shall be fully protected in relying on, any written
instrument (including a proxy) delivered to the Institutional Trustee by the
Depositary setting forth the Owners’ votes or assigning the right to vote on any
matter to any other Persons either in whole or in part.  To the extent that
Capital Securities are represented by a Global Capital Security, the initial
Depositary will make book-entry transfers among the Depositary Participants and
receive and transmit payments on the Capital Securities that are represented by
a Global Capital Security to such Depositary Participants, and none of

27


--------------------------------------------------------------------------------


the Sponsor, the Administrators or the Institutional Trustee shall have any
responsibility or obligation with respect thereto.

(f)            To the extent that a notice or other communication to the Holders
is required under this Declaration, for so long as Capital Securities are
represented by a Global Capital Security, the Administrator and the
Institutional Trustee shall give all such notices and communications to the
Depositary, and shall have no obligations to the Owners.


SECTION 6.5.           MUTILATED, DESTROYED, LOST OR STOLEN CERTIFICATES.

If:

(a)           any mutilated Certificates should be surrendered to the Registrar,
or if the Registrar shall receive evidence to its satisfaction of the
destruction, loss or theft of any Certificate; and

(b)           there shall be delivered to the Registrar, the Administrators and
the Institutional Trustee such security or indemnity as may be required by them
to keep each of them harmless;

then, in the absence of notice that such Certificate shall have been acquired by
a protected purchaser, an Administrator on behalf of the Trust shall execute
(and in the case of a Capital Security Certificate, the Institutional Trustee
shall authenticate) and deliver, in exchange for or in lieu of any such
mutilated, destroyed, lost or stolen Certificate, a new Certificate of like
denomination.  In connection with the issuance of any new Certificate under this
Section 6.4, the Registrar or the Administrators may require the payment of a
sum sufficient to cover any tax or other governmental charge that may be imposed
in connection therewith.  Any duplicate Certificate issued pursuant to this
Section shall constitute conclusive evidence of an ownership interest in the
relevant Securities, as if originally issued, whether or not the lost, stolen or
destroyed Certificate shall be found at any time.


SECTION 6.6.           TEMPORARY SECURITIES. UNTIL DEFINITIVE SECURITIES ARE
READY FOR DELIVERY, THE ADMINISTRATORS MAY PREPARE AND, IN THE CASE OF THE
CAPITAL SECURITIES, THE INSTITUTIONAL TRUSTEE SHALL AUTHENTICATE, TEMPORARY
SECURITIES.  TEMPORARY SECURITIES SHALL BE SUBSTANTIALLY IN THE FORM OF
DEFINITIVE SECURITIES BUT MAY HAVE VARIATIONS THAT THE ADMINISTRATORS CONSIDER
APPROPRIATE FOR TEMPORARY SECURITIES.  WITHOUT UNREASONABLE DELAY, THE
ADMINISTRATORS SHALL PREPARE AND, IN THE CASE OF THE CAPITAL SECURITIES, THE
INSTITUTIONAL TRUSTEE SHALL AUTHENTICATE, DEFINITIVE SECURITIES IN EXCHANGE FOR
TEMPORARY SECURITIES.


SECTION 6.7.           CANCELLATION. THE ADMINISTRATORS AT ANY TIME MAY DELIVER
SECURITIES TO THE INSTITUTIONAL TRUSTEE FOR CANCELLATION.  THE REGISTRAR SHALL
FORWARD TO THE INSTITUTIONAL TRUSTEE ANY SECURITIES SURRENDERED TO IT FOR
REGISTRATION OF TRANSFER, REDEMPTION OR PAYMENT.  THE INSTITUTIONAL TRUSTEE
SHALL PROMPTLY CANCEL ALL SECURITIES SURRENDERED FOR REGISTRATION OF TRANSFER,
PAYMENT, REPLACEMENT OR CANCELLATION AND SHALL DISPOSE OF SUCH CANCELED
SECURITIES AS THE ADMINISTRATORS DIRECT.  THE ADMINISTRATORS MAY NOT ISSUE NEW
SECURITIES TO REPLACE SECURITIES THAT HAVE BEEN PAID OR THAT HAVE BEEN DELIVERED
TO THE INSTITUTIONAL TRUSTEE FOR CANCELLATION.


SECTION 6.8.           CUSIP NUMBERS. THE TRUST IN ISSUING THE SECURITIES MAY
USE “CUSIP” NUMBERS (IF THEN GENERALLY IN USE), AND, IF SO, THE INSTITUTIONAL
TRUSTEE SHALL USE CUSIP NUMBERS IN NOTICE OF REDEMPTION AS A CONVENIENCE TO
HOLDERS; PROVIDED, HOWEVER, THAT ANY SUCH NOTICE MAY STATE THAT NO
REPRESENTATION IS MADE AS TO THE CORRECTNESS OF SUCH NUMBERS EITHER AS PRINTED
ON THE SECURITIES OR AS CONTAINED IN ANY NOTICE OF REDEMPTION AND THAT
IDENTIFICATION NUMBERS PRINTED ON THE SECURITIES AND ANY SUCH REDEMPTION SHALL
NOT BE AFFECTED BY ANY DEFECT IN OR OMISSION OF SUCH NUMBERS.  THE TRUST SHALL
PROMPTLY NOTIFY THE INSTITUTIONAL TRUSTEE IN WRITING OF ANY CHANGE IN THE CUSIP
NUMBERS.

28


--------------------------------------------------------------------------------



SECTION 6.9.           RIGHTS OF HOLDERS; WAIVERS OF PAST DEFAULTS.


(A)           THE LEGAL TITLE TO THE TRUST PROPERTY IS VESTED EXCLUSIVELY IN THE
INSTITUTIONAL TRUSTEE (IN ITS CAPACITY AS SUCH) IN ACCORDANCE WITH SECTION 2.5,
AND THE HOLDERS SHALL NOT HAVE ANY RIGHT OR TITLE THEREIN OTHER THAN THE
UNDIVIDED BENEFICIAL INTEREST IN THE ASSETS OF THE TRUST CONFERRED BY THEIR
SECURITIES AND THEY SHALL HAVE NO RIGHT TO CALL FOR ANY PARTITION OR DIVISION OF
PROPERTY, PROFITS OR RIGHTS OF THE TRUST EXCEPT AS DESCRIBED BELOW.  THE
SECURITIES SHALL BE PERSONAL PROPERTY GIVING ONLY THE RIGHTS SPECIFICALLY SET
FORTH THEREIN AND IN THIS DECLARATION.  THE SECURITIES SHALL HAVE NO PREEMPTIVE
OR SIMILAR RIGHTS.

(b)           For so long as any Capital Securities remain outstanding, if upon
an Acceleration Event of Default, the Debenture Trustee fails or the holders of
not less than 25% in principal amount of the outstanding Debentures fail to
declare the principal of all of the Debentures to be immediately due and
payable, the Holders of a Majority in liquidation amount of the Capital
Securities then outstanding shall have the right to make such declaration by a
notice in writing to the Institutional Trustee, the Sponsor and the Debenture
Trustee.

At any time after a declaration of acceleration with respect to the Debentures
has been made and before a judgment or decree for payment of the money due has
been obtained by the Debenture Trustee as provided in the Indenture, if the
Institutional Trustee, subject to the provisions hereof, fails to annul any such
declaration and waive such default, the Holders of a Majority in liquidation
amount of the Capital Securities, by written notice to the Institutional
Trustee, the Sponsor and the Debenture Trustee, may rescind and annul such
declaration and its consequences if:

(i)            the Debenture Issuer has paid or deposited with the Debenture
Trustee a sum sufficient to pay

(A)          all overdue installments of interest on all of the Debentures,

(B)           any accrued Additional Interest on all of the Debentures,

(C)           the principal of (and premium, if any, on) any Debentures that
have become due otherwise than by such declaration of acceleration and interest
and Additional Interest thereon at the rate borne by the Debentures, and

(D)          all sums paid or advanced by the Debenture Trustee under the
Indenture and the reasonable compensation, expenses, disbursements and advances
of the Debenture Trustee and the Institutional Trustee, their agents and
counsel; and

(ii)           all Events of Default with respect to the Debentures, other than
the non-payment of the principal of the Debentures that has become due solely by
such acceleration, have been cured or waived as provided in Section 5.7 of the
Indenture.

The Holders of at least a Majority in liquidation amount of the Capital
Securities may, on behalf of the Holders of all the Capital Securities, waive
any past default under the Indenture or any Indenture Event of Default, except a
default or Indenture Event of Default in the payment of principal or interest on
the Debentures (unless such default or Indenture Event of Default has been cured
and a sum sufficient to pay all matured installments of interest and principal
due otherwise than by acceleration has been deposited with the Debenture
Trustee) or a default under the Indenture or an Indenture Event of Default in
respect of a covenant or provision that under the Indenture cannot be modified
or amended without the consent of the holder of each outstanding Debenture.  No
such rescission shall affect any subsequent default or impair any right
consequent thereon.

29


--------------------------------------------------------------------------------


Upon receipt by the Institutional Trustee of written notice declaring such an
acceleration, or rescission and annulment thereof, by Holders of any part of the
Capital Securities, a record date shall be established for determining Holders
of outstanding Capital Securities entitled to join in such notice, which record
date shall be at the close of business on the day the Institutional Trustee
receives such notice.  The Holders on such record date, or their duly designated
proxies, and only such Persons, shall be entitled to join in such notice,
whether or not such Holders remain Holders after such record date; provided,
that unless such declaration of acceleration, or rescission and annulment, as
the case may be, shall have become effective by virtue of the requisite
percentage having joined in such notice prior to the day that is 90 days after
such record date, such notice of declaration of acceleration, or rescission and
annulment, as the case may be, shall automatically and without further action by
any Holder be canceled and of no further effect.  Nothing in this paragraph
shall prevent a Holder, or a proxy of a Holder, from giving, after expiration of
such 90-day period, a new written notice of declaration of acceleration, or
rescission and annulment thereof, as the case may be, that is identical to a
written notice that has been canceled pursuant to the proviso to the preceding
sentence, in which event a new record date shall be established pursuant to the
provisions of this Section 6.8.

(c)           Except as otherwise provided in paragraphs (a) and (b) of this
Section 6.8, the Holders of at least a Majority in liquidation amount of the
Capital Securities may, on behalf of the Holders of all the Capital Securities,
waive any past default or Event of Default and its consequences.  Upon such
waiver, any such default or Event of Default shall cease to exist, and any
default or Event of Default arising therefrom shall be deemed to have been
cured, for every purpose of this Declaration, but no such waiver shall extend to
any subsequent or other default or Event of Default or impair any right
consequent thereon.


ARTICLE VII


DISSOLUTION AND TERMINATION OF TRUST


SECTION 7.1.           DISSOLUTION AND TERMINATION OF TRUST.

(a)           The Trust shall dissolve on the first to occur of:

(i)            unless earlier dissolved, on March 15, 2042, the expiration of
the term of the Trust;

(ii)           upon a Bankruptcy Event with respect to the Sponsor, the Trust or
the Debenture Issuer;

(iii)          upon the filing of a certificate of dissolution or its equivalent
with respect to the Sponsor (other than in connection with a merger,
consolidation or similar transaction not prohibited by the Indenture, this
Declaration or the Guarantee, as the case may be) or upon the revocation of the
charter of the Sponsor and the expiration of 90 days after the date of
revocation without a reinstatement thereof;

(iv)          upon the distribution of the Debentures to the Holders of the
Securities, upon exercise of the right of the Holder of all of the outstanding
Common Securities to dissolve the Trust as provided in Annex I hereto;

(v)           upon the entry of a decree of judicial dissolution of the Holder
of the Common Securities, the Sponsor, the Trust or the Debenture Issuer;

30


--------------------------------------------------------------------------------


(VI)                              WHEN ALL OF THE SECURITIES SHALL HAVE BEEN
CALLED FOR REDEMPTION AND THE AMOUNTS NECESSARY FOR REDEMPTION THEREOF SHALL
HAVE BEEN PAID TO THE HOLDERS IN ACCORDANCE WITH THE TERMS OF THE SECURITIES; OR

(VII)                           BEFORE THE ISSUANCE OF ANY SECURITIES, WITH THE
CONSENT OF ALL OF THE TRUSTEES AND THE SPONSOR.


(B)                                 AS SOON AS IS PRACTICABLE AFTER THE
OCCURRENCE OF AN EVENT REFERRED TO IN SECTION 7.1(A), AND AFTER SATISFACTION OF
LIABILITIES TO CREDITORS OF THE TRUST AS REQUIRED BY APPLICABLE LAW, INCLUDING
OF THE STATUTORY TRUST ACT, AND SUBJECT TO THE TERMS SET FORTH IN ANNEX I, THE
INSTITUTIONAL TRUSTEE SHALL TERMINATE THE TRUST BY FILING A CERTIFICATE OF
CANCELLATION WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE.


(C)                                  THE PROVISIONS OF SECTION 2.9 AND
ARTICLE IX SHALL SURVIVE THE TERMINATION OF THE TRUST.


ARTICLE VIII

TRANSFER OF INTERESTS


SECTION 8.1.                                GENERAL.


(A)                                  SUBJECT TO SECTION 8.1(C), WHERE CAPITAL
SECURITIES ARE PRESENTED TO THE REGISTRAR OR A CO-REGISTRAR WITH A REQUEST TO
REGISTER A TRANSFER OR TO EXCHANGE THEM FOR AN EQUAL NUMBER OF CAPITAL
SECURITIES REPRESENTED BY DIFFERENT CERTIFICATES, THE REGISTRAR SHALL REGISTER
THE TRANSFER OR MAKE THE EXCHANGE IF ITS REQUIREMENTS FOR SUCH TRANSACTIONS ARE
MET.  TO PERMIT REGISTRATIONS OF TRANSFER AND EXCHANGES, THE TRUST SHALL ISSUE
AND THE INSTITUTIONAL TRUSTEE SHALL AUTHENTICATE CAPITAL SECURITIES AT THE
REGISTRAR’S REQUEST.


(B)                                 UPON ISSUANCE OF THE COMMON SECURITIES, THE
SPONSOR SHALL ACQUIRE AND RETAIN BENEFICIAL AND RECORD OWNERSHIP OF THE COMMON
SECURITIES AND FOR SO LONG AS THE SECURITIES REMAIN OUTSTANDING, AND TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE SPONSOR SHALL MAINTAIN 100%
OWNERSHIP OF THE COMMON SECURITIES; PROVIDED, HOWEVER, THAT ANY PERMITTED
SUCCESSOR OF THE SPONSOR, IN ITS CAPACITY AS DEBENTURE ISSUER, UNDER THE
INDENTURE THAT IS A U.S. PERSON MAY SUCCEED TO THE SPONSOR’S OWNERSHIP OF THE
COMMON SECURITIES.


(C)                                  CAPITAL SECURITIES MAY ONLY BE TRANSFERRED,
IN WHOLE OR IN PART, IN ACCORDANCE WITH THE TERMS AND CONDITIONS SET FORTH IN
THIS DECLARATION AND IN THE TERMS OF THE SECURITIES.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY TRANSFER OR PURPORTED TRANSFER OF ANY SECURITY
NOT MADE IN ACCORDANCE WITH THIS DECLARATION SHALL BE NULL AND VOID AND WILL BE
DEEMED TO BE OF NO LEGAL EFFECT WHATSOEVER AND ANY SUCH TRANSFEREE SHALL BE
DEEMED NOT TO BE THE HOLDER OF SUCH CAPITAL SECURITIES FOR ANY PURPOSE,
INCLUDING BUT NOT LIMITED TO THE RECEIPT OF DISTRIBUTIONS ON SUCH CAPITAL
SECURITIES, AND SUCH TRANSFEREE SHALL BE DEEMED TO HAVE NO INTEREST WHATSOEVER
IN SUCH CAPITAL SECURITIES.


(D)                                 THE REGISTRAR SHALL PROVIDE FOR THE
REGISTRATION OF SECURITIES AND OF TRANSFERS OF SECURITIES, WHICH WILL BE
EFFECTED WITHOUT CHARGE BUT ONLY UPON PAYMENT (WITH SUCH INDEMNITY AS THE
REGISTRAR MAY REQUIRE) IN RESPECT OF ANY TAX OR OTHER GOVERNMENTAL CHARGES THAT
MAY BE IMPOSED IN RELATION TO IT.  UPON SURRENDER FOR REGISTRATION OF TRANSFER
OF ANY SECURITIES, THE REGISTRAR SHALL CAUSE ONE OR MORE NEW SECURITIES OF THE
SAME TENOR TO BE ISSUED IN THE NAME OF THE DESIGNATED TRANSFEREE OR
TRANSFEREES.  EVERY SECURITY SURRENDERED FOR REGISTRATION OF TRANSFER SHALL BE
ACCOMPANIED BY A WRITTEN INSTRUMENT OF TRANSFER IN FORM SATISFACTORY TO THE
REGISTRAR DULY EXECUTED BY THE HOLDER OR SUCH HOLDER’S ATTORNEY DULY AUTHORIZED
IN WRITING.  EACH SECURITY SURRENDERED FOR REGISTRATION OF TRANSFER SHALL BE
CANCELED BY THE INSTITUTIONAL TRUSTEE PURSUANT TO SECTION 6.7.  A TRANSFEREE OF
A SECURITY SHALL BE ENTITLED TO THE RIGHTS AND

31


--------------------------------------------------------------------------------



SUBJECT TO THE OBLIGATIONS OF A HOLDER HEREUNDER UPON THE RECEIPT BY SUCH
TRANSFEREE OF A SECURITY.  BY ACCEPTANCE OF A SECURITY, EACH TRANSFEREE SHALL BE
DEEMED TO HAVE AGREED TO BE BOUND BY THIS DECLARATION.


(E)                                  THE TRUST SHALL NOT BE REQUIRED (I) TO
ISSUE, REGISTER THE TRANSFER OF, OR EXCHANGE ANY SECURITIES DURING A PERIOD
BEGINNING AT THE OPENING OF BUSINESS FIFTEEN DAYS BEFORE THE DAY OF ANY
SELECTION OF SECURITIES FOR REDEMPTION AND ENDING AT THE CLOSE OF BUSINESS ON
THE EARLIEST DATE ON WHICH THE RELEVANT NOTICE OF REDEMPTION IS DEEMED TO HAVE
BEEN GIVEN TO ALL HOLDERS OF THE SECURITIES TO BE REDEEMED, OR (II) TO REGISTER
THE TRANSFER OR EXCHANGE OF ANY SECURITY SO SELECTED FOR REDEMPTION IN WHOLE OR
IN PART, EXCEPT THE UNREDEEMED PORTION OF ANY SECURITY BEING REDEEMED IN PART.


SECTION 8.2.                                TRANSFER PROCEDURES AND
RESTRICTIONS.


(A)                                  THE CAPITAL SECURITIES SHALL BEAR THE
RESTRICTED SECURITIES LEGEND, WHICH SHALL NOT BE REMOVED UNLESS THERE IS
DELIVERED TO THE TRUST SUCH SATISFACTORY EVIDENCE, WHICH MAY INCLUDE AN OPINION
OF COUNSEL SATISFACTORY TO THE INSTITUTIONAL TRUSTEE, AS MAY BE REASONABLY
REQUIRED BY THE TRUST, THAT NEITHER THE LEGEND NOR THE RESTRICTIONS ON TRANSFER
SET FORTH THEREIN ARE REQUIRED TO ENSURE THAT TRANSFERS THEREOF COMPLY WITH THE
PROVISIONS OF THE SECURITIES ACT.  UPON PROVISION OF SUCH SATISFACTORY EVIDENCE,
THE INSTITUTIONAL TRUSTEE, AT THE WRITTEN DIRECTION OF THE TRUST, SHALL
AUTHENTICATE AND DELIVER CAPITAL SECURITIES THAT DO NOT BEAR THE LEGEND.


(B)                                 EXCEPT AS PERMITTED BY SECTION 8.2(A), EACH
CAPITAL SECURITY SHALL BEAR A LEGEND (THE “RESTRICTED SECURITIES LEGEND”) IN
SUBSTANTIALLY THE FOLLOWING FORM AND A CAPITAL SECURITY SHALL NOT BE TRANSFERRED
EXCEPT IN COMPLIANCE WITH SUCH LEGEND, UNLESS OTHERWISE DETERMINED BY THE
SPONSOR, UPON THE ADVICE OF COUNSEL EXPERT IN SECURITIES LAW, IN ACCORDANCE WITH
APPLICABLE LAW:

[If the Capital Security is to be Global Capital Security- THIS CAPITAL SECURITY
IS A GLOBAL SECURITY WITHIN THE MEANING OF THE DECLARATION HEREINAFTER REFERRED
TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY (“DTC”) OR A
NOMINEE OF DTC.  THIS CAPITAL SECURITY IS EXCHANGEABLE FOR CAPITAL SECURITIES
REGISTERED IN THE NAME OF A PERSON OTHER THAN DTC OR ITS NOMINEE ONLY IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE DECLARATION, AND NO TRANSFER OF THIS
CAPITAL SECURITY (OTHER THAN A TRANSFER OF THIS CAPITAL SECURITY AS A WHOLE BY
DTC TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO DTC OR ANOTHER NOMINEE OF DTC)
MAY BE REGISTERED EXCEPT IN LIMITED CIRCUMSTANCES.

UNLESS THIS CAPITAL SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC
TO FIRST CALIFORNIA CAPITAL TRUST I OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY CAPITAL SECURITY ISSUED IS REGISTERED IN THE NAME
OF CEDE & CO. OR IN SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED REPRESENTATIVE
OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS
IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR
OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH
AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), ANY

32


--------------------------------------------------------------------------------


STATE SECURITIES LAWS OR ANY OTHER APPLICABLE SECURITIES LAW.  NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS.  THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE
HEREOF AGREES TO OFFER, SELL OR OTHERWISE TRANSFER THIS SECURITY ONLY (A) TO THE
SPONSOR OR THE TRUST, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) TO A PERSON WHOM THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING
THE REQUIREMENTS OF RULE 144A SO LONG AS THIS SECURITY IS ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A IN ACCORDANCE WITH RULE 144A, (D) TO A NON-U.S. PERSON IN
AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE)
OF REGULATION S UNDER THE SECURITIES ACT, (E) TO AN INSTITUTIONAL “ACCREDITED
INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH (A) OF RULE 501 UNDER THE
SECURITIES ACT THAT IS ACQUIRING THIS CAPITAL SECURITY FOR ITS OWN ACCOUNT, OR
FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL ACCREDITED INVESTOR, FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, OR (F) PURSUANT TO ANY OTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
SUBJECT TO THE SPONSOR’S AND THE TRUST’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR
TRANSFER TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR
OTHER INFORMATION SATISFACTORY TO EACH OF THEM IN ACCORDANCE WITH THE
DECLARATION OF TRUST, A COPY OF WHICH MAY BE OBTAINED FROM THE SPONSOR OR THE
TRUST.  HEDGING TRANSACTIONS INVOLVING THIS SECURITY MAY NOT BE CONDUCTED UNLESS
IN COMPLIANCE WITH THE SECURITIES ACT.

THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF ALSO AGREES, REPRESENTS AND
WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR
OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (EACH A “PLAN”), OR AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY PLAN’S INVESTMENT
IN THE ENTITY, AND NO PERSON INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR
HOLD THE SECURITIES OR ANY INTEREST THEREIN, UNLESS SUCH PURCHASER OR HOLDER IS
ELIGIBLE FOR EXEMPTIVE RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION CLASS EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR
ANOTHER APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS SECURITY IS NOT
PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE WITH RESPECT TO
SUCH PURCHASE OR HOLDING.  ANY PURCHASER OR HOLDER OF THE SECURITIES OR ANY
INTEREST THEREIN WILL BE DEEMED

33


--------------------------------------------------------------------------------


TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING THEREOF THAT EITHER (i) IT IS
NOT AN EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF SECTION 3(3) OF ERISA, OR A
PLAN TO WHICH SECTION 4975 OF THE CODE IS APPLICABLE, A TRUSTEE OR OTHER PERSON
ACTING ON BEHALF OF AN EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY OTHER PERSON OR
ENTITY USING THE ASSETS OF ANY EMPLOYEE BENEFIT PLAN OR PLAN TO FINANCE SUCH
PURCHASE, OR (ii) SUCH PURCHASE WILL NOT RESULT IN A PROHIBITED TRANSACTION
UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE FOR WHICH THERE IS NO
APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.

THIS SECURITY WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS HAVING A
LIQUIDATION AMOUNT OF NOT LESS THAN $100,000.00 (100 SECURITIES) AND MULTIPLES
OF $1,000.00 IN EXCESS THEREOF.  ANY ATTEMPTED TRANSFER OF SECURITIES IN A BLOCK
HAVING A LIQUIDATION AMOUNT OF LESS THAN $100,000.00 SHALL BE DEEMED TO BE VOID
AND OF NO LEGAL EFFECT WHATSOEVER.

THE HOLDER OF THIS SECURITY AGREES THAT IT WILL COMPLY WITH THE FOREGOING
RESTRICTIONS.


(C)                                  TO PERMIT REGISTRATIONS OF TRANSFERS AND
EXCHANGES, THE TRUST SHALL EXECUTE AND THE INSTITUTIONAL TRUSTEE SHALL
AUTHENTICATE CAPITAL SECURITIES AT THE REGISTRAR’S REQUEST.


(D)                                 REGISTRATIONS OF TRANSFERS OR EXCHANGES WILL
BE EFFECTED WITHOUT CHARGE, BUT ONLY UPON PAYMENT (WITH SUCH INDEMNITY AS THE
REGISTRAR OR THE SPONSOR MAY REQUIRE) IN RESPECT OF ANY TAX OR OTHER
GOVERNMENTAL CHARGE THAT MAY BE IMPOSED IN RELATION TO IT.


(E)                                  ALL CAPITAL SECURITIES ISSUED UPON ANY
REGISTRATION OF TRANSFER OR EXCHANGE PURSUANT TO THE TERMS OF THIS DECLARATION
SHALL EVIDENCE THE SAME SECURITY AND SHALL BE ENTITLED TO THE SAME BENEFITS
UNDER THIS DECLARATION AS THE CAPITAL SECURITIES SURRENDERED UPON SUCH
REGISTRATION OF TRANSFER OR EXCHANGE.


SECTION 8.3.                                DEEMED SECURITY HOLDERS. THE TRUST,
THE ADMINISTRATORS, THE TRUSTEES, THE PAYING AGENT, THE TRANSFER AGENT OR THE
REGISTRAR MAY TREAT THE PERSON IN WHOSE NAME ANY CERTIFICATE SHALL BE REGISTERED
ON THE BOOKS AND RECORDS OF THE TRUST AS THE SOLE HOLDER OF SUCH CERTIFICATE AND
OF THE SECURITIES REPRESENTED BY SUCH CERTIFICATE FOR PURPOSES OF RECEIVING
DISTRIBUTIONS AND FOR ALL OTHER PURPOSES WHATSOEVER AND, ACCORDINGLY, SHALL NOT
BE BOUND TO RECOGNIZE ANY EQUITABLE OR OTHER CLAIM TO OR INTEREST IN SUCH
CERTIFICATE OR IN THE SECURITIES REPRESENTED BY SUCH CERTIFICATE ON THE PART OF
ANY PERSON, WHETHER OR NOT THE TRUST, THE ADMINISTRATORS, THE TRUSTEES, THE
PAYING AGENT, THE TRANSFER AGENT OR THE REGISTRAR SHALL HAVE ACTUAL OR OTHER
NOTICE THEREOF.


ARTICLE IX


LIMITATION OF LIABILITY OF
HOLDERS OF SECURITIES, INSTITUTIONAL TRUSTEE OR OTHERS


SECTION 9.1.                                LIABILITY.


(A)                                  EXCEPT AS EXPRESSLY SET FORTH IN THIS
DECLARATION, THE GUARANTEE AND THE TERMS OF THE SECURITIES, THE SPONSOR SHALL
NOT BE:

34


--------------------------------------------------------------------------------


(I)                                     PERSONALLY LIABLE FOR THE RETURN OF ANY
PORTION OF THE CAPITAL CONTRIBUTIONS (OR ANY RETURN THEREON) OF THE HOLDERS OF
THE SECURITIES WHICH SHALL BE MADE SOLELY FROM ASSETS OF THE TRUST; OR

(II)                                  REQUIRED TO PAY TO THE TRUST OR TO ANY
HOLDER OF THE SECURITIES ANY DEFICIT UPON DISSOLUTION OF THE TRUST OR OTHERWISE.


(B)                                 THE HOLDER OF THE COMMON SECURITIES SHALL BE
LIABLE FOR ALL OF THE DEBTS AND OBLIGATIONS OF THE TRUST (OTHER THAN WITH
RESPECT TO THE SECURITIES) TO THE EXTENT NOT SATISFIED OUT OF THE TRUST’S
ASSETS.


(C)                                  PURSUANT TO THE STATUTORY TRUST ACT, THE
HOLDERS OF THE CAPITAL SECURITIES SHALL BE ENTITLED TO THE SAME LIMITATION OF
PERSONAL LIABILITY EXTENDED TO STOCKHOLDERS OF PRIVATE CORPORATIONS FOR PROFIT
ORGANIZED UNDER THE GENERAL CORPORATION LAW OF THE STATE OF DELAWARE.


SECTION 9.2.                                EXCULPATION.


(A)                                  NO INDEMNIFIED PERSON SHALL BE LIABLE,
RESPONSIBLE OR ACCOUNTABLE IN DAMAGES OR OTHERWISE TO THE TRUST OR ANY COVERED
PERSON FOR ANY LOSS, DAMAGE OR CLAIM INCURRED BY REASON OF ANY ACT OR OMISSION
PERFORMED OR OMITTED BY SUCH INDEMNIFIED PERSON IN GOOD FAITH ON BEHALF OF THE
TRUST AND IN A MANNER SUCH INDEMNIFIED PERSON REASONABLY BELIEVED TO BE WITHIN
THE SCOPE OF THE AUTHORITY CONFERRED ON SUCH INDEMNIFIED PERSON BY THIS
DECLARATION OR BY LAW, EXCEPT THAT AN INDEMNIFIED PERSON SHALL BE LIABLE FOR ANY
SUCH LOSS, DAMAGE OR CLAIM INCURRED BY REASON OF SUCH INDEMNIFIED PERSON’S
NEGLIGENCE OR WILLFUL MISCONDUCT WITH RESPECT TO SUCH ACTS OR OMISSIONS.


(B)                                 AN INDEMNIFIED PERSON SHALL BE FULLY
PROTECTED IN RELYING IN GOOD FAITH UPON THE RECORDS OF THE TRUST AND UPON SUCH
INFORMATION, OPINIONS, REPORTS OR STATEMENTS PRESENTED TO THE TRUST BY ANY
PERSON AS TO MATTERS THE INDEMNIFIED PERSON REASONABLY BELIEVES ARE WITHIN SUCH
OTHER PERSON’S PROFESSIONAL OR EXPERT COMPETENCE AND, IF SELECTED BY SUCH
INDEMNIFIED PERSON, HAS BEEN SELECTED BY SUCH INDEMNIFIED PERSON WITH REASONABLE
CARE BY OR ON BEHALF OF THE TRUST, INCLUDING INFORMATION, OPINIONS, REPORTS OR
STATEMENTS AS TO THE VALUE AND AMOUNT OF THE ASSETS, LIABILITIES, PROFITS,
LOSSES, OR ANY OTHER FACTS PERTINENT TO THE EXISTENCE AND AMOUNT OF ASSETS FROM
WHICH DISTRIBUTIONS TO HOLDERS OF SECURITIES MIGHT PROPERLY BE PAID.


SECTION 9.3.                                FIDUCIARY DUTY.


(A)                                  TO THE EXTENT THAT, AT LAW OR IN EQUITY, AN
INDEMNIFIED PERSON HAS DUTIES (INCLUDING FIDUCIARY DUTIES) AND LIABILITIES
RELATING THERETO TO THE TRUST OR TO ANY OTHER COVERED PERSON, AN INDEMNIFIED
PERSON ACTING UNDER THIS DECLARATION SHALL NOT BE LIABLE TO THE TRUST OR TO ANY
OTHER COVERED PERSON FOR ITS GOOD FAITH RELIANCE ON THE PROVISIONS OF THIS
DECLARATION.  THE PROVISIONS OF THIS DECLARATION, TO THE EXTENT THAT THEY
RESTRICT THE DUTIES AND LIABILITIES OF AN INDEMNIFIED PERSON OTHERWISE EXISTING
AT LAW OR IN EQUITY, ARE AGREED BY THE PARTIES HERETO TO REPLACE SUCH OTHER
DUTIES AND LIABILITIES OF THE INDEMNIFIED PERSON.


(B)                                 WHENEVER IN THIS DECLARATION AN INDEMNIFIED
PERSON IS PERMITTED OR REQUIRED TO MAKE A DECISION:

(I)                                     IN ITS “DISCRETION” OR UNDER A GRANT OF
SIMILAR AUTHORITY, THE INDEMNIFIED PERSON SHALL BE ENTITLED TO CONSIDER SUCH
INTERESTS AND FACTORS AS IT DESIRES, INCLUDING ITS OWN INTERESTS, AND SHALL HAVE
NO DUTY OR OBLIGATION TO GIVE ANY CONSIDERATION TO ANY INTEREST OF OR FACTORS
AFFECTING THE TRUST OR ANY OTHER PERSON; OR

35


--------------------------------------------------------------------------------


(II)                                  IN ITS “GOOD FAITH” OR UNDER ANOTHER
EXPRESS STANDARD, THE INDEMNIFIED PERSON SHALL ACT UNDER SUCH EXPRESS STANDARD
AND SHALL NOT BE SUBJECT TO ANY OTHER OR DIFFERENT STANDARD IMPOSED BY THIS
DECLARATION OR BY APPLICABLE LAW.


SECTION 9.4.                                INDEMNIFICATION.


(A)                                  THE SPONSOR SHALL INDEMNIFY, TO THE FULL
EXTENT PERMITTED BY LAW, ANY INDEMNIFIED PERSON WHO WAS OR IS A PARTY OR IS
THREATENED TO BE MADE A PARTY TO ANY THREATENED, PENDING OR COMPLETED ACTION,
SUIT OR PROCEEDING, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE
(OTHER THAN AN ACTION BY OR IN THE RIGHT OF THE TRUST) ARISING OUT OF OR IN
CONNECTION WITH THE ACCEPTANCE OR ADMINISTRATION OF THIS DECLARATION BY REASON
OF THE FACT THAT HE IS OR WAS AN INDEMNIFIED PERSON AGAINST EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES AND EXPENSES), JUDGMENTS, FINES AND AMOUNTS PAID IN
SETTLEMENT ACTUALLY AND REASONABLY INCURRED BY HIM IN CONNECTION WITH SUCH
ACTION, SUIT OR PROCEEDING IF HE ACTED IN GOOD FAITH AND IN A MANNER HE
REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE TRUST,
AND, WITH RESPECT TO ANY CRIMINAL ACTION OR PROCEEDING, HAD NO REASONABLE CAUSE
TO BELIEVE HIS CONDUCT WAS UNLAWFUL.  THE TERMINATION OF ANY ACTION, SUIT OR
PROCEEDING BY JUDGMENT, ORDER, SETTLEMENT, CONVICTION, OR UPON A PLEA OF NOLO
CONTENDERE OR ITS EQUIVALENT, SHALL NOT, OF ITSELF, CREATE A PRESUMPTION THAT
THE INDEMNIFIED PERSON DID NOT ACT IN GOOD FAITH AND IN A MANNER WHICH HE
REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE TRUST,
AND, WITH RESPECT TO ANY CRIMINAL ACTION OR PROCEEDING, HAD REASONABLE CAUSE TO
BELIEVE THAT HIS CONDUCT WAS UNLAWFUL.


(B)                                 THE SPONSOR SHALL INDEMNIFY, TO THE FULL
EXTENT PERMITTED BY LAW, ANY INDEMNIFIED PERSON WHO WAS OR IS A PARTY OR IS
THREATENED TO BE MADE A PARTY TO ANY THREATENED, PENDING OR COMPLETED ACTION OR
SUIT BY OR IN THE RIGHT OF THE TRUST TO PROCURE A JUDGMENT IN ITS FAVOR ARISING
OUT OF OR IN CONNECTION WITH THE ACCEPTANCE OR ADMINISTRATION OF THIS
DECLARATION BY REASON OF THE FACT THAT HE IS OR WAS AN INDEMNIFIED PERSON
AGAINST EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) ACTUALLY
AND REASONABLY INCURRED BY HIM IN CONNECTION WITH THE DEFENSE OR SETTLEMENT OF
SUCH ACTION OR SUIT IF HE ACTED IN GOOD FAITH AND IN A MANNER HE REASONABLY
BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE TRUST; PROVIDED,
HOWEVER, THAT NO SUCH INDEMNIFICATION SHALL BE MADE IN RESPECT OF ANY CLAIM,
ISSUE OR MATTER AS TO WHICH SUCH INDEMNIFIED PERSON SHALL HAVE BEEN ADJUDGED TO
BE LIABLE TO THE TRUST UNLESS AND ONLY TO THE EXTENT THAT THE COURT IN WHICH
SUCH ACTION OR SUIT WAS BROUGHT SHALL DETERMINE UPON APPLICATION THAT, DESPITE
THE ADJUDICATION OF LIABILITY BUT IN VIEW OF ALL THE CIRCUMSTANCES OF THE CASE,
SUCH PERSON IS FAIRLY AND REASONABLY ENTITLED TO INDEMNITY FOR SUCH EXPENSES
WHICH SUCH COURT SHALL DEEM PROPER.


(C)                                  TO THE EXTENT THAT AN INDEMNIFIED PERSON
SHALL BE SUCCESSFUL ON THE MERITS OR OTHERWISE (INCLUDING DISMISSAL OF AN ACTION
WITHOUT PREJUDICE OR THE SETTLEMENT OF AN ACTION WITHOUT ADMISSION OF LIABILITY)
IN DEFENSE OF ANY ACTION, SUIT OR PROCEEDING REFERRED TO IN PARAGRAPHS (A) AND
(B) OF THIS SECTION 9.4, OR IN DEFENSE OF ANY CLAIM, ISSUE OR MATTER THEREIN, HE
SHALL BE INDEMNIFIED, TO THE FULL EXTENT PERMITTED BY LAW, AGAINST EXPENSES
(INCLUDING ATTORNEYS’ FEES AND EXPENSES) ACTUALLY AND REASONABLY INCURRED BY HIM
IN CONNECTION THEREWITH.


(D)                                 ANY INDEMNIFICATION OF AN ADMINISTRATOR
UNDER PARAGRAPHS (A) AND (B) OF THIS SECTION 9.4 (UNLESS ORDERED BY A COURT)
SHALL BE MADE BY THE SPONSOR ONLY AS AUTHORIZED IN THE SPECIFIC CASE UPON A
DETERMINATION THAT INDEMNIFICATION OF THE INDEMNIFIED PERSON IS PROPER IN THE
CIRCUMSTANCES BECAUSE HE HAS MET THE APPLICABLE STANDARD OF CONDUCT SET FORTH IN
PARAGRAPHS (A) AND (B).  SUCH DETERMINATION SHALL BE MADE (I) BY THE
ADMINISTRATORS BY A MAJORITY VOTE OF A QUORUM CONSISTING OF SUCH ADMINISTRATORS
WHO WERE NOT PARTIES TO SUCH ACTION, SUIT OR PROCEEDING, (II) IF SUCH A QUORUM
IS NOT OBTAINABLE, OR, EVEN IF OBTAINABLE, IF A QUORUM OF DISINTERESTED
ADMINISTRATORS SO DIRECTS, BY INDEPENDENT LEGAL COUNSEL IN A WRITTEN OPINION, OR
(III) BY THE COMMON SECURITY HOLDER OF THE TRUST.


(E)                                  TO THE FULLEST EXTENT PERMITTED BY LAW,
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) INCURRED BY AN
INDEMNIFIED PERSON IN DEFENDING A CIVIL, CRIMINAL, ADMINISTRATIVE OR

36


--------------------------------------------------------------------------------



INVESTIGATIVE ACTION, SUIT OR PROCEEDING REFERRED TO IN PARAGRAPHS (A) AND (B)
OF THIS SECTION 9.4 SHALL BE PAID BY THE SPONSOR IN ADVANCE OF THE FINAL
DISPOSITION OF SUCH ACTION, SUIT OR PROCEEDING UPON RECEIPT OF AN UNDERTAKING BY
OR ON BEHALF OF SUCH INDEMNIFIED PERSON TO REPAY SUCH AMOUNT IF IT SHALL
ULTIMATELY BE DETERMINED THAT HE IS NOT ENTITLED TO BE INDEMNIFIED BY THE
SPONSOR AS AUTHORIZED IN THIS SECTION 9.4.  NOTWITHSTANDING THE FOREGOING, NO
ADVANCE SHALL BE MADE BY THE SPONSOR IF A DETERMINATION IS REASONABLY AND
PROMPTLY MADE (I) BY THE ADMINISTRATORS BY A MAJORITY VOTE OF A QUORUM OF
DISINTERESTED ADMINISTRATORS, (II) IF SUCH A QUORUM IS NOT OBTAINABLE, OR, EVEN
IF OBTAINABLE, IF A QUORUM OF DISINTERESTED ADMINISTRATORS SO DIRECTS, BY
INDEPENDENT LEGAL COUNSEL IN A WRITTEN OPINION OR (III) BY THE COMMON SECURITY
HOLDER OF THE TRUST, THAT, BASED UPON THE FACTS KNOWN TO THE ADMINISTRATORS,
COUNSEL OR THE COMMON SECURITY HOLDER AT THE TIME SUCH DETERMINATION IS MADE,
SUCH INDEMNIFIED PERSON ACTED IN BAD FAITH OR IN A MANNER THAT SUCH INDEMNIFIED
PERSON DID NOT BELIEVE TO BE IN THE BEST INTERESTS OF THE TRUST, OR, WITH
RESPECT TO ANY CRIMINAL PROCEEDING, THAT SUCH INDEMNIFIED PERSON BELIEVED OR HAD
REASONABLE CAUSE TO BELIEVE HIS CONDUCT WAS UNLAWFUL.  IN NO EVENT SHALL ANY
ADVANCE BE MADE IN INSTANCES WHERE THE ADMINISTRATORS, INDEPENDENT LEGAL COUNSEL
OR THE COMMON SECURITY HOLDER REASONABLY DETERMINE THAT SUCH INDEMNIFIED PERSON
DELIBERATELY BREACHED HIS DUTY TO THE TRUST OR ITS COMMON OR CAPITAL SECURITY
HOLDERS.


(F)                                    THE TRUSTEES, AT THE SOLE COST AND
EXPENSE OF THE SPONSOR, RETAIN THE RIGHT TO REPRESENTATION BY COUNSEL OF THEIR
OWN CHOOSING IN ANY ACTION, SUIT OR ANY OTHER PROCEEDING FOR WHICH THEY ARE
INDEMNIFIED UNDER PARAGRAPHS (A) AND (B) OF THIS SECTION 9.4, WITHOUT AFFECTING
THEIR RIGHT TO INDEMNIFICATION HEREUNDER OR WAIVING ANY RIGHTS AFFORDED TO IT
UNDER THIS DECLARATION OR APPLICABLE LAW.


(G)                                 THE INDEMNIFICATION AND ADVANCEMENT OF
EXPENSES PROVIDED BY, OR GRANTED PURSUANT TO, THE OTHER PARAGRAPHS OF THIS
SECTION 9.4 SHALL NOT BE DEEMED EXCLUSIVE OF ANY OTHER RIGHTS TO WHICH THOSE
SEEKING INDEMNIFICATION AND ADVANCEMENT OF EXPENSES MAY BE ENTITLED UNDER ANY
AGREEMENT, VOTE OF STOCKHOLDERS OR DISINTERESTED DIRECTORS OF THE SPONSOR OR
CAPITAL SECURITY HOLDERS OF THE TRUST OR OTHERWISE, BOTH AS TO ACTION IN HIS
OFFICIAL CAPACITY AND AS TO ACTION IN ANOTHER CAPACITY WHILE HOLDING SUCH
OFFICE.  ALL RIGHTS TO INDEMNIFICATION UNDER THIS SECTION 9.4 SHALL BE DEEMED TO
BE PROVIDED BY A CONTRACT BETWEEN THE SPONSOR AND EACH INDEMNIFIED PERSON WHO
SERVES IN SUCH CAPACITY AT ANY TIME WHILE THIS SECTION 9.4 IS IN EFFECT.  ANY
REPEAL OR MODIFICATION OF THIS SECTION 9.4 SHALL NOT AFFECT ANY RIGHTS OR
OBLIGATIONS THEN EXISTING.


(H)                                 THE SPONSOR OR THE TRUST MAY PURCHASE AND
MAINTAIN INSURANCE ON BEHALF OF ANY PERSON WHO IS OR WAS AN INDEMNIFIED PERSON
AGAINST ANY LIABILITY ASSERTED AGAINST HIM AND INCURRED BY HIM IN ANY SUCH
CAPACITY, OR ARISING OUT OF HIS STATUS AS SUCH, WHETHER OR NOT THE SPONSOR WOULD
HAVE THE POWER TO INDEMNIFY HIM AGAINST SUCH LIABILITY UNDER THE PROVISIONS OF
THIS SECTION 9.4.


(I)                                     FOR PURPOSES OF THIS SECTION 9.4,
REFERENCES TO “THE TRUST” SHALL INCLUDE, IN ADDITION TO THE RESULTING OR
SURVIVING ENTITY, ANY CONSTITUENT ENTITY (INCLUDING ANY CONSTITUENT OF A
CONSTITUENT) ABSORBED IN A CONSOLIDATION OR MERGER, SO THAT ANY PERSON WHO IS OR
WAS A DIRECTOR, TRUSTEE, OFFICER OR EMPLOYEE OF SUCH CONSTITUENT ENTITY, OR IS
OR WAS SERVING AT THE REQUEST OF SUCH CONSTITUENT ENTITY AS A DIRECTOR, TRUSTEE,
OFFICER, EMPLOYEE OR AGENT OF ANOTHER ENTITY, SHALL STAND IN THE SAME POSITION
UNDER THE PROVISIONS OF THIS SECTION 9.4 WITH RESPECT TO THE RESULTING OR
SURVIVING ENTITY AS HE WOULD HAVE WITH RESPECT TO SUCH CONSTITUENT ENTITY IF ITS
SEPARATE EXISTENCE HAD CONTINUED.


(J)                                     THE INDEMNIFICATION AND ADVANCEMENT OF
EXPENSES PROVIDED BY, OR GRANTED PURSUANT TO, THIS SECTION 9.4 SHALL, UNLESS
OTHERWISE PROVIDED WHEN AUTHORIZED OR RATIFIED, (I) CONTINUE AS TO A PERSON WHO
HAS CEASED TO BE AN INDEMNIFIED PERSON AND SHALL INURE TO THE BENEFIT OF THE
HEIRS, EXECUTORS AND ADMINISTRATORS OF SUCH A PERSON; AND (II) SURVIVE THE
TERMINATION OR EXPIRATION OF THIS DECLARATION OR THE EARLIER REMOVAL OR
RESIGNATION OF AN INDEMNIFIED PERSON.

37


--------------------------------------------------------------------------------



SECTION 9.5.                                OUTSIDE BUSINESSES. ANY COVERED
PERSON, THE SPONSOR, THE DELAWARE TRUSTEE AND THE INSTITUTIONAL TRUSTEE MAY
ENGAGE IN OR POSSESS AN INTEREST IN OTHER BUSINESS VENTURES OF ANY NATURE OR
DESCRIPTION, INDEPENDENTLY OR WITH OTHERS, SIMILAR OR DISSIMILAR TO THE BUSINESS
OF THE TRUST, AND THE TRUST AND THE HOLDERS OF SECURITIES SHALL HAVE NO RIGHTS
BY VIRTUE OF THIS DECLARATION IN AND TO SUCH INDEPENDENT VENTURES OR THE INCOME
OR PROFITS DERIVED THEREFROM, AND THE PURSUIT OF ANY SUCH VENTURE, EVEN IF
COMPETITIVE WITH THE BUSINESS OF THE TRUST, SHALL NOT BE DEEMED WRONGFUL OR
IMPROPER.  NONE OF ANY COVERED PERSON, THE SPONSOR, THE DELAWARE TRUSTEE OR THE
INSTITUTIONAL TRUSTEE SHALL BE OBLIGATED TO PRESENT ANY PARTICULAR INVESTMENT OR
OTHER OPPORTUNITY TO THE TRUST EVEN IF SUCH OPPORTUNITY IS OF A CHARACTER THAT,
IF PRESENTED TO THE TRUST, COULD BE TAKEN BY THE TRUST, AND ANY COVERED PERSON,
THE SPONSOR, THE DELAWARE TRUSTEE AND THE INSTITUTIONAL TRUSTEE SHALL HAVE THE
RIGHT TO TAKE FOR ITS OWN ACCOUNT (INDIVIDUALLY OR AS A PARTNER OR FIDUCIARY) OR
TO RECOMMEND TO OTHERS ANY SUCH PARTICULAR INVESTMENT OR OTHER OPPORTUNITY.  ANY
COVERED PERSON, THE DELAWARE TRUSTEE AND THE INSTITUTIONAL TRUSTEE MAY ENGAGE OR
BE INTERESTED IN ANY FINANCIAL OR OTHER TRANSACTION WITH THE SPONSOR OR ANY
AFFILIATE OF THE SPONSOR, OR MAY ACT AS DEPOSITARY FOR, TRUSTEE OR AGENT FOR, OR
ACT ON ANY COMMITTEE OR BODY OF HOLDERS OF, SECURITIES OR OTHER OBLIGATIONS OF
THE SPONSOR OR ITS AFFILIATES.


SECTION 9.6.                                COMPENSATION; FEE. THE SPONSOR
AGREES:


(A)                                  TO PAY TO THE TRUSTEES FROM TIME TO TIME
SUCH COMPENSATION FOR ALL SERVICES RENDERED BY THEM HEREUNDER AS THE PARTIES
SHALL AGREE FROM TIME TO TIME (WHICH COMPENSATION SHALL NOT BE LIMITED BY ANY
PROVISION OF LAW IN REGARD TO THE COMPENSATION OF A TRUSTEE OF AN EXPRESS
TRUST); AND


(B)                                 EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, TO REIMBURSE THE TRUSTEES UPON REQUEST FOR ALL REASONABLE EXPENSES,
DISBURSEMENTS AND ADVANCES INCURRED OR MADE BY THE TRUSTEES IN ACCORDANCE WITH
ANY PROVISION OF THIS DECLARATION (INCLUDING THE REASONABLE COMPENSATION AND THE
EXPENSES AND DISBURSEMENTS OF THEIR RESPECTIVE AGENTS AND COUNSEL), EXCEPT ANY
SUCH EXPENSE, DISBURSEMENT OR ADVANCE AS MAY BE ATTRIBUTABLE TO ITS NEGLIGENCE,
BAD FAITH OR WILLFUL MISCONDUCT.

For purposes of clarification, this Section 9.6 does not contemplate the payment
by the Sponsor of acceptance or annual administration fees owing to the Trustees
under this Declaration or the fees and expenses of the Trustees’ counsel in
connection with the closing of the transactions contemplated by this
Declaration.

The provisions of this Section 9.6 shall survive the dissolution of the Trust
and the termination of this Declaration and the removal or resignation of any
Trustee.

No Trustee may claim any lien or charge on any property of the Trust as a result
of any amount due pursuant to this Section 9.6.


ARTICLE X


ACCOUNTING


SECTION 10.1.                         FISCAL YEAR. THE FISCAL YEAR (“FISCAL
YEAR”) OF THE TRUST SHALL BE THE CALENDAR YEAR, OR SUCH OTHER YEAR AS IS
REQUIRED BY THE CODE.


SECTION 10.2.                         CERTAIN ACCOUNTING MATTERS.


(A)                                  AT ALL TIMES DURING THE EXISTENCE OF THE
TRUST, THE ADMINISTRATORS SHALL KEEP, OR CAUSE TO BE KEPT AT THE PRINCIPAL
OFFICE OF THE TRUST IN THE UNITED STATES, AS DEFINED FOR PURPOSES OF TREASURY
REGULATIONS SECTION 301.7701-7, FULL BOOKS OF ACCOUNT, RECORDS AND SUPPORTING
DOCUMENTS, WHICH SHALL REFLECT IN REASONABLE DETAIL EACH TRANSACTION OF THE
TRUST.  THE BOOKS OF ACCOUNT SHALL BE MAINTAINED, AT THE

38


--------------------------------------------------------------------------------



SPONSOR’S EXPENSE, IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES,
CONSISTENTLY APPLIED.  THE BOOKS OF ACCOUNT AND THE RECORDS OF THE TRUST SHALL
BE EXAMINED BY AND REPORTED UPON (EITHER SEPARATELY OR AS PART OF THE SPONSOR’S
REGULARLY PREPARED CONSOLIDATED FINANCIAL REPORT) AS OF THE END OF EACH FISCAL
YEAR OF THE TRUST BY A FIRM OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS SELECTED
BY THE ADMINISTRATORS.


(B)                                 THE ADMINISTRATORS SHALL CAUSE TO BE DULY
PREPARED AND DELIVERED TO EACH OF THE HOLDERS OF SECURITIES FORM 1099 OR SUCH
OTHER ANNUAL UNITED STATES FEDERAL INCOME TAX INFORMATION STATEMENT REQUIRED BY
THE CODE, CONTAINING SUCH INFORMATION WITH REGARD TO THE SECURITIES HELD BY EACH
HOLDER AS IS REQUIRED BY THE CODE AND THE TREASURY REGULATIONS.  NOTWITHSTANDING
ANY RIGHT UNDER THE CODE TO DELIVER ANY SUCH STATEMENT AT A LATER DATE, THE
ADMINISTRATORS SHALL ENDEAVOR TO DELIVER ALL SUCH STATEMENTS WITHIN 30 DAYS
AFTER THE END OF EACH FISCAL YEAR OF THE TRUST.


(C)                                  THE ADMINISTRATORS, AT THE SPONSOR’S
EXPENSE, SHALL CAUSE TO BE DULY PREPARED AT THE PRINCIPAL OFFICE OF THE SPONSOR
IN THE UNITED STATES, AS ‘UNITED STATES’ IS DEFINED IN SECTION 7701(A)(9) OF THE
CODE (OR AT THE PRINCIPAL OFFICE OF THE TRUST IF THE SPONSOR HAS NO SUCH
PRINCIPAL OFFICE IN THE UNITED STATES), AND FILED AN ANNUAL UNITED STATES
FEDERAL INCOME TAX RETURN ON A FORM 1041 OR SUCH OTHER FORM REQUIRED BY UNITED
STATES FEDERAL INCOME TAX LAW, AND ANY OTHER ANNUAL INCOME TAX RETURNS REQUIRED
TO BE FILED BY THE ADMINISTRATORS ON BEHALF OF THE TRUST WITH ANY STATE OR LOCAL
TAXING AUTHORITY.


SECTION 10.3.                         BANKING. THE TRUST SHALL MAINTAIN IN THE
UNITED STATES, AS DEFINED FOR PURPOSES OF TREASURY REGULATIONS SECTION
301.7701-7, ONE OR MORE BANK ACCOUNTS IN THE NAME AND FOR THE SOLE BENEFIT OF
THE TRUST; PROVIDED, HOWEVER, THAT ALL PAYMENTS OF FUNDS IN RESPECT OF THE
DEBENTURES HELD BY THE INSTITUTIONAL TRUSTEE SHALL BE MADE DIRECTLY TO THE
PROPERTY ACCOUNT AND NO OTHER FUNDS OF THE TRUST SHALL BE DEPOSITED IN THE
PROPERTY ACCOUNT.  THE SOLE SIGNATORIES FOR SUCH ACCOUNTS (INCLUDING THE
PROPERTY ACCOUNT) SHALL BE DESIGNATED BY THE INSTITUTIONAL TRUSTEE.


SECTION 10.4.                         WITHHOLDING. THE INSTITUTIONAL TRUSTEE OR
ANY PAYING AGENT AND THE ADMINISTRATORS SHALL COMPLY WITH ALL WITHHOLDING
REQUIREMENTS UNDER UNITED STATES FEDERAL, STATE AND LOCAL LAW.  THE
INSTITUTIONAL TRUSTEE OR ANY PAYING AGENT SHALL REQUEST, AND EACH HOLDER SHALL
PROVIDE TO THE INSTITUTIONAL TRUSTEE OR ANY PAYING AGENT, SUCH FORMS OR
CERTIFICATES AS ARE NECESSARY TO ESTABLISH AN EXEMPTION FROM WITHHOLDING WITH
RESPECT TO THE HOLDER, AND ANY REPRESENTATIONS AND FORMS AS SHALL REASONABLY BE
REQUESTED BY THE INSTITUTIONAL TRUSTEE OR ANY PAYING AGENT TO ASSIST IT IN
DETERMINING THE EXTENT OF, AND IN FULFILLING, ITS WITHHOLDING OBLIGATIONS.  THE
ADMINISTRATORS SHALL FILE REQUIRED FORMS WITH APPLICABLE JURISDICTIONS AND,
UNLESS AN EXEMPTION FROM WITHHOLDING IS PROPERLY ESTABLISHED BY A HOLDER, SHALL
REMIT AMOUNTS WITHHELD WITH RESPECT TO THE HOLDER TO APPLICABLE JURISDICTIONS. 
TO THE EXTENT THAT THE INSTITUTIONAL TRUSTEE OR ANY PAYING AGENT IS REQUIRED TO
WITHHOLD AND PAY OVER ANY AMOUNTS TO ANY AUTHORITY WITH RESPECT TO DISTRIBUTIONS
OR ALLOCATIONS TO ANY HOLDER, THE AMOUNT WITHHELD SHALL BE DEEMED TO BE A
DISTRIBUTION IN THE AMOUNT OF THE WITHHOLDING TO THE HOLDER.  IN THE EVENT OF
ANY CLAIMED OVERWITHHOLDING, HOLDERS SHALL BE LIMITED TO AN ACTION AGAINST THE
APPLICABLE JURISDICTION.  IF THE AMOUNT REQUIRED TO BE WITHHELD WAS NOT WITHHELD
FROM ACTUAL DISTRIBUTIONS MADE, THE INSTITUTIONAL TRUSTEE OR ANY PAYING AGENT
MAY REDUCE SUBSEQUENT DISTRIBUTIONS BY THE AMOUNT OF SUCH WITHHOLDING.


ARTICLE XI


AMENDMENTS AND MEETINGS


SECTION 11.1.                         AMENDMENTS.


(A)                                  EXCEPT AS OTHERWISE PROVIDED IN THIS
DECLARATION OR BY ANY APPLICABLE TERMS OF THE SECURITIES, THIS DECLARATION MAY
ONLY BE AMENDED BY A WRITTEN INSTRUMENT APPROVED AND EXECUTED (I) BY

39


--------------------------------------------------------------------------------



THE INSTITUTIONAL TRUSTEE, OR (II) IF THE AMENDMENT AFFECTS THE RIGHTS, POWERS,
DUTIES, OBLIGATIONS OR IMMUNITIES OF THE DELAWARE TRUSTEE, BY THE DELAWARE
TRUSTEE.


(B)                                 NOTWITHSTANDING ANY OTHER PROVISION OF THIS
ARTICLE XI, AN AMENDMENT MAY BE MADE, AND ANY SUCH PURPORTED AMENDMENT SHALL BE
VALID AND EFFECTIVE ONLY IF:

(I)                                     THE INSTITUTIONAL TRUSTEE SHALL HAVE
FIRST RECEIVED

(A) AN OFFICERS’ CERTIFICATE FROM EACH OF THE TRUST AND THE SPONSOR THAT SUCH
AMENDMENT IS PERMITTED BY, AND CONFORMS TO, THE TERMS OF THIS DECLARATION
(INCLUDING THE TERMS OF THE SECURITIES); AND

(B) AN OPINION OF COUNSEL (WHO MAY BE COUNSEL TO THE SPONSOR OR THE TRUST) THAT
SUCH AMENDMENT IS PERMITTED BY, AND CONFORMS TO, THE TERMS OF THIS DECLARATION
(INCLUDING THE TERMS OF THE SECURITIES); AND

(II)                                  THE RESULT OF SUCH AMENDMENT WOULD NOT BE
TO

(A) CAUSE THE TRUST TO CEASE TO BE CLASSIFIED FOR PURPOSES OF UNITED STATES
FEDERAL INCOME TAXATION AS A GRANTOR TRUST; OR

(B) CAUSE THE TRUST TO BE DEEMED TO BE AN INVESTMENT COMPANY REQUIRED TO BE
REGISTERED UNDER THE INVESTMENT COMPANY ACT.


(C)                                  EXCEPT AS PROVIDED IN SECTION 11.1(D), (E)
OR (H), NO AMENDMENT SHALL BE MADE, AND ANY SUCH PURPORTED AMENDMENT SHALL BE
VOID AND INEFFECTIVE, UNLESS THE HOLDERS OF A MAJORITY IN LIQUIDATION AMOUNT OF
THE CAPITAL SECURITIES SHALL HAVE CONSENTED TO SUCH AMENDMENT.


(D)                                 IN ADDITION TO AND NOTWITHSTANDING ANY OTHER
PROVISION IN THIS DECLARATION, WITHOUT THE CONSENT OF EACH AFFECTED HOLDER, THIS
DECLARATION MAY NOT BE AMENDED TO (I) CHANGE THE AMOUNT OR TIMING OF ANY
DISTRIBUTION ON THE SECURITIES OR OTHERWISE ADVERSELY AFFECT THE AMOUNT OF ANY
DISTRIBUTION REQUIRED TO BE MADE IN RESPECT OF THE SECURITIES AS OF A SPECIFIED
DATE OR CHANGE ANY CONVERSION OR EXCHANGE PROVISIONS OR (II) RESTRICT THE RIGHT
OF A HOLDER TO INSTITUTE SUIT FOR THE ENFORCEMENT OF ANY SUCH PAYMENT ON OR
AFTER SUCH DATE.


(E)                                  SECTIONS 9.1(B) AND 9.1(C) AND THIS SECTION
11.1 SHALL NOT BE AMENDED WITHOUT THE CONSENT OF ALL OF THE HOLDERS OF THE
SECURITIES.


(F)                                    ARTICLE III SHALL NOT BE AMENDED WITHOUT
THE CONSENT OF THE HOLDERS OF A MAJORITY IN LIQUIDATION AMOUNT OF THE COMMON
SECURITIES.


(G)                                 THE RIGHTS OF THE HOLDERS OF THE CAPITAL
SECURITIES UNDER ARTICLE IV TO APPOINT AND REMOVE TRUSTEES SHALL NOT BE AMENDED
WITHOUT THE CONSENT OF THE HOLDERS OF A MAJORITY IN LIQUIDATION AMOUNT OF THE
CAPITAL SECURITIES.


(H)                                 THIS DECLARATION MAY BE AMENDED BY THE
INSTITUTIONAL TRUSTEE AND THE HOLDERS OF A MAJORITY IN LIQUIDATION AMOUNT OF THE
COMMON SECURITIES WITHOUT THE CONSENT OF THE HOLDERS OF THE CAPITAL SECURITIES
TO:

(I)                                     CURE ANY AMBIGUITY;

(II)                                  CORRECT OR SUPPLEMENT ANY PROVISION IN
THIS DECLARATION THAT MAY BE DEFECTIVE OR INCONSISTENT WITH ANY OTHER PROVISION
OF THIS DECLARATION;

40


--------------------------------------------------------------------------------


(iii)          add to the covenants, restrictions or obligations of the Sponsor;
or

(iv)          modify, eliminate or add to any provision of this Declaration to
such extent as may be necessary to ensure that the Trust will be classified for
United States federal income tax purposes at all times as a grantor trust and
will not be required to register as an Investment Company (including without
limitation to conform to any change in Rule 3a-5, Rule 3a-7 or any other
applicable rule under the Investment Company Act or written change in
interpretation or application thereof by any legislative body, court, government
agency or regulatory authority) which amendment does not have a material adverse
effect on the rights, preferences or privileges of the Holders of Securities;

provided, however, that no such modification, elimination or addition referred
to in clauses (i), (ii), (iii) or (iv) shall adversely affect in any material
respect the powers, preferences or special rights of Holders of Capital
Securities.


SECTION 11.2.        MEETINGS OF THE HOLDERS OF SECURITIES; ACTION BY WRITTEN
CONSENT.

(a)           Meetings of the Holders of any class of Securities may be called
at any time by the Administrators (or as provided in the terms of the
Securities) to consider and act on any matter on which Holders of such class of
Securities are entitled to act under the terms of this Declaration or the terms
of the Securities.  The Administrators shall call a meeting of the Holders of
such class if directed to do so by the Holders of at least 10% in liquidation
amount of such class of Securities.  Such direction shall be given by delivering
to the Administrators one or more calls in a writing stating that the signing
Holders of the Securities wish to call a meeting and indicating the general or
specific purpose for which the meeting is to be called.  Any Holders of the
Securities calling a meeting shall specify in writing the Certificates held by
the Holders of the Securities exercising the right to call a meeting and only
those Securities represented by such Certificates shall be counted for purposes
of determining whether the required percentage set forth in the second sentence
of this paragraph has been met.

(b)           Except to the extent otherwise provided in the terms of the
Securities, the following provisions shall apply to meetings of Holders of the
Securities:

(i)            notice of any such meeting shall be given to all the Holders of
the Securities having a right to vote thereat at least 7 days and not more than
60 days before the date of such meeting.  Whenever a vote, consent or approval
of the Holders of the Securities is permitted or required under this
Declaration, such vote, consent or approval may be given at a meeting of the
Holders of the Securities.  Any action that may be taken at a meeting of the
Holders of the Securities may be taken without a meeting if a consent in writing
setting forth the action so taken is signed by the Holders of the Securities
owning not less than the minimum amount of Securities in liquidation amount that
would be necessary to authorize or take such action at a meeting at which all
Holders of the Securities having a right to vote thereon were present and
voting.  Prompt notice of the taking of action without a meeting shall be given
to the Holders of the Securities entitled to vote who have not consented in
writing.  The Administrators may specify that any written ballot submitted to
the Holders of the Securities for the purpose of taking any action without a
meeting shall be returned to the Trust within the time specified by the
Administrators;

(ii)           each Holder of a Security may authorize any Person to act for it
by proxy on all matters in which a Holder of Securities is entitled to
participate, including waiving notice of any meeting, or voting or participating
at a meeting. No proxy shall be valid after the expiration of 11 months from the
date thereof unless otherwise provided in the proxy.  Every proxy shall be
revocable at the pleasure of the Holder of the Securities executing it.  Except
as otherwise

41


--------------------------------------------------------------------------------


provided herein, all matters relating to the giving, voting or validity of
proxies shall be governed by the General Corporation Law of the State of
Delaware relating to proxies, and judicial interpretations thereunder, as if the
Trust were a Delaware corporation and the Holders of the Securities were
stockholders of a Delaware corporation; each meeting of the Holders of the
Securities shall be conducted by the Administrators or by such other Person that
the Administrators may designate; and

(iii)          unless the Statutory Trust Act, this Declaration, or the terms of
the Securities otherwise provides, the Administrators, in their sole discretion,
shall establish all other provisions relating to meetings of Holders of
Securities, including notice of the time, place or purpose of any meeting at
which any matter is to be voted on by any Holders of the Securities, waiver of
any such notice, action by consent without a meeting, the establishment of a
record date, quorum requirements, voting in person or by proxy or any other
matter with respect to the exercise of any such right to vote; provided,
however, that each meeting shall be conducted in the United States (as that term
is defined in Treasury Regulations section 301.7701-7).


ARTICLE XII

REPRESENTATIONS OF INSTITUTIONAL TRUSTEE AND THE DELAWARE TRUSTEE


SECTION 12.1.        REPRESENTATIONS AND WARRANTIES OF INSTITUTIONAL TRUSTEE. 
THE INITIAL INSTITUTIONAL TRUSTEE REPRESENTS AND WARRANTS TO THE TRUST AND TO
THE SPONSOR AT THE DATE OF THIS DECLARATION, AND EACH SUCCESSOR INSTITUTIONAL
TRUSTEE REPRESENTS AND WARRANTS TO THE TRUST AND THE SPONSOR AT THE TIME OF THE
SUCCESSOR INSTITUTIONAL TRUSTEE’S ACCEPTANCE OF ITS APPOINTMENT AS INSTITUTIONAL
TRUSTEE, THAT:

(a)           the Institutional Trustee is a Delaware banking corporation with
trust powers, duly organized and validly existing under the laws of the State of
Delaware with trust power and authority to execute and deliver, and to carry out
and perform its obligations under the terms of, this Declaration;

(b)           the execution, delivery and performance by the Institutional
Trustee of this Declaration has been duly authorized by all necessary corporate
action on the part of the Institutional Trustee.  This Declaration has been duly
executed and delivered by the Institutional Trustee, and it constitutes a legal,
valid and binding obligation of the Institutional Trustee, enforceable against
it in accordance with its terms, subject to applicable bankruptcy,
reorganization, moratorium, insolvency, and other similar laws affecting
creditors’ rights generally and to general principles of equity (regardless of
whether considered in a proceeding in equity or at law);

(c)           the execution, delivery and performance of this Declaration by the
Institutional Trustee does not conflict with or constitute a breach of the
charter or by-laws of the Institutional Trustee; and

(d)           no consent, approval or authorization of, or registration with or
notice to, any state or federal banking authority is required for the execution,
delivery or performance by the Institutional Trustee of this Declaration.


SECTION 12.2.        REPRESENTATIONS OF THE DELAWARE TRUSTEE.  THE TRUSTEE THAT
ACTS AS INITIAL DELAWARE TRUSTEE REPRESENTS AND WARRANTS TO THE TRUST AND TO THE
SPONSOR AT THE DATE OF THIS DECLARATION, AND EACH SUCCESSOR DELAWARE TRUSTEE
REPRESENTS AND WARRANTS TO THE TRUST AND THE SPONSOR AT THE TIME OF THE
SUCCESSOR DELAWARE TRUSTEE’S ACCEPTANCE OF ITS APPOINTMENT AS DELAWARE TRUSTEE
THAT:

(a)           if it is not a natural person, the Delaware Trustee is duly
organized, validly existing and in good standing under the laws of the State of
Delaware;

42


--------------------------------------------------------------------------------


(b)           if it is not a natural person, the execution, delivery and
performance by the Delaware Trustee of this Declaration has been duly authorized
by all necessary corporate action on the part of the Delaware Trustee.  This
Declaration has been duly executed and delivered by the Delaware Trustee, and
under Delaware law (excluding any securities laws) constitutes a legal, valid
and binding obligation of the Delaware Trustee, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, reorganization,
moratorium, insolvency and other similar laws affecting creditors’ rights
generally and to general principles of equity and the discretion of the court
(regardless of whether considered in a proceeding in equity or at law);

(c)           if it is not a natural person, the execution, delivery and
performance of this Declaration by the Delaware Trustee does not conflict with
or constitute a breach of the charter or by-laws of the Delaware Trustee;

(d)           it has trust power and authority to execute and deliver, and to
carry out and perform its obligations under the terms of, this Declaration;

(e)           no consent, approval or authorization of, or registration with or
notice to, any state or federal banking authority governing the trust powers of
the Delaware Trustee is required for the execution, delivery or performance by
the Delaware Trustee of this Declaration; and

(f)            the Delaware Trustee is a natural person who is a resident of the
State of Delaware or, if not a natural person, it is an entity which has its
principal place of business in the State of Delaware and, in either case, a
Person that satisfies for the Trust the requirements of Section 3807 of the
Statutory Trust Act.


ARTICLE XIII

MISCELLANEOUS


SECTION 13.1.        NOTICES. ALL NOTICES PROVIDED FOR IN THIS DECLARATION SHALL
BE IN WRITING, DULY SIGNED BY THE PARTY GIVING SUCH NOTICE, AND SHALL BE
DELIVERED, TELECOPIED (WHICH TELECOPY SHALL BE FOLLOWED BY NOTICE DELIVERED OR
MAILED BY FIRST CLASS MAIL) OR MAILED BY FIRST CLASS MAIL, AS FOLLOWS:

(a)           if given to the Trust, in care of the Administrators at the
Trust’s mailing address set forth below (or such other address as the Trust may
give notice of to the Holders of the Securities):

First California Capital Trust I

c/o National Mercantile Bancorp

1880 Century Park East, Suite 800

Los Angeles, California  90067

Attention:  David R. Brown

Telecopy:  310-201-0629

(b)           if given to the Delaware Trustee, at the Delaware Trustee’s
mailing address set forth below (or such other address as the Delaware Trustee
may give notice of to the Holders of the Securities):

Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware  19890-1600

Attention:  Corporate Trust Administration

Telecopy:  302-636-4140

43


--------------------------------------------------------------------------------


(c)           if given to the Institutional Trustee, at the Institutional
Trustee’s mailing address set forth below (or such other address as the
Institutional Trustee may give notice of to the Holders of the Securities):

Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware  19890-1600

Attention:  Corporate Trust Administration

Telecopy:  302-636-4140

(d)           if given to the Holder of the Common Securities, at the mailing
address of the Sponsor set forth below (or such other address as the Holder of
the Common Securities may give notice of to the Trust):

National Mercantile Bancorp

1880 Century Park East, Suite 800

Los Angeles, California  90067

Attention:  David R. Brown

Telecopy:  310-201-0629

(e)           if given to any other Holder, at the address set forth on the
books and records of the Trust.

All such notices shall be deemed to have been given when received in person,
telecopied with receipt confirmed, or mailed by first class mail, postage
prepaid except that if a notice or other document is refused delivery or cannot
be delivered because of a changed address of which no notice was given, such
notice or other document shall be deemed to have been delivered on the date of
such refusal or inability to deliver.


SECTION 13.2.        GOVERNING LAW. THIS DECLARATION AND THE RIGHTS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE
LAW OF THE STATE OF DELAWARE AND ALL RIGHTS AND REMEDIES SHALL BE GOVERNED BY
SUCH LAWS WITHOUT REGARD TO THE PRINCIPLES OF CONFLICT OF LAWS OF THE STATE OF
DELAWARE OR ANY OTHER JURISDICTION THAT WOULD CALL FOR THE APPLICATION OF THE
LAW OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE; PROVIDED, HOWEVER,
THAT THERE SHALL NOT BE APPLICABLE TO THE TRUST, THE TRUSTEES OR THIS
DECLARATION ANY PROVISION OF THE LAWS (STATUTORY OR COMMON) OF THE STATE OF
DELAWARE PERTAINING TO TRUSTS THAT RELATE TO OR REGULATE, IN A MANNER
INCONSISTENT WITH THE TERMS HEREOF (A) THE FILING WITH ANY COURT OR GOVERNMENTAL
BODY OR AGENCY OF TRUSTEE ACCOUNTS OR SCHEDULES OF TRUSTEE FEES AND CHARGES,
(B) AFFIRMATIVE REQUIREMENTS TO POST BONDS FOR TRUSTEES, OFFICERS, AGENTS OR
EMPLOYEES OF A TRUST, (C) THE NECESSITY FOR OBTAINING COURT OR OTHER
GOVERNMENTAL APPROVAL CONCERNING THE ACQUISITION, HOLDING OR DISPOSITION OF REAL
OR PERSONAL PROPERTY, (D) FEES OR OTHER SUMS PAYABLE TO TRUSTEES, OFFICERS,
AGENTS OR EMPLOYEES OF A TRUST, (E) THE ALLOCATION OF RECEIPTS AND EXPENDITURES
TO INCOME OR PRINCIPAL, OR (F) RESTRICTIONS OR LIMITATIONS ON THE PERMISSIBLE
NATURE, AMOUNT OR CONCENTRATION OF TRUST INVESTMENTS OR REQUIREMENTS RELATING TO
THE TITLING, STORAGE OR OTHER MANNER OF HOLDING OR INVESTING TRUST ASSETS.


SECTION 13.3.        INTENTION OF THE PARTIES. IT IS THE INTENTION OF THE
PARTIES HERETO THAT THE TRUST BE CLASSIFIED FOR UNITED STATES FEDERAL INCOME TAX
PURPOSES AS A GRANTOR TRUST. THE PROVISIONS OF THIS DECLARATION SHALL BE
INTERPRETED TO FURTHER THIS INTENTION OF THE PARTIES.


SECTION 13.4.        HEADINGS.HEADINGS CONTAINED IN THIS DECLARATION ARE
INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND DO NOT AFFECT THE INTERPRETATION
OF THIS DECLARATION OR ANY PROVISION HEREOF.

44


--------------------------------------------------------------------------------



SECTION 13.5.        SUCCESSORS AND ASSIGNS. WHENEVER IN THIS DECLARATION ANY OF
THE PARTIES HERETO IS NAMED OR REFERRED TO, THE SUCCESSORS AND ASSIGNS OF SUCH
PARTY SHALL BE DEEMED TO BE INCLUDED, AND ALL COVENANTS AND AGREEMENTS IN THIS
DECLARATION BY THE SPONSOR AND THE TRUSTEES SHALL BIND AND INURE TO THE BENEFIT
OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, WHETHER OR NOT SO EXPRESSED.


SECTION 13.6.        PARTIAL ENFORCEABILITY. IF ANY PROVISION OF THIS
DECLARATION, OR THE APPLICATION OF SUCH PROVISION TO ANY PERSON OR CIRCUMSTANCE,
SHALL BE HELD INVALID, THE REMAINDER OF THIS DECLARATION, OR THE APPLICATION OF
SUCH PROVISION TO PERSONS OR CIRCUMSTANCES OTHER THAN THOSE TO WHICH IT IS HELD
INVALID, SHALL NOT BE AFFECTED THEREBY.


SECTION 13.7.        COUNTERPARTS. THIS DECLARATION MAY CONTAIN MORE THAN ONE
COUNTERPART OF THE SIGNATURE PAGE AND THIS DECLARATION MAY BE EXECUTED BY THE
AFFIXING OF THE SIGNATURE OF EACH OF THE TRUSTEES AND ADMINISTRATORS TO ANY OF
SUCH COUNTERPART SIGNATURE PAGES.  ALL OF SUCH COUNTERPART SIGNATURE PAGES SHALL
BE READ AS THOUGH ONE, AND THEY SHALL HAVE THE SAME FORCE AND EFFECT AS THOUGH
ALL OF THE SIGNERS HAD SIGNED A SINGLE SIGNATURE PAGE.

Signatures appear on the following page

45


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have caused these presents to be executed as
of the day and year first above written.

 

WILMINGTON TRUST COMPANY,

 

as Delaware Trustee

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

WILMINGTON TRUST COMPANY,

 

as Institutional Trustee

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NATIONAL MERCANTILE BANCORP, as Sponsor

 

 

 

 

 

By:

 

 

 

 

Name:

Scott A. Montgomery

 

 

Title:

President/Chief Executive Officer

 

 

 

 

ADMINISTRATORS OF FIRST CALIFORNIA
CAPITAL TRUST I

 

 

 

 

 

By:

 

 

 

 

Scott A. Montgomery, Administrator

 

 

 

 

 

 

 

By:

 

 

 

 

David R. Brown, Administrator

 

46


--------------------------------------------------------------------------------


ANNEX I

TERMS OF SECURITIES

Pursuant to Section 6.1 of the Amended and Restated Declaration of Trust, dated
as of January 25, 2007 (as amended from time to time, the “Declaration”), the
designation, rights, privileges, restrictions, preferences and other terms and
provisions of the Capital Securities and the Common Securities are set out below
(each capitalized term used but not defined herein has the meaning set forth in
the Declaration):

1.                                       Designation and Number.

(a)                                  16,000 Fixed/Floating Rate Capital
Securities of First California Capital Trust I (the “Trust”), with an aggregate
stated liquidation amount with respect to the assets of the Trust of sixteen
million dollars ($16,000,000.00) and a stated liquidation amount with respect to
the assets of the Trust of $1,000.00 per Capital Security, are hereby designated
for the purposes of identification only as the “Capital Securities”.  The
Capital Security Certificates evidencing the Capital Securities shall be
substantially in the form of Exhibit A-1 to the Declaration, with such changes
and additions thereto or deletions therefrom as may be required by ordinary
usage, custom or practice.

(b)                                 495 Fixed/Floating Rate Common Securities of
the Trust (the “Common Securities”) will be evidenced by Common Security
Certificates substantially in the form of Exhibit A-2 to the Declaration, with
such changes and additions thereto or deletions therefrom as may be required by
ordinary usage, custom or practice.

2.                                       Distributions.

(a)                                  Distributions will be payable on each
Security for the Distribution Period beginning on (and including) the date of
original issuance and ending on (but excluding) the Distribution Payment Date in
March 2012 at a rate per annum of 6.80% and shall bear interest for each
successive Distribution Period beginning on (and including) the Distribution
Payment Date in March 2012, and each succeeding Distribution Payment Date, and
ending on (but excluding) the next succeeding Distribution Payment Date at a
rate per annum equal to the 3-Month LIBOR, determined as described below, plus
1.60% (the “Coupon Rate”), applied to the stated liquidation amount thereof,
such rate being the rate of interest payable on the Debentures to be held by the
Institutional Trustee.  Distributions in arrears will bear interest thereon
compounded quarterly at the applicable Distribution Rate (to the extent
permitted by law).  Distributions, as used herein, include cash distributions
and any such compounded distributions unless otherwise noted.  A Distribution is
payable only to the extent that payments are made in respect of the Debentures
held by the Institutional Trustee and to the extent the Institutional Trustee
has funds available therefor.  The amount of the Distribution payable (i) for
any Distribution Period commencing on or after the date of original issuance but
before the Distribution Payment Date in March 2012 will be computed on the basis
of a 360-day year of twelve 30-day months, and (ii) for the Distribution Period
commencing on the Distribution Payment Date in March 2012 and each succeeding
Distribution Period will be calculated by applying the Distribution Rate to the
stated liquidation amount outstanding at the commencement of the Distribution
Period on the basis of the actual number of days in the Distribution Period
concerned divided by 360.  All percentages resulting from any calculations on
the Capital Securities will be rounded, if necessary, to the nearest one
hundred-thousandth of a percentage point, with five one-millionths of a
percentage point rounded upward (e.g., 9.876545% (or .09876545) being rounded to
9.87655% (or .0987655), and all dollar amounts used in or resulting from such
calculation will be rounded to the nearest cent (with one-half cent being
rounded upward)).

I-1


--------------------------------------------------------------------------------


(b)                                 Distributions on the Securities will be
cumulative, will accrue from the date of original issuance, and will be payable,
subject to extension of distribution payment periods as described herein,
quarterly in arrears on March 15, June 15, September 15 and December 15 of each
year, or if such day is not a Business Day, then the next succeeding Business
Day (each a “Distribution Payment Date”) (it being understood that interest
accrues for any such non-Business Day during the applicable Distribution Period,
beginning on or after March 15, 2012), commencing on the Distribution Payment
Date in March 2007 when, as and if available for payment.  The Debenture Issuer
has the right under the Indenture to defer payments of interest on the
Debentures, so long as no Acceleration Event of Default has occurred and is
continuing, by deferring the payment of interest on the Debentures for up to 20
consecutive quarterly periods (each an “Extension Period”) at any time and from
time to time, subject to the conditions described below, during which Extension
Period no interest shall be due and payable.  During any Extension Period,
interest will continue to accrue on the Debentures, and interest on such accrued
interest will accrue at an annual rate equal to the Distribution Rate in effect
for each such Extension Period, compounded quarterly from the date such interest
would have been payable were it not for the Extension Period, to the extent
permitted by law (such interest referred to herein as “Additional Interest”). 
No Extension Period may end on a date other than a Distribution Payment Date. 
At the end of any such Extension Period, the Debenture Issuer shall pay all
interest then accrued and unpaid on the Debentures (together with Additional
Interest thereon); provided, however, that no Extension Period may extend beyond
the Maturity Date and provided further, however, that during any such Extension
Period, the Debenture Issuer and its Affiliates shall not (i) declare or pay any
dividends or distributions on, or redeem, purchase, acquire, or make a
liquidation payment with respect to, any of the Debenture Issuer’s or its
Affiliates’ capital stock (other than payments of dividends or distributions to
the Debenture Issuer) or make any guarantee payments with respect to the
foregoing, or (ii) make any payment of principal of or interest or premium, if
any, on or repay, repurchase or redeem any debt securities of the Debenture
Issuer or any Affiliate that rank pari passu in all respects with or junior in
interest to the Debentures (other than, with respect to clauses (i) and (ii)
above, (a) repurchases, redemptions or other acquisitions of shares of capital
stock of the Debenture Issuer in connection with any employment contract,
benefit plan or other similar arrangement with or for the benefit of one or more
employees, officers, directors or consultants, in connection with a dividend
reinvestment or stockholder stock purchase plan or in connection with the
issuance of capital stock of the Debenture Issuer (or securities convertible
into or exercisable for such capital stock) as consideration in an acquisition
transaction entered into prior to the applicable Extension Period, (b) as a
result of any exchange or conversion of any class or series of the Debenture
Issuer’s capital stock (or any capital stock of a subsidiary of the Debenture
Issuer) for any class or series of the Debenture Issuer’s capital stock or of
any class or series of the Debenture Issuer’s indebtedness for any class or
series of the Debenture Issuer’s capital stock, (c) the purchase of fractional
interests in shares of the Debenture Issuer’s capital stock pursuant to the
conversion or exchange provisions of such capital stock or the security being
converted or exchanged, (d) any declaration of a dividend in connection with any
stockholders’ rights plan, or the issuance of rights, stock or other property
under any stockholders’ rights plan, or the redemption or repurchase of rights
pursuant thereto, (e) any dividend in the form of stock, warrants, options or
other rights where the dividend stock or the stock issuable upon exercise of
such warrants, options or other rights is the same stock as that on which the
dividend is being paid or ranks pari passu with or junior to such stock and any
cash payments in lieu of fractional shares issued in connection therewith, or
(f)  payments under the Capital Securities Guarantee).  Prior to the termination
of any Extension Period, the Debenture Issuer may further extend such period,
provided that such period together with all such previous and further
consecutive extensions thereof shall not exceed 20 consecutive quarterly
periods, or extend beyond the Maturity Date.  Upon the termination of any
Extension Period and upon the payment of all accrued and unpaid interest and
Additional Interest, the Debenture Issuer may commence a new Extension Period,
subject to the foregoing requirements.  No interest or Additional Interest shall
be due and payable during an Extension Period, except at the end thereof, but
each installment of interest that would otherwise have been due and payable
during such Extension Period shall bear Additional Interest.  During any
Extension Period, Distributions

I-2


--------------------------------------------------------------------------------


on the Securities shall be deferred for a period equal to the Extension Period. 
If Distributions are deferred, the Distributions due shall be paid on the date
that the related Extension Period terminates to Holders of the Securities as
they appear on the books and records of the Trust on the record date immediately
preceding such date.  Distributions on the Securities must be paid on the dates
payable (after giving effect to any Extension Period) to the extent that the
Trust has funds available for the payment of such distributions in the Property
Account of the Trust.  The Trust’s funds available for Distribution to the
Holders of the Securities will be limited to payments received from the
Debenture Issuer.  The payment of Distributions out of moneys held by the Trust
is guaranteed by the Guarantor pursuant to the Guarantee.

(c)                                  Distributions on the Securities will be
payable to the Holders thereof as they appear on the books and records of the
Trust on the relevant record dates.  The relevant record dates shall be fifteen
days before the relevant Distribution Payment Date.  Distributions payable on
any Securities that are not punctually paid on any Distribution Payment Date, as
a result of the Debenture Issuer having failed to make a payment under the
Debentures, as the case may be, when due (taking into account any Extension
Period), will cease to be payable to the Person in whose name such Securities
are registered on the relevant record date, and such defaulted Distribution will
instead be payable to the Person in whose name such Securities are registered on
the special record date or other specified date determined in accordance with
the Indenture.

(d)                                 In the event that there is any money or
other property held by or for the Trust that is not accounted for hereunder,
such property shall be distributed Pro Rata (as defined herein) among the
Holders of the Securities.

3.                                       Liquidation Distribution Upon
Dissolution.  In the event of the voluntary or involuntary liquidation,
dissolution, winding-up or termination of the Trust (each a “Liquidation”) other
than in connection with a redemption of the Debentures, the Holders of the
Securities will be entitled to receive out of the assets of the Trust available
for distribution to Holders of the Securities, after satisfaction of liabilities
to creditors of the Trust (to the extent not satisfied by the Debenture Issuer),
distributions equal to the aggregate of the stated liquidation amount of
$1,000.00 per Security plus accrued and unpaid Distributions thereon to the date
of payment (such amount being the “Liquidation Distribution”), unless in
connection with such Liquidation, the Debentures in an aggregate stated
principal amount equal to the aggregate stated liquidation amount of such
Securities, with an interest rate equal to the Distribution Rate of, and bearing
accrued and unpaid interest in an amount equal to the accrued and unpaid
Distributions on, and having the same record date as, such Securities, after
paying or making reasonable provision to pay all claims and obligations of the
Trust in accordance with the Statutory Trust Act, shall be distributed on a Pro
Rata basis to the Holders of the Securities in exchange for such Securities.

The Sponsor, as the Holder of all of the Common Securities, has the right at any
time to dissolve the Trust (including, without limitation, upon the occurrence
of a Special Event), subject to the receipt by the Debenture Issuer of prior
approval from the Board of Governors of the Federal Reserve System, or its
designated district bank, as applicable, and any successor federal agency that
is primarily responsible for regulating the activities of the Sponsor (the
“Federal Reserve”), if the Sponsor is a bank holding company, or from the Office
of Thrift Supervision and any successor federal agency that is primarily
responsible for regulating the activities of Sponsor, (the “OTS”) if the Sponsor
is a savings and loan holding company, in either case if then required under
applicable capital guidelines or policies of the Federal Reserve or OTS, as
applicable, and, after satisfaction of liabilities to creditors of the Trust,
cause the Debentures to be distributed to the Holders of the Securities on a Pro
Rata basis in accordance with the aggregate stated liquidation amount thereof.

I-3


--------------------------------------------------------------------------------


If a Liquidation of the Trust occurs as described in clause (i), (ii), (iii) or
(v) in Section 7.1(a) of the Declaration, the Trust shall be liquidated by the
Institutional Trustee as expeditiously as it determines to be possible by
distributing, after satisfaction of liabilities to creditors of the Trust, to
the Holders of the Securities, the Debentures on a Pro Rata basis to the extent
not satisfied by the Debenture Issuer, unless such distribution is determined by
the Institutional Trustee not to be practical, in which event such Holders will
be entitled to receive out of the assets of the Trust available for distribution
to the Holders, after satisfaction of liabilities of creditors of the Trust to
the extent not satisfied by the Debenture Issuer, an amount equal to the
Liquidation Distribution.  An early Liquidation of the Trust pursuant to
clause (iv) of Section 7.1(a) of the Declaration shall occur if the
Institutional Trustee determines that such Liquidation is possible by
distributing, after satisfaction of liabilities to creditors of the Trust, to
the Holders of the Securities on a Pro Rata basis, the Debentures, and such
distribution occurs.

If, upon any such Liquidation the Liquidation Distribution can be paid only in
part because the Trust has insufficient assets available to pay in full the
aggregate Liquidation Distribution, then the amounts payable directly by the
Trust on such Capital Securities shall be paid to the Holders of the Trust
Securities on a Pro Rata basis, except that if an Event of Default has occurred
and is continuing, the Capital Securities shall have a preference over the
Common Securities with regard to such distributions.

After the date for any distribution of the Debentures upon dissolution of the
Trust (i) the Securities of the Trust will be deemed to be no longer
outstanding, (ii) upon surrender of a Holder’s Securities certificate, such
Holder of the Securities will receive a certificate representing the Debentures
to be delivered upon such distribution, (iii) any certificates representing the
Securities still outstanding will be deemed to represent undivided beneficial
interests in such of the Debentures as have an aggregate principal amount equal
to the aggregate stated liquidation amount with an interest rate identical to
the Distribution Rate of, and bearing accrued and unpaid interest equal to
accrued and unpaid distributions on, the Securities until such certificates are
presented to the Debenture Issuer or its agent for transfer or reissuance (and
until such certificates are so surrendered, no payments of interest or principal
shall be made to Holders of Securities in respect of any payments due and
payable under the Debentures; provided, however that such failure to pay shall
not be deemed to be an Event of Default and shall not entitle the Holder to the
benefits of the Guarantee), and (iv) all rights of Holders of Securities under
the Declaration shall cease, except the right of such Holders to receive
Debentures upon surrender of certificates representing such Securities.

4.                                       Redemption and Distribution.

(a)                                  The Debentures will mature on March 15,
2037.  The Debentures may be redeemed by the Debenture Issuer, in whole or in
part, at any Distribution Payment Date on or after the Distribution Payment Date
in March 2012, at the Redemption Price. In addition, the Debentures may be
redeemed by the Debenture Issuer at the Special Redemption Price, in whole but
not in part, at any Distribution Payment Date, upon the occurrence and
continuation of a Special Event within 120 days following the occurrence of such
Special Event at the Special Redemption Price, upon not less than 30 nor more
than 60 days’ notice to holders of such Debentures so long as such Special Event
is continuing. In each case, the right of the Debenture Issuer to redeem the
Debentures is subject to the Debenture Issuer having received prior approval
from the Federal Reserve (if the Debenture Issuer is a bank holding company) or
prior approval from the OTS (if the Debenture Issuer is a savings and loan
holding company), in each case if then required under applicable capital
guidelines or policies of the applicable federal agency.  The Sponsor shall
appoint a Quotation Agent, which shall be a designee of the Institutional
Trustee, for the purpose of performing the services contemplated in or by
reference in, the definition of Special Redemption Price.  Any error in the
calculation of the Special Redemption Price by the Quotation Agent or the
Debenture Trustee may be corrected at any time by notice delivered to the
Sponsor and the holders of the Capital Securities.  Subject to the corrective
rights set forth above, all

I-4


--------------------------------------------------------------------------------


certificates, communications, opinions, determinations, calculations, quotations
and decisions given, expressed, made or obtained for the purposes of the
provisions relating to the payment and calculation of the Special Redemption
Price on the Debentures or the Capital Securities by the Debenture Trustee, the
Quotation Agent or the Institutional Trustee, as the case may be, shall (in the
absence of willful default, bad faith or manifest error) be final, conclusive
and binding on the holders of the Debentures and the Capital Securities, the
Trust and the Sponsor, and no liability shall attach (except as provided above)
to the Debenture Trustee, the Quotation Agent or the Institutional Trustee in
connection with the exercise or non-exercise by any of them of their respective
powers, duties and discretion.

“3-Month LIBOR” means the London interbank offered interest rate for
three-month, U.S. dollar deposits determined by the Debenture Trustee in the
following order of priority:

(1)                                  the rate (expressed as a percentage per
annum) for U.S. dollar deposits having a three-month maturity that appears on
Telerate Page 3750 as of 11:00 a.m. (London time) on the related Determination
Date (as defined below).  “Telerate Page 3750” means the display designated as
“Page 3750” on the Moneyline Telerate Service or such other page as may replace
Page 3750 on that service or such other service or services as may be nominated
by the British Bankers’ Association as the information vendor for the purpose of
displaying London interbank offered rates for U.S. dollar deposits;

(2)                                  if such rate cannot be identified on the
related Determination Date, the Debenture Trustee will request the principal
London offices of four leading banks in the London interbank market to provide
such banks’ offered quotations (expressed as percentages per annum) to prime
banks in the London interbank market for U.S. dollar deposits having a
three-month maturity as of 11:00 a.m. (London time) on such Determination Date. 
If at least two quotations are provided, 3-Month LIBOR will be the arithmetic
mean of such quotations;

(3)                                  if fewer than two such quotations are
provided as requested in clause (2) above, the Debenture Trustee will request
four major New York City banks to provide such banks’ offered quotations
(expressed as percentages per annum) to leading European banks for loans in U.S.
dollars as of 11:00 a.m. (London time) on such Determination Date.  If at least
two such quotations are provided, 3-Month LIBOR will be the arithmetic mean of
such quotations; and

(4)                                  if fewer than two such quotations are
provided as requested in clause (3) above, 3-Month LIBOR will be a 3-Month LIBOR
determined with respect to the Distribution Period immediately preceding such
current Distribution Period.

If the rate for U.S. dollar deposits having a three-month maturity that
initially appears on Telerate Page 3750 as of 11:00 a.m. (London time) on the
related Determination Date is superseded on the Telerate Page 3750 by a
corrected rate by 12:00 noon (London time) on such Determination Date, then the
corrected rate as so substituted on the applicable page will be the applicable
3-Month LIBOR for such Determination Date.

The Distribution Rate for any Distribution Period will at no time be higher than
the maximum rate then permitted by New York law as the same may be modified by
United States law.

“Capital Treatment Event” means the receipt by the Debenture Issuer and the
Trust of an opinion of counsel experienced in such matters to the effect that,
as a result of the occurrence of any amendment to, or change (including any
announced prospective change) in, the laws, rules or regulations of the United
States or any political subdivision thereof or therein, or as the result of any
official or administrative pronouncement or action or decision interpreting or
applying such laws, rules or regulations, which amendment or change is effective
or which pronouncement, action or decision is

I-5


--------------------------------------------------------------------------------


announced on or after the date of original issuance of the Debentures, there is
more than an insubstantial risk that the Sponsor will not, within 90 days of the
date of such opinion, be entitled to treat an amount equal to the aggregate
liquidation amount of the Capital Securities as “Tier 1 Capital” (or its then
equivalent) for purposes of the capital adequacy guidelines of the Federal
Reserve, as then in effect and applicable to the Sponsor (or if the Sponsor is
not a bank holding company or otherwise is not subject to the Federal Reserve’s
risk-based capital adequacy guidelines, such guidelines applied to the Sponsor
as if the Sponsor were subject to such guidelines); provided, however, that the
inability of the Sponsor to treat all or any portion of the liquidation amount
of the Capital Securities as Tier l Capital shall not constitute the basis for a
Capital Treatment Event, if such inability results from the Sponsor having
cumulative preferred stock, minority interests in consolidated subsidiaries, or
any other class of security or interest which the Federal Reserve or OTS, as
applicable, may now or hereafter accord Tier 1 Capital treatment in excess of
the amount which may now or hereafter qualify for treatment as Tier 1 Capital
under applicable capital adequacy guidelines; provided further, however, that
the distribution of Debentures in connection with the Liquidation of the Trust
shall not in and of itself constitute a Capital Treatment Event unless such
Liquidation shall have occurred in connection with a Tax Event or an Investment
Company Event.

“Comparable Treasury Issue” means with respect to any Special Redemption Date
the United States Treasury security selected by the Quotation Agent as having a
maturity comparable to the Fixed Rate Period Remaining Life that would be
utilized, at the time of selection and in accordance with customary financial
practice, in pricing new issues of corporate debt securities of comparable
maturity to the Fixed Rate Period Remaining Life.  If no United States Treasury
security has a maturity which is within a period from 3 months before to 3
months after the Distribution Payment Date in March 2012, the two most closely
corresponding United States Treasury securities as selected by the Quotation
Agent shall be used as the Comparable Treasury Issue, and the Treasury Rate
shall be interpolated and extrapolated on a straight-line basis, rounding to the
nearest month using such securities.

“Comparable Treasury Price” means (a) the average of 5 Reference Treasury Dealer
Quotations for such Special Redemption Date, after excluding the highest and
lowest such Reference Treasury Dealer Quotations, or (b) if the Quotation Agent
obtains fewer than 5 such Reference Treasury Dealer Quotations, the average of
all such Quotations.

“Determination Date” means the date that is two London Banking Days (i.e., a
business day in which dealings in deposits in U.S. dollars are transacted in the
London interbank market) preceding the particular Distribution Period for which
a Coupon Rate is being determined.

“Fixed Rate Period Remaining Life” means, with respect to any Debenture, the
period from the Special Redemption Date for such Debenture to the Distribution
Payment Date in March 2012.

“Investment Company Event” means the receipt by the Debenture Issuer and the
Trust of an opinion of counsel experienced in such matters to the effect that,
as a result of the occurrence of a change in law or regulation or written change
(including any announced prospective change) in interpretation or application of
law or regulation by any legislative body, court, governmental agency or
regulatory authority, there is more than an insubstantial risk that the Trust is
or, within 90 days of the date of such opinion, will be considered an Investment
Company that is required to be registered under the Investment Company Act which
change or prospective change becomes effective or would become effective, as the
case may be, on or after the date of the issuance of the Debentures.

“Maturity Date” means March 15, 2037.

“Primary Treasury Dealer” shall mean either a primary United States Government
securities dealer or an entity of nationally recognized standing in matters
pertaining to the quotation of treasury securities that is reasonably acceptable
to the Sponsor and the Institutional Trustee.

I-6


--------------------------------------------------------------------------------


“Quotation Agent” means a designee of the Institutional Trustee who shall be a
Primary Treasury Dealer.

“Redemption Date” shall mean the date fixed for the redemption of Capital
Securities, which shall be any Distribution Payment Date on or after the
Distribution Payment Date in March 2012.

“Redemption Price” means 100% of the principal amount of the Debentures being
redeemed, plus accrued and unpaid Interest on such Debentures to the Redemption
Date.

“Reference Treasury Dealer” means (i) the Quotation Agent and (ii) any other
Primary Treasury Dealer selected by the Debenture Trustee after consultation
with the Debenture Issuer.

“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and any Special Redemption Date, the average, as determined by
the Quotation Agent, of the bid and asked prices for the Comparable Treasury
Issue (expressed in each case as a percentage of its principal amount) quoted in
writing to the Debenture Trustee by such Reference Treasury Dealer at 5:00 p.m.,
New York City time, on the third Business Day preceding such Redemption Date.

“Special Event” means a Tax Event, an Investment Company Event or a Capital
Treatment Event.

“Special Redemption Date” means a date on which a Special Event redemption
occurs, which shall be a Distribution Payment Date.

“Special Redemption Price” means (a) if the Special Redemption Date occurs
before the Distribution Payment Date in March 2012, the greater of (i) 107.5% of
the principal amount of the Debentures, plus accrued and unpaid Interest on the
Debentures to the Special Redemption Date, or (ii) as determined by the
Quotation Agent, (A) the sum of the present values of the scheduled payments of
principal and Interest on the Debentures during the Fixed Rate Period Remaining
Life of the Debentures (assuming the Debentures matured on March 15, 2012)
discounted to the Special Redemption Date on a quarterly basis (assuming a
360-day year consisting of twelve 30-day months) at the Treasury Rate, plus
(B) accrued and unpaid Interest on the Debentures to such Special Redemption
Date, or (b) if the Special Redemption Date occurs on or after the Distribution
Payment Date in March 2012, 100% of the principal amount of the Debentures being
redeemed, plus accrued and unpaid Interest on such Debentures to the Special
Redemption Date.

“Tax Event” means the receipt by the Debenture Issuer and the Trust of an
opinion of counsel experienced in such matters to the effect that, as a result
of any amendment to or change (including any announced prospective change) in
the laws or any regulations thereunder of the United States or any political
subdivision or taxing authority thereof or therein, or as a result of any
official administrative pronouncement (including any private letter ruling,
technical advice memorandum, field service advice, regulatory procedure, notice
or announcement including any notice or announcement of intent to adopt such
procedures or regulations) (an “Administrative Action”) or judicial decision
interpreting or applying such laws or regulations, regardless of whether such
Administrative Action or judicial decision is issued to or in connection with a
proceeding involving the Debenture Issuer or the Trust and whether or not
subject to review or appeal, which amendment, clarification, change,
Administrative Action or decision is enacted, promulgated or announced, in each
case on or after the date of original issuance of the Debentures, there is more
than an insubstantial risk that: (i) the Trust is, or will be within 90 days of
the date of such opinion, subject to United States federal income tax with
respect to income received or accrued on the Debentures; (ii) interest payable
by the Debenture Issuer on the Debentures is not, or within 90 days of the date
of such opinion, will not be, deductible by the Debenture Issuer, in whole or in
part, for United States federal income tax purposes; or (iii) the Trust is, or
will be within 90 days of the

I-7


--------------------------------------------------------------------------------


date of such opinion, subject to more than a de minimis amount of other taxes,
duties or other governmental charges.

“Treasury Rate” means (i) the yield, under the heading which represents the
average for the week immediately prior to the date of calculation, appearing in
the most recently published statistical release designated H.15 (519) or any
successor publication which is published weekly by the Federal Reserve and which
establishes yields on actively traded United States Treasury securities adjusted
to constant maturity under the caption “Treasury Constant Maturities,” for the
maturity corresponding to the Fixed Rate Period Remaining Life (if no maturity
is within three months before or after the Fixed Rate Period Remaining Life,
yields for the two published maturities most closely corresponding to the Fixed
Rate Period Remaining Life shall be determined and the Treasury Rate shall be
interpolated or extrapolated from such yields on a straight-line basis, rounding
to the nearest month) or (ii) if such release (or any successor release) is not
published during the week preceding the calculation date or does not contain
such yields, the rate per annum equal to the semi-annual equivalent yield to
maturity of the Comparable Treasury Issue, calculated using a price for the
Comparable Treasury Issue (expressed as a percentage of its principal amount)
equal to the Comparable Treasury Price for such Special Redemption Date.  The
Treasury Rate shall be calculated by the Quotation Agent on the third Business
Day preceding the Special Redemption Date.

(b)                                 Upon the repayment in full at maturity or
redemption in whole or in part of the Debentures (other than following the
distribution of the Debentures to the Holders of the Securities), the proceeds
from such repayment or payment shall concurrently be applied to redeem Pro Rata
at the applicable Redemption Price or Special Redemption Price, as applicable,
Securities having an aggregate liquidation amount equal to the aggregate
principal amount of the Debentures so repaid or redeemed; provided, however,
that holders of such Securities shall be given not less than 30 nor more than 60
days’ notice of such redemption (other than at the scheduled maturity of the
Debentures).

(c)                                  If fewer than all the outstanding
Securities are to be so redeemed, the Common Securities and the Capital
Securities will be redeemed Pro Rata and the Capital Securities to be redeemed
will be redeemed Pro Rata from each Holder of Capital Securities.

(d)                                 The Trust may not redeem fewer than all the
outstanding Capital Securities unless all accrued and unpaid Distributions have
been paid on all Capital Securities for all quarterly Distribution periods
terminating on or before the date of redemption.

(e)                                  Redemption or Distribution Procedures.

(i)                                     Notice of any redemption of, or notice
of distribution of the Debentures in exchange for, the Securities (a
“Redemption/Distribution Notice”) will be given by the Trust by mail to each
Holder of Securities to be redeemed or exchanged not fewer than 30 nor more than
60 days before the date fixed for redemption or exchange thereof which, in the
case of a redemption, will be the date fixed for redemption of the Debentures.
For purposes of the calculation of the date of redemption or exchange and the
dates on which notices are given pursuant to this paragraph 4(e)(i), a
Redemption/Distribution Notice shall be deemed to be given on the day such
notice is first mailed by first-class mail, postage prepaid, to Holders of such
Securities. Each Redemption/Distribution Notice shall be addressed to the
Holders of such Securities at the address of each such Holder appearing on the
books and records of the Trust. No defect in the Redemption/Distribution Notice
or in the mailing thereof with respect to any Holder shall affect the validity
of the redemption or exchange proceedings with respect to any other Holder.

I-8


--------------------------------------------------------------------------------


(ii)                                  If the Securities are to be redeemed and
the Trust gives a Redemption/ Distribution Notice, which notice may only be
issued if the Debentures are redeemed as set out in this paragraph 4 (which
notice will be irrevocable), then, provided that the Institutional Trustee has a
sufficient amount of cash in connection with the related redemption or maturity
of the Debentures, the Institutional Trustee will pay the relevant Redemption
Price or Special Redemption Price, as applicable, to the Holders of such
Securities by check mailed to the address of each such Holder appearing on the
books and records of the Trust on the Redemption Date.  If a
Redemption/Distribution Notice shall have been given and funds deposited as
required then immediately prior to the close of business on the date of such
deposit Distributions will cease to accrue on the Securities so called for
redemption and all rights of Holders of such Securities so called for redemption
will cease, except the right of the Holders of such Securities to receive the
applicable Redemption Price or Special Redemption Price specified in
paragraph 4(a), but without interest on such Redemption Price or Special
Redemption Price.  If payment of the Redemption Price or Special Redemption
Price in respect of any Securities is improperly withheld or refused and not
paid either by the Trust or by the Debenture Issuer as guarantor pursuant to the
Guarantee, Distributions on such Securities will continue to accrue at the
Distribution Rate from the original Redemption Date to the actual date of
payment, in which case the actual payment date will be considered the date fixed
for redemption for purposes of calculating the Redemption Price or Special
Redemption Price.  In the event of any redemption of the Capital Securities
issued by the Trust in part, the Trust shall not be required to (i) issue,
register the transfer of or exchange any Security during a period beginning at
the opening of business fifteen days before any selection for redemption of the
Capital Securities and ending at the close of business on the earliest date on
which the relevant notice of redemption is deemed to have been given to all
Holders of the Capital Securities to be so redeemed or (ii) register the
transfer of or exchange any Capital Securities so selected for redemption, in
whole or in part, except for the unredeemed portion of any Capital Securities
being redeemed in part.

(iii)                               Redemption/Distribution Notices shall be
sent by the Administrators on behalf of the Trust to (A) in respect of the
Capital Securities, the Holders thereof and (B) in respect of the Common
Securities, the Holder thereof.

(iv)                              Subject to the foregoing and applicable law
(including, without limitation, United States federal securities laws), and
provided that the acquiror is not the Holder of the Common Securities or the
obligor under the Indenture, the Sponsor or any of its subsidiaries may at any
time and from time to time purchase outstanding Capital Securities by tender, in
the open market or by private agreement.

5.                                       Voting Rights - Capital Securities.

(a)                                  Except as provided under paragraphs 5(b)
and 7 and as otherwise required by law and the Declaration, the Holders of the
Capital Securities will have no voting rights. The Administrators are required
to call a meeting of the Holders of the Capital Securities if directed to do so
by Holders of at least 10% in liquidation amount of the Capital Securities.

(b)                                 Subject to the requirements of obtaining a
tax opinion by the Institutional Trustee in certain circumstances set forth in
the last sentence of this paragraph, the Holders of a Majority in liquidation
amount of the Capital Securities, voting separately as a class, have the right
to direct the time, method, and place of conducting any proceeding for any
remedy available to the Institutional Trustee, or exercising any trust or power
conferred upon the Institutional Trustee under the Declaration, including the
right to direct the Institutional Trustee, as holder of the Debentures, to
(i) exercise the remedies available under the Indenture as the holder of the
Debentures, (ii) waive any past default that is waivable under the

I-9


--------------------------------------------------------------------------------


Indenture, (iii) exercise any right to rescind or annul a declaration that the
principal of all the Debentures shall be due and payable or (iv) consent on
behalf of all the Holders of the Capital Securities to any amendment,
modification or termination of the Indenture or the Debentures where such
consent shall be required; provided, however, that, where a consent or action
under the Indenture would require the consent or act of the holders of greater
than a simple majority in aggregate principal amount of Debentures (a “Super
Majority”) affected thereby, the Institutional Trustee may only give such
consent or take such action at the written direction of the Holders of at least
the proportion in liquidation amount of the Capital Securities outstanding which
the relevant Super Majority represents of the aggregate principal amount of the
Debentures outstanding. If the Institutional Trustee fails to enforce its rights
under the Debentures after the Holders of a Majority in liquidation amount of
such Capital Securities have so directed the Institutional Trustee, to the
fullest extent permitted by law, a Holder of the Capital Securities may
institute a legal proceeding directly against the Debenture Issuer to enforce
the Institutional Trustee’s rights under the Debentures without first
instituting any legal proceeding against the Institutional Trustee or any other
person or entity. Notwithstanding the foregoing, if an Event of Default has
occurred and is continuing and such event is attributable to the failure of the
Debenture Issuer to pay interest or principal on the Debentures on the date the
interest or principal is payable (or in the case of redemption, the Redemption
Date or the Special Redemption Date, as applicable), then a Holder of record of
the Capital Securities may directly institute a proceeding for enforcement of
payment, on or after the respective due dates specified in the Debentures, to
such Holder directly of the principal of or interest on the Debentures having an
aggregate principal amount equal to the aggregate liquidation amount of the
Capital Securities of such Holder. The Institutional Trustee shall notify all
Holders of the Capital Securities of any default actually known to the
Institutional Trustee with respect to the Debentures unless (x) such default has
been cured prior to the giving of such notice or (y) the Institutional Trustee
determines in good faith that the withholding of such notice is in the interest
of the Holders of such Capital Securities, except where the default relates to
the payment of principal of or interest on any of the Debentures. Such notice
shall state that such Indenture Event of Default also constitutes an Event of
Default hereunder. Except with respect to directing the time, method and place
of conducting a proceeding for a remedy, the Institutional Trustee shall not
take any of the actions described in clauses (i), (ii) or (iii) above unless the
Institutional Trustee has obtained an opinion of tax counsel to the effect that,
as a result of such action, the Trust will not be classified as other than a
grantor trust for United States federal income tax purposes.

In the event the consent of the Institutional Trustee, as the holder of the
Debentures, is required under the Indenture with respect to any amendment,
modification or termination of the Indenture, the Institutional Trustee shall
request the direction of the Holders of the Securities with respect to such
amendment, modification or termination and shall vote with respect to such
amendment, modification or termination as directed by a Majority in liquidation
amount of the Securities voting together as a single class; provided, however,
that where a consent under the Indenture would require the consent of a
Super-Majority, the Institutional Trustee may only give such consent at the
direction of the Holders of at least the proportion in liquidation amount of the
Securities outstanding which the relevant Super-Majority represents of the
aggregate principal amount of the Debentures outstanding. The Institutional
Trustee shall not take any such action in accordance with the directions of the
Holders of the Securities unless the Institutional Trustee has obtained an
opinion of tax counsel to the effect that, as a result of such action, the Trust
will not be classified as other than a grantor trust for United States federal
income tax purposes.

A waiver of an Indenture Event of Default will constitute a waiver of the
corresponding Event of Default hereunder. Any required approval or direction of
Holders of the Capital Securities may be given at a separate meeting of Holders
of the Capital Securities convened for such purpose, at a meeting of all of the
Holders of the Securities in the Trust or pursuant to written consent. The
Institutional Trustee will cause a notice of any meeting at which Holders of the
Capital Securities are entitled to vote, or of any matter upon which action by
written consent of such Holders is to be taken, to be mailed to each Holder of
record of the Capital Securities. Each such notice will include a statement
setting forth the following

I-10


--------------------------------------------------------------------------------


information (i) the date of such meeting or the date by which such action is to
be taken, (ii) a description of any resolution proposed for adoption at such
meeting on which such Holders are entitled to vote or of such matter upon which
written consent is sought and (iii) instructions for the delivery of proxies or
consents. No vote or consent of the Holders of the Capital Securities will be
required for the Trust to redeem and cancel Capital Securities or to distribute
the Debentures in accordance with the Declaration and the terms of the
Securities.

Notwithstanding that Holders of the Capital Securities are entitled to vote or
consent under any of the circumstances described above, any of the Capital
Securities that are owned by the Sponsor or any Affiliate of the Sponsor shall
not entitle the Holder thereof to vote or consent and shall, for purposes of
such vote or consent, be treated as if such Capital Securities were not
outstanding.

In no event will Holders of the Capital Securities have the right to vote to
appoint, remove or replace the Administrators, which voting rights are vested
exclusively in the Sponsor as the Holder of all of the Common Securities of the
Trust.  Under certain circumstances as more fully described in the Declaration,
Holders of Capital Securities have the right to vote to appoint, remove or
replace the Institutional Trustee and the Delaware Trustee.

6.                                       Voting Rights - Common Securities.

(a)                                  Except as provided under paragraphs 6(b),
6(c) and 7 and as otherwise required by law and the Declaration, the Common
Securities will have no voting rights.

(b)                                 The Holders of the Common Securities are
entitled, in accordance with Article IV of the Declaration, to vote to appoint,
remove or replace any Administrators.

(c)                                  Subject to Section 6.8 of the Declaration
and only after each Event of Default (if any) with respect to the Capital
Securities has been cured, waived, or otherwise eliminated and subject to the
requirements of the second to last sentence of this paragraph, the Holders of a
Majority in liquidation amount of the Common Securities, voting separately as a
class, may direct the time, method, and place of conducting any proceeding for
any remedy available to the Institutional Trustee, or exercising any trust or
power conferred upon the Institutional Trustee under the Declaration, including
(i) directing the time, method, place of conducting any proceeding for any
remedy available to the Debenture Trustee, or exercising any trust or power
conferred on the Debenture Trustee with respect to the Debentures, (ii) waiving
any past default and its consequences that is waivable under the Indenture, or
(iii) exercising any right to rescind or annul a declaration that the principal
of all the Debentures shall be due and payable; provided, however, that, where a
consent or action under the Indenture would require a Super Majority, the
Institutional Trustee may only give such consent or take such action at the
written direction of the Holders of at least the proportion in liquidation
amount of the Common Securities which the relevant Super Majority represents of
the aggregate principal amount of the Debentures outstanding. Notwithstanding
this paragraph 6(c), the Institutional Trustee shall not revoke any action
previously authorized or approved by a vote or consent of the Holders of the
Capital Securities. Other than with respect to directing the time, method and
place of conducting any proceeding for any remedy available to the Institutional
Trustee or the Debenture Trustee as set forth above, the Institutional Trustee
shall not take any action described in (i), (ii) or (iii) above, unless the
Institutional Trustee has obtained an opinion of tax counsel to the effect that
for the purposes of United States federal income tax the Trust will not be
classified as other than a grantor trust on account of such action. If the
Institutional Trustee fails to enforce its rights, to the fullest extent
permitted by law, under the Declaration, any Holder of the Common Securities may
institute a legal proceeding directly against any Person to enforce the
Institutional Trustee’s rights under the Declaration, without first instituting
a legal proceeding against the Institutional Trustee or any other Person.

I-11


--------------------------------------------------------------------------------


Any approval or direction of Holders of the Common Securities may be given at a
separate meeting of Holders of the Common Securities convened for such purpose,
at a meeting of all of the Holders of the Securities in the Trust or pursuant to
written consent.  The Administrators will cause a notice of any meeting at which
Holders of the Common Securities are entitled to vote, or of any matter upon
which action by written consent of such Holders is to be taken, to be mailed to
each Holder of the Common Securities. Each such notice will include a statement
setting forth (i) the date of such meeting or the date by which such action is
to be taken, (ii) a description of any resolution proposed for adoption at such
meeting on which such Holders are entitled to vote or of such matter upon which
written consent is sought and (iii) instructions for the delivery of proxies or
consents.

No vote or consent of the Holders of the Common Securities will be required for
the Trust to redeem and cancel Common Securities or to distribute the Debentures
in accordance with the Declaration and the terms of the Securities.

7.                                       Amendments to Declaration and
Indenture.

(a)                                  In addition to any requirements under
Section 11.1 of the Declaration, if any proposed amendment to the Declaration
provides for, or the Trustees, Sponsor or Administrators otherwise propose to
effect, (i) any action that would adversely affect the powers, preferences or
special rights of the Securities, whether by way of amendment to the Declaration
or otherwise, or (ii) the Liquidation of the Trust, other than as described in
Section 7.1 of the Declaration, then the Holders of outstanding Securities,
voting together as a single class, will be entitled to vote on such amendment or
proposal and such amendment or proposal shall not be effective except with the
approval of the Holders of at least a Majority in liquidation amount of the
Securities, affected thereby; provided, however, if any amendment or proposal
referred to in clause (i) above would adversely affect only the Capital
Securities or only the Common Securities, then only the affected class will be
entitled to vote on such amendment or proposal and such amendment or proposal
shall not be effective except with the approval of a Majority in liquidation
amount of such class of Securities.

(b)                                 In the event the consent of the
Institutional Trustee as the holder of the Debentures is required under the
Indenture with respect to any amendment, modification or termination of the
Indenture or the Debentures, the Institutional Trustee shall request the written
direction of the Holders of the Securities with respect to such amendment,
modification or termination and shall vote with respect to such amendment,
modification, or termination as directed by a Majority in liquidation amount of
the Securities voting together as a single class; provided, however, that where
a consent under the Indenture would require a Super Majority, the Institutional
Trustee may only give such consent at the direction of the Holders of at least
the proportion in liquidation amount of the Securities which the relevant Super
Majority represents of the aggregate principal amount of the Debentures
outstanding.

(c)                                  Notwithstanding the foregoing, no amendment
or modification may be made to the Declaration if such amendment or modification
would (i) cause the Trust to be classified for purposes of United States federal
income taxation as other than a grantor trust, (ii) reduce or otherwise
adversely affect the powers of the Institutional Trustee or (iii) cause the
Trust to be deemed an Investment Company which is required to be registered
under the Investment Company Act.

(d)                                 Notwithstanding any provision of the
Declaration, the right of any Holder of the Capital Securities to receive
payment of distributions and other payments upon redemption or otherwise, on or
after their respective due dates, or to institute a suit for the enforcement of
any such payment on or after such respective dates, shall not be impaired or
affected without the consent of such Holder. For the protection and enforcement
of the foregoing provision, each and every Holder of the Capital Securities
shall be entitled to such relief as can be given either at law or equity.

I-12


--------------------------------------------------------------------------------


8.                                       Pro Rata.  A reference in these terms
of the Securities to any payment, distribution or treatment as being “Pro Rata”
shall mean pro rata to each Holder of the Securities according to the aggregate
liquidation amount of the Securities held by the relevant Holder in relation to
the aggregate liquidation amount of all Securities then outstanding unless, in
relation to a payment, an Event of Default has occurred and is continuing, in
which case any funds available to make such payment shall be paid first to each
Holder of the Capital Securities Pro Rata according to the aggregate liquidation
amount of the Capital Securities held by the relevant Holder relative to the
aggregate liquidation amount of all Capital Securities outstanding, and only
after satisfaction of all amounts owed to the Holders of the Capital Securities,
to each Holder of the Common Securities Pro Rata according to the aggregate
liquidation amount of the Common Securities held by the relevant Holder relative
to the aggregate liquidation amount of all Common Securities outstanding.

9.                                       Ranking.  The Capital Securities rank
pari passu with and payment thereon shall be made Pro Rata with the Common
Securities except that, where an Event of Default has occurred and is
continuing, the rights of Holders of the Common Securities to receive payment of
Distributions and payments upon liquidation, redemption and otherwise are
subordinated to the rights of the Holders of the Capital Securities with the
result that no payment of any Distribution on, or Redemption Price (or Special
Redemption Price) of, any Common Security, and no other payment on account of
redemption, liquidation or other acquisition of Common Securities, shall be made
unless payment in full in cash of all accumulated and unpaid Distributions on
all outstanding Capital Securities for all distribution periods terminating on
or prior thereto, or in the case of payment of the Redemption Price (or Special
Redemption Price) the full amount of such Redemption Price (or Special
Redemption Price) on all outstanding Capital Securities then called for
redemption, shall have been made or provided for, and all funds immediately
available to the Institutional Trustee shall first be applied to the payment in
full in cash of all Distributions on, or the Redemption Price (or Special
Redemption Price) of, the Capital Securities then due and payable.

10.                                 Acceptance of Guarantee and Indenture. Each
Holder of the Capital Securities and the Common Securities, by the acceptance of
such Securities, agrees to the provisions of the Guarantee, including the
subordination provisions therein and to the provisions of the Indenture.

11.                                 No Preemptive Rights. The Holders of the
Securities shall have no preemptive or similar rights to subscribe for any
additional securities.

12.                                 Miscellaneous. These terms constitute a part
of the Declaration. The Sponsor will provide a copy of the Declaration, the
Guarantee, and the Indenture to a Holder without charge on written request to
the Sponsor at its principal place of business.

I-13


--------------------------------------------------------------------------------


EXHIBIT A-1

FORM OF CAPITAL SECURITY CERTIFICATE

[FORM OF FACE OF SECURITY]

THIS CAPITAL SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE DECLARATION
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST
COMPANY (“DTC”) OR A NOMINEE OF DTC.  THIS CAPITAL SECURITY IS EXCHANGEABLE FOR
CAPITAL SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN DTC OR ITS
NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE DECLARATION, AND NO
TRANSFER OF THIS CAPITAL SECURITY (OTHER THAN A TRANSFER OF THIS CAPITAL
SECURITY AS A WHOLE BY DTC TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO DTC OR
ANOTHER NOMINEE OF DTC) MAY BE REGISTERED EXCEPT IN LIMITED CIRCUMSTANCES.

UNLESS THIS CAPITAL SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC
TO FIRST CALIFORNIA CAPITAL TRUST I OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY CAPITAL SECURITY ISSUED IS REGISTERED IN THE NAME
OF CEDE & CO. OR IN SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED REPRESENTATIVE
OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS
IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR
OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH
AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), ANY STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE SECURITIES LAW.  NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS. 
THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER THIS SECURITY ONLY (A) TO THE SPONSOR OR THE TRUST,
(B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT, (C) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A SO LONG AS THIS SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A
IN ACCORDANCE WITH RULE 144A, (D) TO A NON-U.S. PERSON IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S UNDER THE SECURITIES ACT, (E) TO AN INSTITUTIONAL “ACCREDITED
INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH (A) OF RULE 501 UNDER THE
SECURITIES ACT THAT IS ACQUIRING THIS CAPITAL SECURITY FOR ITS OWN ACCOUNT, OR
FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL ACCREDITED INVESTOR, FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, OR (F) PURSUANT TO ANY OTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
SUBJECT TO THE SPONSOR’S AND THE TRUST’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR
TRANSFER TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR
OTHER INFORMATION SATISFACTORY TO EACH OF THEM IN ACCORDANCE WITH THE
DECLARATION OF TRUST, A COPY OF WHICH MAY BE

A-1-1


--------------------------------------------------------------------------------


OBTAINED FROM THE SPONSOR OR THE TRUST.  HEDGING TRANSACTIONS INVOLVING THIS
SECURITY MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF ALSO AGREES, REPRESENTS AND
WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR
OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (EACH A “PLAN”), OR AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY PLAN’S INVESTMENT
IN THE ENTITY, AND NO PERSON INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR
HOLD THE SECURITIES OR ANY INTEREST THEREIN, UNLESS SUCH PURCHASER OR HOLDER IS
ELIGIBLE FOR EXEMPTIVE RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION CLASS EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR
ANOTHER APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS SECURITY IS NOT
PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE WITH RESPECT TO
SUCH PURCHASE OR HOLDING.  ANY PURCHASER OR HOLDER OF THE SECURITIES OR ANY
INTEREST THEREIN WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING
THEREOF THAT EITHER (i) IT IS NOT AN EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF
SECTION 3(3) OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF THE CODE IS
APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN EMPLOYEE BENEFIT
PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE ASSETS OF ANY EMPLOYEE
BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE, OR (ii) SUCH PURCHASE WILL NOT
RESULT IN A PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE FOR WHICH THERE IS NO APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.

THIS SECURITY WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS HAVING A
LIQUIDATION AMOUNT OF NOT LESS THAN $100,000.00 (100 SECURITIES) AND MULTIPLES
OF $1,000.00 IN EXCESS THEREOF.  ANY ATTEMPTED TRANSFER OF SECURITIES IN A BLOCK
HAVING A LIQUIDATION AMOUNT OF LESS THAN $100,000.00 SHALL BE DEEMED TO BE VOID
AND OF NO LEGAL EFFECT WHATSOEVER.

THE HOLDER OF THIS SECURITY AGREES THAT IT WILL COMPLY WITH THE FOREGOING
RESTRICTIONS.

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS MAY BE REQUIRED BY THE
DECLARATION TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING
RESTRICTIONS.

Certificate Number P-1

 

16,000 Capital Securities

[CUSIP NO. [       ] **To be inserted at the request of a subsequent transferee]

 

 

 

January 25, 2007

Certificate Evidencing Fixed/Floating Rate Capital Securities

of

First California Capital Trust I

(liquidation amount $1,000.00 per Capital Security)

A-1-2


--------------------------------------------------------------------------------


First California Capital Trust I, a statutory trust created under the laws of
the State of Delaware (the “Trust”), hereby certifies that Cede & Co. (the
“Holder”) is the registered owner of capital securities of the Trust
representing undivided beneficial interests in the assets of the Trust,
(liquidation amount $1,000.00 per capital security) (the “Capital Securities”).
 Subject to the Declaration (as defined below), the Capital Securities are
transferable on the books and records of the Trust in person or by a duly
authorized attorney, upon surrender of this Certificate duly endorsed and in
proper form for transfer.  The Capital Securities represented hereby are issued
pursuant to, and the designation, rights, privileges, restrictions, preferences
and other terms and provisions of the Capital Securities shall in all respects
be subject to, the provisions of the Amended and Restated Declaration of Trust
of the Trust dated as of January 25, 2007, among Scott A.  Montgomery and
David R. Brown, as Administrators, Wilmington Trust Company, as Delaware
Trustee, Wilmington Trust Company, as Institutional Trustee, National Mercantile
Bancorp, as Sponsor, and the holders from time to time of undivided beneficial
interests in the assets of the Trust, including the designation of the terms of
the Capital Securities as set forth in Annex I to such amended and restated
declaration as the same may be amended from time to time (the “Declaration”). 
Capitalized terms used herein but not defined shall have the meaning given them
in the Declaration.  The Holder is entitled to the benefits of the Guarantee to
the extent provided therein.  The Sponsor will provide a copy of the
Declaration, the Guarantee, and the Indenture to the Holder without charge upon
written request to the Sponsor at its principal place of business.

Upon receipt of this Security, the Holder is bound by the Declaration and is
entitled to the benefits thereunder.

By acceptance of this Security, the Holder agrees to treat, for United States
federal income tax purposes, the Debentures as indebtedness and the Capital
Securities as evidence of beneficial ownership in the Debentures.

This Capital Security is governed by, and construed in accordance with, the laws
of the State of Delaware, without regard to principles of conflict of laws.

Signatures appear on following page

A-1-3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Trust has duly executed this certificate.

 

FIRST CALIFORNIA CAPITAL TRUST I

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title: Administrator

 

CERTIFICATE OF AUTHENTICATION

This is one of the Capital Securities referred to in the within-mentioned
Declaration.

 

WILMINGTON TRUST COMPANY,
as the Institutional Trustee

 

 

 

 

 

 

 

 

By:

 

 

 

 

Authorized Officer

 

A-1-4


--------------------------------------------------------------------------------


[FORM OF REVERSE OF CAPITAL SECURITY]

Distributions payable on each Capital Security will be payable at an annual rate
equal to 6.80% beginning on (and including) the date of original issuance and
ending on (but excluding) the Distribution Payment Date in March 2012 and at an
annual rate for each successive period beginning on (and including) the
Distribution Payment Date in March 2012, and each succeeding Distribution
Payment Date, and ending on (but excluding) the next succeeding Distribution
Payment Date (each a “Distribution Period”), equal to 3-Month LIBOR, determined
as described below, plus 1.60% (the “Coupon Rate”), applied to the stated
liquidation amount of $1,000.00 per Capital Security, such rate being the rate
of interest payable on the Debentures to be held by the Institutional Trustee.
 Distributions in arrears will bear interest thereon compounded quarterly at the
Distribution Rate (to the extent permitted by applicable law).  The term
“Distributions” as used herein includes cash distributions and any such
compounded distributions unless otherwise noted.  A Distribution is payable only
to the extent that payments are made in respect of the Debentures held by the
Institutional Trustee and to the extent the Institutional Trustee has funds
available therefor.  As used herein, “Determination Date” means the date that is
two London Banking Days (i.e., a business day in which dealings in deposits in
U.S. dollars are transacted in the London interbank market) preceding the
commencement of the relevant Distribution Period.  The amount of the
Distribution payable (i) for any Distribution Period commencing on or after the
date of original issuance but before the Distribution Payment Date in March 2012
will be computed on the basis of a 360-day year of twelve 30-day months, and
(ii) for the Distribution Period commencing on the Distribution Payment Date in
March 2012 and each succeeding Distribution Period will be calculated by
applying the Distribution Rate to the stated liquidation amount outstanding at
the commencement of the Distribution Period on the basis of the actual number of
days in the Distribution Period concerned divided by 360.

“3-Month LIBOR” as used herein, means the London interbank offered interest rate
for three-month U.S. dollar deposits determined by the Debenture Trustee in the
following order of priority:  (i) the rate (expressed as a percentage per annum)
for U.S. dollar deposits having a three-month maturity that appears on Telerate
Page 3750 as of 11:00 a.m. (London time) on the related Determination Date
(“Telerate Page 3750” means the display designated as “Page 3750” on the
Moneyline Telerate Service or such other page as may replace Page 3750 on that
service or such other service or services as may be nominated by the British
Bankers’ Association as the information vendor for the purpose of displaying
London interbank offered rates for U.S. dollar deposits); (ii) if such rate
cannot be identified on the related Determination Date, the Debenture Trustee
will request the principal London offices of four leading banks in the London
interbank market to provide such banks’ offered quotations (expressed as
percentages per annum) to prime banks in the London interbank market for U.S.
dollar deposits having a three-month maturity as of 11:00 a.m. (London time) on
such Determination Date.  If at least two quotations are provided, 3-Month LIBOR
will be the arithmetic mean of such quotations; (iii) if fewer than two such
quotations are provided as requested in clause (ii) above, the Debenture Trustee
will request four major New York City banks to provide such banks’ offered
quotations (expressed as percentages per annum) to leading European banks for
loans in U.S. dollars as of 11:00 a.m. (London time) on such Determination
Date.  If at least two such quotations are provided, 3-Month LIBOR will be the
arithmetic mean of such quotations; and (iv) if fewer than two such quotations
are provided as requested in clause (iii) above, 3-Month LIBOR will be a 3-Month
LIBOR determined with respect to the Distribution Period immediately preceding
such current Distribution Period.  If the rate for U.S. dollar deposits having a
three-month maturity that initially appears on Telerate Page 3750 as of 11:00
a.m. (London time) on the related Determination Date is superseded on the
Telerate Page 3750 by a corrected rate by 12:00 noon (London time) on such
Determination Date, then the corrected rate as so substituted on the applicable
page will be the applicable 3-Month LIBOR for such Determination Date.

The Distribution Rate for any Distribution Period will at no time be higher than
the maximum rate then permitted by New York law as the same may be modified by
United States law.

A-1-5


--------------------------------------------------------------------------------


All percentages resulting from any calculations on the Capital Securities will
be rounded, if necessary, to the nearest one hundred-thousandth of a percentage
point, with five one-millionths of a percentage point rounded upward (e.g.,
9.876545% (or .09876545) being rounded to 9.87655% (or .0987655), and all dollar
amounts used in or resulting from such calculation will be rounded to the
nearest cent (with one-half cent being rounded upward)).

Except as otherwise described below, Distributions on the Capital Securities
will be cumulative, will accrue from the date of original issuance and will be
payable quarterly in arrears on March 15, June 15, September 15 and December 15
of each year or if any such day is not a Business Day, then the next succeeding
Business Day (each such day, a “Distribution Payment Date”) (it being understood
that interest accrues for any such non-Business Day during the applicable
Distribution Period, beginning on or after March 15, 2012), commencing on the
Distribution Payment Date in March 2007.  The Debenture Issuer has the right
under the Indenture to defer payments of interest on the Debentures, so long as
no Acceleration Event of Default has occurred and is continuing, by extending
the interest payment period for up to 20 consecutive quarterly periods (each an
“Extension Period”) at any time and from time to time on the Debentures, subject
to the conditions described below, during which Extension Period no interest
shall be due and payable.  During any Extension Period, interest will continue
to accrue on the Debentures, and interest on such accrued interest will accrue
at an annual rate equal to the Distribution Rate in effect for each such
Extension Period, compounded quarterly from the date such interest would have
been payable were it not for the Extension Period, to the extent permitted by
law (such interest referred to herein as “Additional Interest”).  No Extension
Period may end on a date other than a Distribution Payment Date.  At the end of
any such Extension Period, the Debenture Issuer shall pay all interest then
accrued and unpaid on the Debentures (together with Additional Interest
thereon); provided, however, that no Extension Period may extend beyond the
Maturity Date.  Prior to the termination of any Extension Period, the Debenture
Issuer may further extend such period, provided that such period together with
all such previous and further consecutive extensions thereof shall not exceed 20
consecutive quarterly periods, or extend beyond the Maturity Date.  Upon the
termination of any Extension Period and upon the payment of all accrued and
unpaid interest and Additional Interest, the Debenture Issuer may commence a new
Extension Period, subject to the foregoing requirements.  No interest or
Additional Interest shall be due and payable during an Extension Period, except
at the end thereof, but each installment of interest that would otherwise have
been due and payable during such Extension Period shall bear Additional
Interest.  During any Extension Period, Distributions on the Capital Securities
shall be deferred for a period equal to the Extension Period.  If Distributions
are deferred, the Distributions due shall be paid on the date that the related
Extension Period terminates, to Holders of the Securities as they appear on the
books and records of the Trust on the record date immediately preceding such
date.  Distributions on the Securities must be paid on the dates payable (after
giving effect to any Extension Period) to the extent that the Trust has funds
available for the payment of such distributions in the Property Account of the
Trust.  The Trust’s funds available for Distribution to the Holders of the
Securities will be limited to payments received from the Debenture Issuer.  The
payment of Distributions out of moneys held by the Trust is guaranteed by the
Guarantor pursuant to the Guarantee.

The Capital Securities shall be redeemable as provided in the Declaration.

A-1-6


--------------------------------------------------------------------------------


ASSIGNMENT

FOR VALUE RECEIVED, the undersigned assigns and transfers this Capital Security
Certificate to:

 

(Insert assignee’s social security or tax identification number)

 

 

(Insert address and zip code of assignee) and irrevocably appoints

 

agent to transfer this Capital Security Certificate on the books of the Trust. 
The agent may substitute another to act for him or her.

Date:

 

 

 

 

 

Signature:

 

 

 

(Sign exactly as your name appears on the other side of this Capital Security
Certificate)

Signature Guarantee:(1)

--------------------------------------------------------------------------------

(1) Signature must be guaranteed by an “eligible guarantor institution” that is
a bank, stockbroker, savings and loan association or credit union meeting the
requirements of the Security registrar, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Security
registrar in addition to, or in substitution for, STAMP, all in accordance with
the Securities Exchange Act of 1934, as amended.

A-1-7


--------------------------------------------------------------------------------


EXHIBIT A-2

FORM OF COMMON SECURITY CERTIFICATE

THIS COMMON SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EXEMPTION FROM REGISTRATION.

THIS CERTIFICATE IS NOT TRANSFERABLE EXCEPT IN COMPLIANCE WITH SECTION 8.1 OF
THE DECLARATION.

Certificate Number C-1

 

495 Common Securities

 

January 25, 2007

Certificate Evidencing Fixed/Floating Rate Common Securities

of

First California Capital Trust I

First California Capital Trust I, a statutory trust created under the laws of
the State of Delaware (the “Trust”), hereby certifies that National Mercantile
Bancorp (the “Holder”) is the registered owner of common securities of the Trust
representing undivided beneficial interests in the assets of the Trust (the
“Common Securities”).  The Common Securities represented hereby are issued
pursuant to, and the designation, rights, privileges, restrictions, preferences
and other terms and provisions of the Common Securities shall in all respects be
subject to, the provisions of the Amended and Restated Declaration of Trust of
the Trust dated as of January 25, 2007, among Scott A. Montgomery and David R.
Brown, as Administrators, Wilmington Trust Company, as Delaware Trustee,
Wilmington Trust Company, as Institutional Trustee, National Mercantile Bancorp,
as Sponsor, and the holders from time to time of undivided beneficial interest
in the assets of the Trust including the designation of the terms of the Common
Securities as set forth in Annex I to such amended and restated declaration, as
the same may be amended from time to time (the “Declaration”).  Capitalized
terms used herein but not defined shall have the meaning given them in the
Declaration.  The Holder is entitled to the benefits of the Guarantee to the
extent provided therein.  The Sponsor will provide a copy of the Declaration,
the Guarantee and the Indenture to the Holder without charge upon written
request to the Sponsor at its principal place of business.

As set forth in the Declaration, when an Event of Default has occurred and is
continuing, the rights of Holders of Common Securities to payment in respect of
Distributions and payments upon Liquidation, redemption or otherwise are
subordinated to the rights of payment of Holders of the Capital Securities.

Upon receipt of this Certificate, the Holder is bound by the Declaration and is
entitled to the benefits thereunder.

By acceptance of this Certificate, the Holder agrees to treat, for United States
federal income tax purposes, the Debentures as indebtedness and the Common
Securities as evidence of undivided beneficial ownership in the Debentures.

This Common Security is governed by, and construed in accordance with, the laws
of the State of Delaware, without regard to principles of conflict of laws.

A-2-1


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Trust has duly executed this certificate.

 

FIRST CALIFORNIA CAPITAL TRUST I

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title: Administrator

 

A-2-2


--------------------------------------------------------------------------------


[FORM OF REVERSE OF COMMON SECURITY]

Distributions payable on each Common Security will be payable at an annual rate
equal to 6.80% beginning on (and including) the date of original issuance and
ending on (but excluding) the Distribution Payment Date in March 2012 and at an
annual rate for each successive period beginning on (and including) the
Distribution Payment Date in March 2012, and each succeeding Distribution
Payment Date, and ending on (but excluding) the next succeeding Distribution
Payment Date (each a “Distribution Period”), equal to 3-Month LIBOR, determined
as described below, plus 1.60% (the “Coupon Rate”), applied to the stated
liquidation amount of $1,000.00 per Common Security, such rate being the rate of
interest payable on the Debentures to be held by the Institutional Trustee.
Distributions in arrears will bear interest thereon compounded quarterly at the
Distribution Rate (to the extent permitted by applicable law).  The term
“Distributions” as used herein includes cash distributions and any such
compounded distributions unless otherwise noted.  A Distribution is payable only
to the extent that payments are made in respect of the Debentures held by the
Institutional Trustee and to the extent the Institutional Trustee has funds
available therefor.  As used herein, “Determination Date” means the date that is
two London Banking Days (i.e., a business day in which dealings in deposits in
U.S. dollars are transacted in the London interbank market) preceding the
commencement of the relevant Distribution Period.  The amount of the
Distribution payable (i) for any Distribution Period commencing on or after the
date of original issuance but before the Distribution Payment Date in March 2012
will be computed on the basis of a 360-day year of twelve 30-day months, and
(ii) for the Distribution Period commencing on the Distribution Payment Date in
March 2012 and each succeeding Distribution Period will be calculated by
applying the Distribution Rate to the stated liquidation amount outstanding at
the commencement of the Distribution Period on the basis of the actual number of
days in the Distribution Period concerned divided by 360.

“3-Month LIBOR” as used herein, means the London interbank offered interest rate
for three-month U.S. dollar deposits determined by the Debenture Trustee in the
following order of priority:  (i) the rate (expressed as a percentage per annum)
for U.S. dollar deposits having a three-month maturity that appears on Telerate
Page 3750 as of 11:00 a.m. (London time) on the related Determination Date
(“Telerate Page 3750” means the display designated as “Page 3750” on the
Moneyline Telerate Service or such other page as may replace Page 3750 on that
service or such other service or services as may be nominated by the British
Bankers’ Association as the information vendor for the purpose of displaying
London interbank offered rates for U.S. dollar deposits); (ii) if such rate
cannot be identified on the related Determination Date, the Debenture Trustee
will request the principal London offices of four leading banks in the London
interbank market to provide such banks’ offered quotations (expressed as
percentages per annum) to prime banks in the London interbank market for U.S.
dollar deposits having a three-month maturity as of 11:00 a.m. (London time) on
such Determination Date.  If at least two quotations are provided, 3-Month LIBOR
will be the arithmetic mean of such quotations; (iii) if fewer than two such
quotations are provided as requested in clause (ii) above, the Debenture Trustee
will request four major New York City banks to provide such banks’ offered
quotations (expressed as percentages per annum) to leading European banks for
loans in U.S. dollars as of 11:00 a.m. (London time) on such Determination
Date.  If at least two such quotations are provided, 3-Month LIBOR will be the
arithmetic mean of such quotations; and (iv) if fewer than two such quotations
are provided as requested in clause (iii) above, 3-Month LIBOR will be a 3-Month
LIBOR determined with respect to the Distribution Period immediately preceding
such current Distribution Period.  If the rate for U.S. dollar deposits having a
three-month maturity that initially appears on Telerate Page 3750 as of 11:00
a.m. (London time) on the related Determination Date is superseded on the
Telerate Page 3750 by a corrected rate by 12:00 noon (London time) on such
Determination Date, then the corrected rate as so substituted on the applicable
page will be the applicable 3-Month LIBOR for such Determination Date.

The Distribution Rate for any Distribution Period will at no time be higher than
the maximum rate then permitted by New York law as the same may be modified by
United States law.

A-2-3


--------------------------------------------------------------------------------


All percentages resulting from any calculations on the Common Securities will be
rounded, if necessary, to the nearest one hundred-thousandth of a percentage
point, with five one-millionths of a percentage point rounded upward (e.g.,
9.876545% (or .09876545) being rounded to 9.87655% (or .0987655), and all dollar
amounts used in or resulting from such calculation will be rounded to the
nearest cent (with one-half cent being rounded upward)).

Except as otherwise described below, Distributions on the Common Securities will
be cumulative, will accrue from the date of original issuance and will be
payable quarterly in arrears on March 15, June 15, September 15 and December 15
of each year or if any such day is not a Business Day, then the next succeeding
Business Day (each such day, a “Distribution Payment Date”) (it being understood
that interest accrues for any such non-Business Day during the applicable
Distribution Period, beginning on or after March 15, 2012), commencing on the
Distribution Payment Date in March 2007.  The Debenture Issuer has the right
under the Indenture to defer payments of interest on the Debentures, so long as
no Acceleration Event of Default has occurred and is continuing, by extending
the interest payment period for up to 20 consecutive quarterly periods (each an
“Extension Period”) at any time and from time to time on the Debentures, subject
to the conditions described below, during which Extension Period no interest
shall be due and payable.  During any Extension Period, interest will continue
to accrue on the Debentures, and interest on such accrued interest will accrue
at an annual rate equal to the Distribution Rate in effect for each such
Extension Period, compounded quarterly from the date such interest would have
been payable were it not for the Extension Period, to the extent permitted by
law (such interest referred to herein as “Additional Interest”).  No Extension
Period may end on a date other than a Distribution Payment Date.  At the end of
any such Extension Period, the Debenture Issuer shall pay all interest then
accrued and unpaid on the Debentures (together with Additional Interest
thereon); provided, however, that no Extension Period may extend beyond the
Maturity Date.  Prior to the termination of any Extension Period, the Debenture
Issuer may further extend such period, provided that such period together with
all such previous and further consecutive extensions thereof shall not exceed 20
consecutive quarterly periods, or extend beyond the Maturity Date.  Upon the
termination of any Extension Period and upon the payment of all accrued and
unpaid interest and Additional Interest, the Debenture Issuer may commence a new
Extension Period, subject to the foregoing requirements.  No interest or
Additional Interest shall be due and payable during an Extension Period, except
at the end thereof, but each installment of interest that would otherwise have
been due and payable during such Extension Period shall bear Additional
Interest.  During any Extension Period, Distributions on the Common Securities
shall be deferred for a period equal to the Extension Period.  If Distributions
are deferred, the Distributions due shall be paid on the date that the related
Extension Period terminates, to Holders of the Securities as they appear on the
books and records of the Trust on the record date immediately preceding such
date.  Distributions on the Securities must be paid on the dates payable (after
giving effect to any Extension Period) to the extent that the Trust has funds
available for the payment of such distributions in the Property Account of the
Trust.  The Trust’s funds available for Distribution to the Holders of the
Securities will be limited to payments received from the Debenture Issuer.

The Common Securities shall be redeemable as provided in the Declaration.

A-2-4


--------------------------------------------------------------------------------


ASSIGNMENT

FOR VALUE RECEIVED, the undersigned assigns and transfers this Common Security
Certificate to:

 

(Insert assignee’s social security or tax identification number)

 

(Insert address and zip code of assignee) and irrevocably appoints

 

 

                                                                                            agent
to transfer this Common Security Certificate on the books of the Trust.  The
agent may substitute another to act for him or her.

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

 

 

(Sign exactly as your name appears on the other side of this Common Security
Certificate)

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

(Sign exactly as your name appears on the other side of this Common Security
Certificate)

 

Signature Guarantee(2)

--------------------------------------------------------------------------------

(2) Signature must be guaranteed by an “eligible guarantor institution” that is
a bank, stockbroker, savings and loan association or credit union, meeting the
requirements of the Security registrar, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Security
registrar in addition to, or in substitution for, STAMP, all in accordance with
the Securities Exchange Act of 1934, as amended.

A-2-5


--------------------------------------------------------------------------------


EXHIBIT B

SPECIMEN OF INITIAL DEBENTURE

(See Document No. 17)

B-1


--------------------------------------------------------------------------------


EXHIBIT C

PLACEMENT AGREEMENT

(See Document No. 1)

C-1


--------------------------------------------------------------------------------